EXHIBIT 10.2
 
EXECUTION COPY


ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 27th day of January, 2012, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), U.S. Bank National Association, a
national banking association, not in its individual capacity but solely as
trustee (in such capacity, the “Trustee” or the “Assignee”) under a Pooling and
Servicing Agreement dated as of January 1, 2012 (the “Pooling Agreement”), and
First Republic Bank, a California-chartered bank (the “Bank”).


In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) now serviced by the Bank (together
with its successors and assigns, the “Servicer”) for Assignor and its successors
and assigns pursuant to the Flow Mortgage Loan Sale and Servicing Agreement
dated as of July 1, 2010, between Assignor and the Bank (the “Sale and Servicing
Agreement”) and the servicing thereof shall be subject to the terms of the Sale
and Servicing Agreement as modified or supplemented by this
Agreement.  Capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Sale and Servicing Agreement.  Assignor will
sell the Mortgage Loans to Depositor pursuant to a Mortgage Loan Purchase and
Sale Agreement dated the date hereof, and Depositor will sell the Mortgage Loans
to Assignee pursuant to the Pooling Agreement.


Assignment and Assumption


1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Mortgage Loans, and Depositor hereby accepts such
assignment from Assignor and assumes such obligations.


2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Mortgage Loans, Depositor is released from all
obligations under the Sale and Servicing Agreement, and Assignee hereby accepts
such assignment from Depositor and assumes such obligations.


3.           Assignee agrees to be bound, as “Purchaser” (as such term is
defined in the Sale and Servicing Agreement), by all of the terms, covenants and
conditions of the Sale and Servicing Agreement relating to the Mortgage Loans,
and from and after the date hereof, Assignee assumes for the benefit of each of
Assignor, Depositor and the Bank all of Assignor's obligations as Purchaser
thereunder in respect of the Mortgage Loans, and Assignor is released from such
obligations.

 
 

--------------------------------------------------------------------------------

 

4.           The Bank hereby acknowledges the foregoing assignments and
assumptions and agrees that Assignee shall be the “Purchaser” under the Sale and
Servicing Agreement with respect to the Mortgage Loans.


Representations and Warranties


5.            Assignor warrants and represents to, and covenants with,
Depositor, Assignee and the Bank as of the date hereof that:


(a)            Attached hereto as Attachment 2 is a true and accurate copy of
the Sale and Servicing Agreement, which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;


(b)            Assignor is the lawful owner of its interests, rights and
obligations under the Sale and Servicing Agreement to the extent of the Mortgage
Loans, free and clear from any and all claims and encumbrances whatsoever, and
upon the transfer of such interests, rights and obligations to Assignee as
contemplated herein, Assignee shall have good title to all of Assignee's
interests, rights and obligations under the Sale and Servicing Agreement to the
extent of the Mortgage Loans, free and clear of all liens, claims and
encumbrances;


(c)            There are no offsets, counterclaims or other defenses available
to the Bank with respect to the Sale and Servicing Agreement;


(d)            Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Sale and
Servicing Agreement;


(e)            Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Assignor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Assignor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Assignor or its property is
subject.  The execution, delivery and performance by Assignor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on the part of Assignor.  This
Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Assignor enforceable
against Assignor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and

 
2

--------------------------------------------------------------------------------

 

(f)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.


6.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and the Bank that as of the date hereof:


(a)            Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;


(b)            Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Depositor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Depositor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Depositor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Depositor or its property is
subject.  The execution, delivery and performance by Depositor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Depositor. This
Agreement has been duly executed and delivered by Depositor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Depositor enforceable
against Depositor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and


(c)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.


7.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and the Bank that as of the date hereof:

 
3

--------------------------------------------------------------------------------

 

(a)            Assignee is a national banking association duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; and


(b)            Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling Agreement.  The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.


8.            The Bank warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:


(a)            Attached hereto as Attachment 2 is a true and accurate copy of
the Sale and Servicing Agreement, which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;


(b)            The Bank is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to service the Mortgage Loans pursuant to the Sale and
Servicing Agreement and otherwise to perform its obligations under the Sale and
Servicing Agreement;


(c)            The Bank has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of the Bank’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of the Bank’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which the Bank is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which the Bank or its property is
subject.  The execution, delivery and performance by the Bank of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of the Bank.  This
Agreement has been duly executed and delivered by the Bank and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of the Bank enforceable
against the Bank in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and

 
4

--------------------------------------------------------------------------------

 

(d)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by the Bank in connection with the execution, delivery or performance by
the Bank of this Agreement, or the consummation by it of the transactions
contemplated hereby.


Restated Bank Representations and Warranties


9.           The Bank hereby restates to Depositor and Assignee (a) the
representations and warranties set forth in Subsection 7.01 of the Sale and
Servicing Agreement as of the related Closing Date and (b) the representations
and warranties set forth in Subsection 7.02 of the Sale and Servicing Agreement
as of the date hereof, as if such representations and warranties were set forth
herein in full.


In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the Sale
and Servicing Agreement, subject to the rights of the Controlling Holder
pursuant to Section 13.


Repurchase by Assignor Upon Certain Breaches of Representations and Warranties


10.            (a)           Assignor hereby covenants and agrees that, if a
breach of any representation and warranty set forth in Subsection 7.01 of the
Sale and Servicing Agreement exists on the date hereof that materially and
adversely affects the value of any Mortgage Loan or the interest of Assignee in
any Mortgage Loan and such breach did not exist as of the Closing Date (as
defined in the Sale and Servicing Agreement) of that Mortgage Loan, Assignor
shall have a period of 60 days from the earlier of either discovery by or
receipt of written notice from Assignee to Assignor of such breach within which
to correct or cure such breach.  A breach of representations and warranties in
Subsections 7.01(h), (bb), and (vv) of the Sale and Servicing Agreement shall be
deemed to materially and adversely affect the value of the related Mortgage Loan
or the interest of the Assignee therein.  Assignor hereby covenants and agrees
that if any breach cannot be corrected or cured within such 60 day period, then
Assignor shall repurchase the related Mortgage Loan at the Repurchase Price not
later than 90 days after its discovery or receipt of notice of such breach by
wire transfer of immediately available funds to such account as Assignee shall
specify to Assignor.


(b)           Assignor and Assignee agree that the resolution of any controversy
or claim arising out of or relating to an obligation or alleged obligation of
Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section
10(a) above shall be by Arbitration administered by the American Arbitration
Association.  If any such controversy or claim has not been resolved to the
satisfaction of both Assignor and Assignee, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter; and provided further that if any Arbitration arising out of or
relating to an obligation or alleged obligation of the Bank to repurchase a
Mortgage Loan relating to the same representation and warranty has commenced and
is continuing, then such Arbitration shall be joined with the Arbitration
commenced hereunder.

 
5

--------------------------------------------------------------------------------

 

(c)           To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 10, provided that if Assignor has not responded to
Assignee's notification of a breach of a representation and warranty, Assignee
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide Assignor with an opportunity to
respond to such notification.  Within ten Business Days after a party has
provided notice that it has elected to pursue Arbitration, each party may submit
the names of one or more proposed Arbitrators to the other party in writing.  If
the parties have not agreed on the selection of an Arbitrator within five
Business Days after the first such submission, then the party commencing
Arbitration shall, within the next five Business Days, notify the American
Arbitration Association in San Francisco, California and request that it appoint
a single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.


(d)           It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery.  Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate.  If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.


(e)           The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the  Arbitrator
shall be shared equally between both parties.   Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.


Recognition of Assignee


11.           From and after the date hereof, subject to Sections 13 and 14
below, the Bank shall recognize Assignee as owner of the Mortgage Loans and will
service the Mortgage Loans and perform its obligations hereunder for the benefit
of the Assignee in accordance with the Sale and Servicing Agreement, as modified
hereby or as may be amended from time to time, as if Assignee and the Bank had
entered into a separate servicing agreement for the purchase and servicing of
the Mortgage Loans in the form of the Sale and Servicing Agreement, the terms of
which are incorporated herein by reference, as amended by this Agreement.  It is
the intention of Assignor, Depositor, the Bank and Assignee that this Agreement,
which includes the Sale and Servicing Agreement, shall constitute a separate and
distinct purchase and servicing agreement, and the entire agreement, between the
Bank and Assignee to the extent of the Mortgage Loans and shall be binding upon
and for the benefit of the respective successors and assigns of the parties
hereto.

 
6

--------------------------------------------------------------------------------

 

12.           The Mortgage Loans shall be serviced by the Bank for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.


Continuing Rights and Responsibilities


13.           (a)            Controlling Holder Rights.  The Bank agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling Agreement, and for so long as it is the Controlling Holder, will assume
all of Assignee's rights and all related responsibilities as Purchaser under
each of the following sections of the Sale and Servicing Agreement:


 
Sale and Servicing Agreement:

 

 
Section or Subsection
Matter
       
7.03, other than 7.03(c)
Repurchase and Substitution
       
11.20
Seller and Servicer Shall Provide Access and Information as Reasonably Required



(b)            Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Sale and Servicing Agreement listed below:


 
 
Sale and Servicing Agreement:

 

 
Subsection
Matter
 
7.05
Purchase Price Protection
 
 
Addendum I
Regulation AB Compliance Addendum





(c)            In addition, the Bank agrees to furnish to Assignor and to Wells
Fargo Bank, N.A., as master servicer or securities administrator under the
Pooling Agreement (the “Master Servicer”), copies of reports, notices,
statements and other communications required to be delivered to the Purchaser by
the Bank pursuant to any of the sections of the Sale and Servicing Agreement
referred to above and under the following sections, at the times therein
specified:

 
7

--------------------------------------------------------------------------------

 

 
Sale and Servicing Agreement:

 

 
Subsection
         
11.09
Transfer of Accounts
       
11.16
Statements to the Purchaser
       
Subsection 2.04 of Addendum I
Servicer Compliance Statement
       
Subsection 2.05 of Addendum I
Report on Assessment of Compliance and Attestation
     



                     (d)            If there is no Controlling Holder under the
Pooling Agreement, then all rights and responsibilities assumed by the
Controlling Holder pursuant to Section 13(a) shall terminate and revert to
Assignee.  Assignor will provide thirty (30) days notice to the Bank of any such
termination of which Assignor has knowledge.  Upon the first exercise of an
enforcement of any rights pursuant to Section 13(a), Assignee shall notify (or
cause the Master Servicer to notify) the Bank that there is no longer a
Controlling Holder.

 
8

--------------------------------------------------------------------------------

 

Amendments to Sale and Servicing Agreement


14.           The parties agree that the Sale and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:


(a)           Definitions.


(i)           The definitions of “Arbitration,” “Business Day,” “Opinion of
Counsel” and “Repurchase Price” set forth in Section 1 of the Sale and Servicing
Agreement shall be deleted and replaced in their entirety as follows, and the
following definitions of  “Affiliate,” “Clean-up Call,” “Controlling Holder,”
“Eligible Account,” “Eligible Investment,” “Principal Forbearance Amount,”
“Securities Administrator” and “Servicing Modification” shall be added to
Section 1 of the Sale and Servicing Agreement:


Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


Arbitration:  Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in San Francisco,
California or other place mutually acceptable to the parties to the arbitration.


Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Maryland, Minnesota, Missouri or New York,
(iii) a day on which banks in the states of California, Maryland, Minnesota,
Missouri or New York, are authorized or obligated by law or executive order to
be closed or (iv) a day on which the New York Stock Exchange or the Federal
Reserve Bank of New York is closed.


Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling Agreement and all property acquired in respect of any such mortgage loan
remaining in the trust fund created pursuant to the Pooling Agreement on any
date on which the aggregate stated principal balance is less than 10% of the
aggregate stated principal balance as of January 1, 2012, in accordance with the
Pooling Agreement.

 
9

--------------------------------------------------------------------------------

 

Controlling Holder:  At any time, the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling Agreement or, if the class principal amount of the most
subordinate class of certificates issued pursuant to the Pooling Agreement is
zero, the holder of the majority of the class principal amount of the second
most subordinate class of certificates issued pursuant to the Pooling
Agreement.  If the class principal amount of the second most subordinate class
of certificates issued pursuant to the Pooling Agreement is zero, then no entity
will have any rights as a Controlling Holder.


Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) are rated in the highest rating category of
the Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of Fitch, Inc. (the “Rating Agency”)
with respect to long-term unsecured debt obligations at the time any amounts are
held on deposit therein. Eligible Accounts may bear interest.  If the rating of
the short-term or long-term unsecured debt obligations of the depository
institution or trust company that maintains the account or accounts is no longer
in the highest rating category of the Rating Agency with respect to short-term
unsecured debt obligations or in one of the two highest rating categories of the
Rating Agency with respect to long-term unsecured debt obligations, the funds on
deposit therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade.
 
Eligible Investments:  At any time, any one or more of the following obligations
and securities:
 
(i)           direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;


(ii)           (a) demand or time deposits, federal funds or bankers’
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States of America or any state thereof and subject
to supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;

 
10

--------------------------------------------------------------------------------

 

(iii)           repurchase obligations with a term not to exceed thirty (30)
days and with respect to any security described in clause (i)  above and entered
into with a depository institution or trust company (acting as principal)
described in clause (ii)(a) above;


(iv)           securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations, in each case at
the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;


(v)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agency at the time of such investment;
and


(vi)           any money market funds rated in one of the two highest rating
categories by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations;


provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.


Opinion of Counsel:  A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.


Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount, if any, of principal of the
Mortgage Loan that has been deferred and that does not accrue interest.

 
11

--------------------------------------------------------------------------------

 

Repurchase Price:   With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Loan Remittance Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan; which Repurchase
Price proceeds shall be deposited in the Custodial Account for withdrawal by the
Servicer in accordance with Subsection 11.05; provided, however, that if at the
time of repurchase the Servicer is not the Seller or an Affiliate of the Seller,
the amount described in clause (ii) shall be computed as the sum of (a) the
Mortgage Loan Remittance Rate and (b) the Servicing Fee Rate.


Securities Administrator:  Wells Fargo Bank, N.A., not in its individual
capacity but solely as Securities Administrator under the Pooling Agreement, or
any successor in interest, or if any successor Securities Administrator shall be
appointed as provided in the Pooling Agreement, then such successor Securities
Administrator.


Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Sale and Servicing Agreement.


(b)           Servicing Standard.  In servicing the Mortgage Loans in accordance
with this Agreement and Customary Servicing Procedures, the Servicer shall
service the Mortgage Loans with a view to the best interests of all holders of
the Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through Certificates as a single
class.

 
12

--------------------------------------------------------------------------------

 

(c)            Segregated Custodial Account.  The Servicer shall establish a
Custodial Account pursuant to Subsection 11.04 of the Sale and Servicing
Agreement which shall be titled “First Republic Bank, in trust for U.S. Bank
National Association, as trustee of the Sequoia Mortgage Trust 2012-1” (the
“2012-1 Custodial Account”), which shall be the Custodial Account under this
Agreement for all purposes.  If the 2012-1 Custodial Account is no longer an
Eligible Account, the Servicer shall transfer the 2012-1 Custodial Account to an
account that is an Eligible Account.  The 2012-1 Custodial Account shall qualify
as an Eligible Account.  Such account may be the same as the account established
pursuant to the Flow Mortgage Loan Sale and Servicing Agreement dated as of
April 8, 2011, between the Bank and DLJ Mortgage Capital, Inc., as modified by
the Assignment, Assumption and Recognition Agreement dated the date hereof
between DLJ Mortgage Capital, Inc., the Assignor and the Bank and as further
modified by the Assignment, Assignment, Assumption and Recognition Agreement
dated the date hereof among the Assignor, the Depositor, the Trustee and the
Bank.


(d)            Transfer of Eligible Investments.  The following sentences shall
be added at the end of the last paragraph of Subsection 11.04:


 
Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade.  Servicer acknowledges and agrees that
Servicer shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2012-1 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor.

 
(e)            Form of Monthly Report.


The Servicer shall provide monthly accounting reports to the Purchaser and
Master Servicer, pursuant to Subsection 11.16 of the Sale and Servicing
Agreement, with the information required by the monthly reporting format of the
Master Servicer as previously provided to the Servicer by Assignor.


(f)            Shorter Cure Period for Failure to Provide Distribution
Data.   An additional “Event of Default” shall be listed in Subsection 13.01, to
be inserted after clause (h), to read in its entirety as follows:


or (i) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Subsection 11.16 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Purchaser;


(g)            Clean-up Call.  A new Section 33 shall be added to the Sale and
Servicing Agreement, to read in its entirety as follows:


SECTION 33.  Clean-up Call.  In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call.  The remaining Mortgage Loans shall be serviced by the Bank for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.

 
13

--------------------------------------------------------------------------------

 

(h)            REMIC Provisions.


(i)           The following definition of “REMIC Provisions” is hereby added to
Section 1 of the Sale and Servicing Agreement:


REMIC Provisions:     Sections 860A through 860G of the Internal Revenue Code;
such other provisions of the Code as relate to an entity created
thereunder;  the regulations promulgated pursuant such sections and provisions
of the Code; and published guidance issued by the Internal Revenue Service
relating to such Code sections and regulations.
 
 
(ii)           The following paragraph shall be added to the end of Subsection
11.13, to read in its entirety as follows:


If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the trust formed pursuant to the Pooling Agreement (the "Trust"),
but in any event within three years after its acquisition by such REMIC unless
the Servicer provides to the Purchaser and the Securities Administrator an
Opinion of Counsel to the effect that the holding by such REMIC of such
Mortgaged Property subsequent to three years after its acquisition will not
result in the imposition of taxes on “prohibited transactions” on such REMIC as
defined in Section 860F of the Code or under the law of any state in which real
property securing a Mortgage Loan owned by such REMIC is located or cause such
REMIC to fail to qualify as a REMIC for federal income tax purposes or for state
tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed.  Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.

 
14

--------------------------------------------------------------------------------

 

(iii)           The following additional provisions shall be added after
Subsection 11.23, to read in its entirety as follows:


Subsection 11.24 Compliance with REMIC Provisions.  If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be, could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.


(i)            Avoidance of Consolidation.  The following Subsection 7.06 shall
be added at the end of Section 7, to read in its entirety as follows:


Subsection 7.06  Avoidance of Consolidation.


(a)   The Servicer covenants and agrees that it shall not hold or purchase any
certificate (a “Certificate”) issued by the trust created by the Pooling
Agreement (the “Trust”) if its holding or purchase of such Certificate (or
interest therein) would cause the Servicer to be required to consolidate any
assets of the Trust on its financial statements under U.S. generally accepted
accounting principles (“Consolidate” or “Consolidation”).  The Servicer shall be
deemed to have represented by virtue of its purchase or holding of such
Certificate (or interest therein) that its holding or purchase of such
Certificate (or interest therein) will not cause the Servicer to be required to
Consolidate any assets of the Trust on its financial statements.

 
15

--------------------------------------------------------------------------------

 

If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate.  If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Subsection 7.06 and to the extent that the retroactive restoration of
the rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose.  The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator.  The proceeds of such sale,
net of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer.  The terms and
conditions of any sale under this Subsection 7.06 shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any owner of a Certificate as a result of
its exercise of such discretion.  The Servicer shall indemnify and hold harmless
the Depositor and the Trust from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such holding
or purchase resulting in a Consolidation.


(b)        The Servicer covenants and agrees that it shall not transfer its
servicing rights and duties under this Agreement and the Purchase and Servicing
Agreement to an insured depository institution, as such term is defined in the
Federal Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI
Servicer Transferee”) unless the Purchaser and the Servicer shall have received
a representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial
statements.  Any IDI Servicer Transferee shall be deemed to have represented by
virtue of its acquisition of such servicing rights and duties that such
acquisition will not cause Consolidation.  Any IDI Servicer Transferee who
acquires such servicing rights and duties without providing the representation
described above or whose acquisition of such servicing rights and duties has
required it to Consolidate any assets of the Trust on its financial statements
shall indemnify and hold harmless the Servicer, the Depositor and the Trust from
and against any and all losses, liabilities, claims, costs or expenses incurred
by such parties as a result of such acquisition.

 
16

--------------------------------------------------------------------------------

 

(ii) An additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (i) added in Section 14(f) of this Agreement above, to
read in its entirety as follows:


or (j)(A) the purchase or holding by the Servicer of any Certificate such that
the Servicer  is required to Consolidate any assets of the Trust on its
financial statements, provided that such purchase or holding of a Certificate
shall not constitute an Event of Default if, within 45 days of (1) the date of
such purchase or acquisition or (2) if such requirement to Consolidate is not
effective on the date of such purchase or acquisition, the date the Servicer
becomes aware of such requirement to Consolidate, the Servicer causes such
requirement to Consolidate not to apply; or (B) the failure of the Servicer to
obtain from an IDI Servicer Transferee the representation described in Section
7.06(b) prior to the transfer to such IDI Servicer Transferee of any servicing
rights or duties.


(j)           Foreclosure Proceedings.  The first sentence of Subsection 11.13
is hereby deleted and replaced in its entirety with the following:


Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Trust, where permitted by
applicable law or regulation, and where not so permitted, in the name of the
trustee of the Trust or its nominee.


(k)           Modification Payment Plans and Foreclosure Approvals.


(i)           The first sentence of the fifth paragraph of Subsection 11.01 is
hereby deleted and replaced in its entirety with the following:


Consistent with the terms of this Agreement, and subject to the REMIC Provisions
if the Mortgage Loans have been transferred to a REMIC, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor; provided, however, that the Servicer shall not enter into any payment
plan or agreement to modify payments with a Mortgagor lasting more than
twelve (12) months or permit any modification with respect to any Mortgage Loan
that would change the Mortgage Interest Rate, the Lifetime Rate Cap (if
applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap (if
applicable) or the Gross Margin (if applicable), agree to the capitalization of
arrearages, including interest, fees or expenses owed under the Mortgage Loan,
make any future advances or extend the final maturity date with respect to such
Mortgage Loan, or accept substitute or additional collateral or release any
collateral for such Mortgage Loan, unless (1) the Mortgagor is in default with
respect to the Mortgage Loan, or such default is, in the judgment of the
Servicer, imminent, (2) the modification is in accordance with the customary
procedures of the Servicer, which may change from time to time, or
industry-accepted programs, and (3) the Purchaser has approved such action.

 
17

--------------------------------------------------------------------------------

 

(ii)           The third sentence of the last paragraph of Subsection 11.01 is
hereby deleted and replaced in its entirety with the following:


In the event (a) the environmental inspection report indicates that the
Mortgaged Property is contaminated by hazardous or toxic substances or wastes
and (b) the Purchaser provides written approval for the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Subsection 11.05 hereof.


(l)           Assumption Agreements.  The first sentence of Subsection 11.18 is
hereby deleted and replaced in its entirety with the following:


The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval for the release of liability from the original
borrower, the Servicer shall permit such assumption if so required in accordance
with the terms of the Mortgage or the Mortgage Note.


(m)           Indemnification Expenses.  The first sentence of Subsection
12.01(b) is hereby deleted and replaced in its entirety with the following:


The Servicer shall immediately notify the Purchaser if a claim is made by a
third party with respect to this Agreement or the Mortgage Loans, and the
Servicer shall assume the defense of any such claim and pay all expenses in
connection therewith, including counsel fees.


(n)           The rights under the Sale and Servicing Agreement assigned to the
Depositor and the Assignee pursuant to this Agreement shall be under the Sale
and Servicing Agreement as amended by this Agreement.




Miscellaneous


15.           All demands, notices and communications related to the Mortgage
Loans, the Sale and Servicing Agreement and this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered at or mailed
by registered mail, postage prepaid, as follows:



 
18

--------------------------------------------------------------------------------

 


 
(a)
In the case of the Bank,



First Republic Bank
111 Pine Street
San Francisco, CA  94111
Attention:  Tony Sachs


with a copy to the General Counsel at the same address




 
(b)
In the case of Assignee,



U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota, 55107
Attention: Structured Finance – Sequoia Mortgage Loan Trust 2012-1


 
(c)
In the case of Depositor,



Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


 
(d)
In the case of Assignor,



Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


 
(e)
In the case of Master Servicer,



Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045
Telephone number:  (410) 884-2000
Facsimile number: (410) 715-2380
Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
Attention:  Client Manager -- Sequoia Mortgage Trust 2012-1
 
 
19

--------------------------------------------------------------------------------

 

 
 
(f)
In the case of the initial Controlling Holder,



Sequoia Mortgage Funding Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address



16.           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.


17.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.


18.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto.  Any entity into which Assignor, Depositor,
Assignee or the Bank may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
the Bank, respectively, hereunder.


19.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the Sale and Servicing Agreement to the extent of the Mortgage
Loans by Assignor to Depositor and by Depositor to Assignee, and the termination
of the Sale and Servicing Agreement.


20.           This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.


21.           The Controlling Holder under the Pooling Agreement is an express
third party beneficiary of this Agreement, and shall have the same power and
ability to exercise and enforce the rights stated to be provided to it hereunder
as if it were a signatory hereto.  The Bank hereby consents to such exercise and
enforcement.



 
20

--------------------------------------------------------------------------------

 

22.           It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by U.S. Bank National Association (“U.S. Bank”) not in
its individual capacity but solely as Trustee on behalf of the trust created by
the Pooling Agreement referred to herein (the “Trust”) in the exercise of the
powers and authority conferred upon and vested in it, and as directed in the
Pooling Agreement, (ii) each of the undertakings and agreements herein made on
behalf of the Trust is made and intended not as a personal undertaking or
agreement of or by U.S. Bank but is made and intended for purposes of binding
only the Trust, (iii) nothing herein contained shall be construed as creating
any liability on the part of U.S. Bank, individually or personally, to perform
any covenant either express or implied in this Agreement, all such liability, if
any, being expressly waived by the parties hereto and by any person claiming by,
through or under the parties hereto, and (iv) under no circumstances shall U.S.
Bank in its individual capacity or in its capacity as Trustee be personally
liable for the payment of any indebtedness, amounts or expenses owed by the
Purchaser under the Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.


23.           Master Servicer.  The Bank hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling Agreement and hereby agrees to treat all
inquiries, demands, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Assignee.  The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee as the Purchaser under this Agreement, including, without limitation,
the right to enforce the obligations of the Bank and the Servicer hereunder and
under the Sale and Servicing Agreement and the right to exercise the remedies of
the Purchaser hereunder and under the Sale and Servicing Agreement, other than
the rights assumed by the Controlling Holder assumed under Section 13(a) above.


The Bank shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:


Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account #3970771416
Account Name: SAS Clearing
FFC: Account #8386630, Sequoia Mortgage Trust 2012-1 Distribution Account


24.           The Bank acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement.  Requests for Mortgage Loan
Documents required by the Bank to perform its duties under the Sale and
Servicing Agreement shall be directed to Wells Fargo Bank, N.A., as custodian,
using the form of Request for Release in the form of Exhibit F hereto.  The Bank
shall provide the Custodian with the specimen signatures of the Bank's
authorized servicing representatives using the form in Exhibit D-3
hereto.  Notwithstanding Section 10 of the Sale and Servicing Agreement, the
Bank shall pay shipping expenses for any Mortgage Loan Documents if there has
been a breach of any representation or warranty made with respect to the related
Mortgage Loan in Subsection 7.01 of the Sale and Servicing Agreement.

 
21

--------------------------------------------------------------------------------

 

25.           Helping Families Act Notice.   Assignor hereby requests that the
Bank furnish each Mortgagor with the notice described in Subsection 6.04 of the
Sale and Servicing Agreement, in the form attached as Exhibit 8 thereto and
using U.S. Bank National Association, as trustee of the Sequoia Mortgage Trust
2012-1 as the investor name, in accordance with the terms of Subsection 6.04
therein, and the Bank hereby covenants that it shall furnish each Mortgagor with
such notice as provided therein.


26.           Rule 17g-5 Compliance.  The Bank hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination or
servicing thereof to any Rating Agency or nationally recognized statistical
rating organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-1” and an identification of the type of information being provided in the
body of such electronic mail.  The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
the Bank in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider.  The Bank shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider.  None of the
foregoing restrictions in this Section 26 prohibit or restrict oral or written
communications, or providing information, between the Bank, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to the Bank, (ii) such
Rating Agency’s or NRSRO’s approval of the Bank as a residential mortgage
master, special or primary servicer, or (iii) such Rating Agency’s or NRSRO’s
evaluation of the Bank’s servicing operations in general; provided, however,
that the Bank shall not provide any information relating to the Mortgage Loans
to such Rating Agency or NRSRO in connection with such review and evaluation by
such Rating Agency or NRSRO unless: (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the Rule 17g-5 Information Provider.
 
 

 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.






REDWOOD RESIDENTIAL ACQUISITION
CORPORATION
Assignor


By: /s/ John Isbrandtsen         
Name: John Isbrandtsen         
Title: Authorized Officer         




SEQUOIA RESIDENTIAL FUNDING, INC.
Depositor
 
By: /s/ John Isbrandtsen         
Name: John Isbrandtsen         
Title: Authorized Officer         

 
 
U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity but solely as Trustee,
Assignee


By: /s/ Tamara Schultz-Fugh        
Name: Tamara Schultz-Fugh                               
Title: Vice President                                             




FIRST REPUBLIC BANK
Bank


By: /s/ Tony Sachs                                                
Name: Tony Sachs                                                 
Title: Vice President                                               




Accepted and agreed to by:


WELLS FARGO BANK, N.A.
Master Servicer


By: /s/ Graham M. Oglesby                   
Name: Graham M. Oglesby                    
Title: Vice President                                



 
23

--------------------------------------------------------------------------------

 

ATTACHMENT 1


MORTGAGE LOAN SCHEDULE


KEY
Primary Servicer
Servicing Fee %
Servicing Fee—Flatdollar
Servicing Advance Methodology
Originator
Loan Group
Loan Number
Servicer Number
Amortization Type
Lien Position
HELOC Indicator
Loan Purpose
1
1002338
0.002500
   
1002338
2
   3000002004
    12-472777-2
1
1
0
9
2
1002338
0.002500
   
1002338
2
909000135
12-466127-8
1
1
0
7
3
1002338
0.002500
   
1002338
1
868000009
12-465277-2
1
1
0
9
4
1002338
0.002500
   
1002338
2
3000001124
12-470428-4
1
1
0
7
5
1002338
0.002500
   
1002338
1
3000000531
22-468338-9
2
1
0
7
6
1002338
0.002500
   
1002338
1
869000011
12-468707-5
1
1
0
9
7
1002338
0.002500
   
1002338
2
3000001305
12-474625-1
1
1
0
9
8
1002338
0.002500
   
1002338
1
868000013
12-469810-6
1
1
0
7
9
1002338
0.002500
   
1002338
1
868000007
12-466311-8
1
1
0
9
10
1002338
0.002500
   
1002338
1
868000017
12-465189-9
1
1
0
3
11
1002338
0.002500
   
1002338
1
3000000613
22-469668-8
2
1
0
7
12
1002338
0.002500
   
1002338
2
3000001072
12-472298-9
1
1
0
9
13
1002338
0.002500
   
1002338
1
868000032
12-465834-0
1
1
0
7
14
1002338
0.002500
   
1002338
1
868000011
12-466422-3
1
1
0
9
15
1002338
0.002500
   
1002338
1
3000000640
22-469969-0
2
1
0
9
16
1002338
0.002500
   
1002338
2
3000001082
12-473145-1
1
1
0
7
17
1002338
0.002500
   
1002338
1
868000026
12-468482-5
1
1
0
7
18
1002338
0.002500
   
1002338
1
868000034
12-464298-9
1
1
0
9
19
1002338
0.002500
   
1002338
2
3000001348
12-471695-7
1
1
0
9
20
1002338
0.002500
   
1002338
1
3000000668
22-470155-3
2
1
0
9
21
1002338
0.002500
   
1002338
1
868000020
12-465680-7
1
1
0
9
22
1002338
0.002500
   
1002338
1
3000000463
22-467514-6
2
1
0
9
23
1002338
0.002500
   
1002338
1
3000000385
22-464063-7
2
1
0
9
24
1002338
0.002500
   
1002338
1
868000031
12-470021-7
1
1
0
6
25
1002338
0.002500
   
1002338
1
868000019
12-465950-4
1
1
0
9
26
1002338
0.002500
   
1002338
1
3000000508
22-469026-9
2
1
0
7
27
1002338
0.002500
   
1002338
2
3000001233
12-473930-6
1
1
0
9
28
1002338
0.002500
   
1002338
2
909000126
12-465477-8
1
1
0
7
29
1002338
0.002500
   
1002338
1
868000024
12-467125-1
1
1
0
9
30
1002338
0.002500
   
1002338
1
868000006
12-466115-3
1
1
0
9
31
1002338
0.002500
   
1002338
2
3000001053
12-473133-7
1
1
0
7
32
1002338
0.002500
   
1002338
1
868000002
12-466794-5
1
1
0
9
33
1002338
0.002500
   
1002338
2
909000134
12-460880-8
1
1
0
9
34
1002338
0.002500
   
1002338
2
3000001349
12-471420-0
1
1
0
7
35
1002338
0.002500
   
1002338
2
3000001595
12-472155-1
1
1
0
7
36
1002338
0.002500
   
1002338
1
3000000779
22-470436-7
2
1
0
7
37
1002338
0.002500
   
1002338
2
3000000913
12-469559-9
1
1
0
7
38
1002338
0.002500
   
1002338
2
3000001357
12-474927-1
1
1
0
9
39
1002338
0.002500
   
1002338
2
3000001334
12-470920-0
1
1
0
3
40
1002338
0.002500
   
1002338
1
868000029
12-466802-6
1
1
0
7
41
1002338
0.002500
   
1002338
1
868000035
12-465953-8
1
1
0
9
42
1002338
0.002500
   
1002338
2
3000001464
12-475255-6
1
1
0
6
43
1002338
0.002500
   
1002338
2
3000001342
12-473983-5
1
1
0
9
44
1002338
0.002500
   
1002338
2
3000001060
12-473070-1
1
1
0
9
45
1002338
0.002500
   
1002338
2
3000001030
12-473036-2
1
1
0
9
46
1002338
0.002500
   
1002338
2
3000001141
12-471696-5
1
1
0
7
47
1002338
0.002500
   
1002338
1
3000000845
22-470038-1
2
1
0
9
48
1002338
0.002500
   
1002338
2
3000001176
12-473276-4
1
1
0
7
49
1002338
0.002500
   
1002338
2
3000001455
12-475220-0
1
1
0
7
50
1002338
0.002500
   
1002338
1
3000000526
22-469217-4
2
1
0
6
51
1002338
0.002500
   
1002338
1
3000000651
22-469782-7
2
1
0
7
52
1002338
0.002500
   
1002338
2
3000001143
12-472005-8
1
1
0
9
53
1002338
0.002500
   
1002338
2
3000001177
12-473927-2
1
1
0
9
54
1002338
0.002500
   
1002338
2
3000001140
12-471662-7
1
1
0
7
55
1002338
0.002500
   
1002338
2
3000001062
12-473229-3
1
1
0
9
56
1002338
0.002500
   
1002338
2
3000001239
12-474252-4
1
1
0
9
57
1002338
0.002500
   
1002338
1
3000000726
22-470334-4
2
1
0
9
58
1002338
0.002500
   
1002338
1
814000006
22-463392-1
2
1
0
9
59
1002338
0.002500
   
1002338
1
868000027
12-465265-7
1
1
0
9
60
1002338
0.002500
   
1002338
2
3000001240
12-474309-2
1
1
0
7
61
1002338
0.002500
   
1002338
1
3000000348
22-464097-5
2
1
0
9
62
1002338
0.002500
   
1002338
2
3000001130
12-467840-5
1
1
0
9
63
1002338
0.002500
   
1002338
2
3000001213
12-474234-2
1
1
0
9
64
1002338
0.002500
   
1002338
1
882000003
12-465549-4
1
1
0
9
65
1002338
0.002500
   
1002338
1
3000000936
22-114256-1
2
1
0
9
66
1002338
0.002500
   
1002338
2
3000001235
12-474022-1
1
1
0
9
67
1002338
0.002500
   
1002338
2
3000001677
12-114255-3
1
1
0
7
68
1002338
0.002500
   
1002338
1
3000000720
22-470302-1
2
1
0
9
69
1002338
0.002500
   
1002338
1
869000007
12-465777-1
1
1
0
9
70
1002338
0.002500
   
1002338
1
869000001
12-463921-7
1
1
0
7
71
1002338
0.002500
   
1002338
2
3000001038
12-473134-5
1
1
0
9
72
1002338
0.002500
   
1002338
2
3000001465
12-475267-1
1
1
0
3
73
1002338
0.002500
   
1002338
1
869000005
12-465290-5
1
1
0
7
74
1002338
0.002500
   
1002338
1
869000010
12-467476-8
1
1
0
7
75
1002338
0.002500
   
1002338
2
3000001214
12-474281-3
1
1
0
9
76
1002338
0.002500
   
1002338
1
868000001
12-465022-2
1
1
0
9
77
1002338
0.002500
   
1002338
1
868000014
12-467762-1
1
1
0
3
78
1002338
0.002500
   
1002338
2
3000001138
12-471308-7
1
1
0
7
79
1002338
0.002500
   
1002338
1
3000000562
22-114222-3
2
1
0
9
80
1002338
0.002500
   
1002338
1
3000000283
22-463008-3
2
1
0
9
81
1002338
0.002500
   
1002338
1
868000018
12-470449-0
1
1
0
7
82
1002338
0.002500
   
1002338
2
3000001197
12-473362-2
1
1
0
7
83
1002338
0.002500
   
1002338
1
3000000551
22-114221-5
2
1
0
9
84
1002338
0.002500
   
1002338
2
3000001142
12-471764-1
1
1
0
3
85
1002338
0.002500
   
1002338
2
3000001031
12-473037-0
1
1
0
7
86
1002338
0.002500
   
1002338
2
3000000851
12-470023-3
1
1
0
7
87
1002338
0.002500
   
1002338
2
3000001325
12-474783-8
1
1
0
9
88
1002338
0.002500
   
1002338
2
3000001367
12-474999-0
1
1
0
9
89
1002338
0.002500
   
1002338
2
3000001407
12-475079-0
1
1
0
9
90
1002338
0.002500
   
1002338
1
3000000468
22-467563-3
2
1
0
9
91
1002338
0.002500
   
1002338
1
3000000501
22-468033-6
2
1
0
9
92
1002338
0.002500
   
1002338
1
3000000795
22-468197-9
2
1
0
7
93
1002338
0.002500
   
1002338
1
3000001116
22-473628-6
2
1
0
3
94
1002338
0.002500
   
1002338
2
3000001355
12-474454-6
1
1
0
9
95
1002338
0.002500
   
1002338
2
3000000920
12-471694-0
1
1
0
9
96
1002338
0.002500
   
1002338
2
3000001073
12-473194-9
1
1
0
6
97
1002338
0.002500
   
1002338
1
3000001278
22-114276-9
2
1
0
9
98
1002338
0.002500
   
1002338
1
882000002
12-465498-4
1
1
0
9
99
1002338
0.002500
   
1002338
1
868000004
12-466540-2
1
1
0
9
100
1002338
0.002500
   
1002338
1
3000000673
22-469894-0
2
1
0
9
101
1002338
0.002500
   
1002338
1
3000000718
22-470308-8
2
1
0
3
102
1002338
0.002500
   
1002338
1
868000003
12-465028-9
1
1
0
9
103
1002338
0.002500
   
1002338
1
868000021
12-468883-4
1
1
0
9
104
1002338
0.002500
   
1002338
2
3000001105
12-473518-9
1
1
0
9
105
1002338
0.002500
   
1002338
2
3000001238
12-474188-0
1
1
0
6
106
1002338
0.002500
   
1002338
1
868000015
12-469251-3
1
1
0
3
107
1002338
0.002500
   
1002338
1
868000016
12-465358-0
1
1
0
9
108
1002338
0.002500
   
1002338
2
3000001097
12-473457-0
1
1
0
9
109
1002338
0.002500
   
1002338
2
3000001231
12-473069-3
1
1
0
9
110
1002338
0.002500
   
1002338
2
3000001236
12-474046-0
1
1
0
9
111
1002338
0.002500
   
1002338
2
3000001304
12-474615-2
1
1
0
3
112
1002338
0.002500
   
1002338
1
3000000435
22-464627-9
2
1
0
9
113
1002338
0.002500
   
1002338
2
3000001146
22-472359-9
1
1
0
7
114
1002338
0.002500
   
1002338
2
3000001132
12-470377-3
1
1
0
7
115
1002338
0.002500
   
1002338
2
3000001139
12-471508-2
1
1
0
7
116
1002338
0.002500
   
1002338
1
868000025
12-468233-2
1
1
0
7
117
1002338
0.002500
   
1002338
2
3000001133
12-470769-1
1
1
0
9
118
1002338
0.002500
   
1002338
1
3000000552
22-469378-4
2
1
0
7
119
1002338
0.002500
   
1002338
2
3000001346
12-474100-5
1
1
0
9
120
1002338
0.002500
   
1002338
2
3000001326
12-474793-7
1
1
0
7
121
1002338
0.002500
   
1002338
1
868000028
12-466745-7
1
1
0
9
122
1002338
0.002500
   
1002338
2
3000001243
12-474206-0
1
1
0
7
123
1002338
0.002500
   
1002338
1
3000000288
22-462990-3
2
1
0
7
124
1002338
0.002500
   
1002338
2
3000001131
12-469097-0
1
1
0
7
125
1002338
0.002500
   
1002338
2
3000001454
12-475126-9
1
1
0
9
126
1002338
0.002500
   
1002338
1
814000005
22-462687-5
2
1
0
9
127
1002338
0.002500
   
1002338
2
3000001145
12-472243-5
1
1
0
9
128
1002338
0.002500
   
1002338
2
3000001578
12-475097-2
1
1
0
6
129
1002338
0.002500
   
1002338
2
3000001003
12-472676-6
1
1
0
7
130
1002338
0.002500
   
1002338
2
3000001408
12-475084-0
1
1
0
9
131
1002338
0.002500
   
1002338
2
3000001507
12-475316-6
1
1
0
9
132
1002338
0.002500
   
1002338
2
3000001135
12-470908-5
1
1
0
7
133
1002338
0.002500
   
1002338
1
868000010
12-465945-4
1
1
0
7
134
1002338
0.002500
   
1002338
1
869000008
12-466142-7
1
1
0
3
135
1002338
0.002500
   
1002338
1
868000012
12-466268-0
1
1
0
9
136
1002338
0.002500
   
1002338
1
868000030
12-467534-4
1
1
0
9
137
1002338
0.002500
   
1002338
2
3000001137
12-471292-3
1
1
0
7
138
1002338
0.002500
   
1002338
2
3000001356
12-474767-1
1
1
0
7
139
1002338
0.002500
   
1002338
1
3000000529
22-469207-5
2
1
0
9
140
1002338
0.002500
   
1002338
1
3000000466
22-466744-0
2
1
0
9
141
1002338
0.002500
   
1002338
1
868000008
12-466681-4
1
1
0
9
142
1002338
0.002500
   
1002338
1
868000023
12-466809-1
1
1
0
7
143
1002338
0.002500
   
1002338
2
3000001248
12-474396-9
1
1
0
9
144
1002338
0.002500
   
1002338
1
856000001
22-114166-2
2
1
0
9
145
1002338
0.002500
   
1002338
2
3000001136
12-470975-4
1
1
0
7
146
1002338
0.002500
   
1002338
1
869000006
12-465545-2
1
1
0
9
147
1002338
0.002500
   
1002338
1
3000000847
22-470853-3
2
1
0
9
148
1002338
0.002500
   
1002338
1
3000000480
22-464586-7
2
1
0
9
149
1002338
0.002500
   
1002338
2
3000001344
12-474356-3
1
1
0
7
150
1002338
0.002500
   
1002338
1
868000033
12-470164-5
1
1
0
7
151
1002338
0.002500
   
1002338
2
3000001144
12-472143-7
1
1
0
7
152
1002338
0.002500
   
1002338
1
3000000262
22-462910-1
2
1
0
7
153
1002338
0.002500
   
1002338
1
3000000557
22-468554-1
2
1
0
7
154
1002338
0.002500
   
1002338
2
3000001418
12-473750-8
1
1
0
3
155
1002338
0.002500
   
1002338
1
869000009
12-466146-8
1
1
0
9
156
1002338
0.002500
   
1002338
1
868000022
12-465802-7
1
1
0
9
157
1002338
0.002500
   
1002338
1
3000000846
22-470852-5
2
1
0
9
158
1002338
0.002500
   
1002338
1
3000000449
22-465060-2
2
1
0
9
159
1002338
0.002500
   
1002338
2
3000001160
12-472651-9
1
1
0
7
160
1002338
0.002500
   
1002338
2
3000001405
12-474762-2
1
1
0
9
161
1002338
0.002500
   
1002338
1
3000000802
22-469869-2
2
1
0
3
162
1002338
0.002500
   
1002338
1
841000001
22-455619-7
2
1
0
7
163
1002338
0.002500
   
1002338
1
869000004
12-465114-7
1
1
0
7
164
1002338
0.002500
   
1002338
2
3000001016
12-473040-4
1
1
0
9
165
1002338
0.002500
   
1002338
2
3000001347
12-473732-6
1
1
0
9
166
1002338
0.002500
   
1002338
2
3000001289
12-473776-3
1
1
0
9
167
1002338
0.002500
   
1002338
2
3000001255
12-473903-3
1
1
0
3
168
1002338
0.002500
   
1002338
2
3000001345
12-474536-0
1
1
0
7
169
1002338
0.002500
   
1002338
2
3000001276
12-474538-6
1
1
0
9
170
1002338
0.002500
   
1002338
2
3000001627
12-474638-4
1
1
0
9
171
1002338
0.002500
   
1002338
2
3000001655
12-475004-8
1
1
0
7
172
1002338
0.002500
   
1002338
2
3000001643
12-475406-5
1
1
0
9
173
1002338
0.002500
   
1002338
1
978000053
22-468312-4
2
1
0
6
174
1002338
0.002500
   
1002338
1
978000051
22-470404-5
2
1
0
9
175
1002338
0.002500
   
1002338
1
978000002
22-470986-1
2
1
0
7
176
1002338
0.002500
   
1002338
1
978000082
22-471634-6
2
1
0
6
177
1002338
0.002500
   
1002338
1
978000059
22-471999-3
2
1
0
9
178
1002338
0.002500
   
1002338
1
978000061
22-472313-6
2
1
0
7
179
1002338
0.002500
   
1002338
1
978000039
22-472504-0
2
1
0
7
180
1002338
0.002500
   
1002338
1
978000035
22-472722-8
2
1
0
9
181
1002338
0.002500
   
1002338
1
978000043
22-473019-8
2
1
0
9
182
1002338
0.002500
   
1002338
1
978000063
22-473141-0
2
1
0
7
183
1002338
0.002500
   
1002338
1
978000065
22-473230-1
2
1
0
9
184
1002338
0.002500
   
1002338
1
978000058
22-473556-9
2
1
0
7
185
1002338
0.002500
   
1002338
1
978000042
22-473598-1
2
1
0
9
186
1002338
0.002500
   
1002338
1
978000055
22-473860-5
2
1
0
7
187
1002338
0.002500
   
1002338
1
978000031
22-473889-4
2
1
0
7
188
1002338
0.002500
   
1002338
1
978000012
22-473895-1
2
1
0
9
189
1002338
0.002500
   
1002338
1
978000036
22-474077-5
2
1
0
9
190
1002338
0.002500
   
1002338
1
978000034
22-474353-0
2
1
0
9
191
1002338
0.002500
   
1002338
1
978000037
22-474750-7
2
1
0
3
192
1002338
0.002500
   
1002338
1
978000003
22-470751-9
2
1
0
9
193
1002338
0.002500
   
1002338
1
978000005
22-471274-1
2
1
0
9
194
1002338
0.002500
   
1002338
1
978000001
22-471347-5
2
1
0
7
195
1002338
0.002500
   
1002338
1
978000009
22-471474-7
2
1
0
3
196
1002338
0.002500
   
1002338
1
978000046
22-471526-4
2
1
0
9
197
1002338
0.002500
   
1002338
1
978000050
22-471784-9
2
1
0
9
198
1002338
0.002500
   
1002338
1
978000049
22-472513-1
2
1
0
3
199
1002338
0.002500
   
1002338
1
978000017
22-472531-3
2
1
0
9
200
1002338
0.002500
   
1002338
1
978000048
22-472802-8
2
1
0
3
201
1002338
0.002500
   
1002338
1
978000054
22-472911-7
2
1
0
7
202
1002338
0.002500
   
1002338
1
978000040
22-473084-2
2
1
0
9
203
1002338
0.002500
   
1002338
1
978000018
22-473538-7
2
1
0
7
204
1002338
0.002500
   
1002338
1
978000047
22-473594-0
2
1
0
9
205
1002338
0.002500
   
1002338
1
978000030
22-473623-7
2
1
0
9
206
1002338
0.002500
   
1002338
1
978000027
22-473670-8
2
1
0
9
207
1002338
0.002500
   
1002338
1
978000033
22-473945-4
2
1
0
9
208
1002338
0.002500
   
1002338
1
978000024
22-474143-5
2
1
0
9
209
1002338
0.002500
   
1002338
1
978000014
22-474402-5
2
1
0
3

 
KEY
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
Escrow Indicator
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
Hybrid Period of
Most Senior Lien (in
months)
Neg Am Limit of
Most Senior Lien
Junior Mortgage
Balance
1
         
1
0
0
     
0.00
2
         
1
0
0
     
0.00
3
         
1
0
0
     
0.00
4
         
1
0
0
     
0.00
5
         
1
0
0
     
0.00
6
         
1
0
0
     
0.00
7
         
1
0
0
     
0.00
8
         
1
0
0
     
0.00
9
         
1
0
0
     
800000.00
10
         
1
0
0
     
100000.00
11
         
1
0
0
     
0.00
12
         
1
0
0
     
0.00
13
         
1
0
0
     
0.00
14
         
1
0
0
     
1500000.00
15
         
1
0
0
     
0.00
16
         
1
0
0
     
0.00
17
         
1
0
0
     
0.00
18
         
1
0
0
     
1000000.00
19
         
1
0
0
     
0.00
20
         
1
4
0
     
100000.00
21
         
1
0
0
     
0.00
22
         
1
0
0
     
0.00
23
         
1
0
0
     
0.00
24
         
1
0
0
     
0.00
25
         
1
0
0
     
0.00
26
         
1
0
0
     
0.00
27
         
1
0
0
     
0.00
28
         
1
0
0
     
202500.00
29
         
1
0
0
     
0.00
30
         
1
0
0
     
0.00
31
         
1
0
0
     
0.00
32
         
1
0
0
     
1000000.00
33
         
1
0
0
     
510000.00
34
         
1
0
0
     
0.00
35
         
1
0
0
     
0.00
36
         
1
0
0
     
0.00
37
         
1
0
0
     
0.00
38
         
1
0
0
     
0.00
39
         
1
0
0
     
0.00
40
         
1
0
0
     
0.00
41
         
1
0
0
     
180000.00
42
         
1
0
0
     
120000.00
43
         
1
0
0
     
115000.00
44
         
1
0
0
     
0.00
45
         
1
0
0
     
0.00
46
         
1
0
0
     
0.00
47
         
1
0
0
     
0.00
48
         
1
0
0
     
0.00
49
         
1
0
0
     
50000.00
50
         
1
0
0
     
0.00
51
         
1
0
0
     
0.00
52
         
1
0
0
     
610000.00
53
         
1
0
0
     
0.00
54
         
1
0
0
     
0.00
55
         
1
0
0
     
0.00
56
         
1
0
0
     
0.00
57
         
1
0
0
     
0.00
58
         
1
0
0
     
0.00
59
         
1
0
0
     
1000000.00
60
         
1
0
0
     
0.00
61
         
1
0
0
     
0.00
62
         
1
0
0
     
60000.00
63
         
1
0
0
     
0.00
64
         
1
0
0
     
0.00
65
         
1
0
0
     
0.00
66
         
1
0
0
     
129000.00
67
         
1
4
0
     
0.00
68
         
1
0
0
     
0.00
69
         
1
0
0
     
245000.00
70
         
1
0
0
     
0.00
71
         
1
0
0
     
315610.00
72
         
1
0
0
     
0.00
73
         
1
0
0
     
0.00
74
         
1
0
0
     
0.00
75
         
1
0
0
     
0.00
76
         
1
0
0
     
0.00
77
         
1
0
0
     
0.00
78
         
1
0
0
     
0.00
79
         
1
0
0
     
0.00
80
         
1
0
0
     
0.00
81
         
1
0
0
     
0.00
82
         
1
0
0
     
250000.00
83
         
1
0
0
     
0.00
84
         
1
0
0
     
500000.00
85
         
1
0
0
     
350000.00
86
         
1
0
0
     
0.00
87
         
1
0
0
     
0.00
88
         
1
0
0
     
0.00
89
         
1
0
0
     
0.00
90
         
1
0
0
     
2000000.00
91
         
1
0
0
     
0.00
92
         
1
0
0
     
500000.00
93
         
1
0
0
     
125000.00
94
         
1
0
0
     
0.00
95
         
1
0
0
     
0.00
96
         
1
0
0
     
0.00
97
         
1
0
0
     
0.00
98
         
1
0
0
     
150000.00
99
         
1
0
0
     
0.00
100
         
1
0
0
     
0.00
101
         
1
0
0
     
0.00
102
         
1
0
0
     
0.00
103
         
1
0
0
     
600000.00
104
         
1
0
0
     
82500.00
105
         
1
0
0
     
0.00
106
         
1
0
0
     
0.00
107
         
1
0
0
     
0.00
108
         
1
0
0
     
204800.00
109
         
1
0
0
     
0.00
110
         
1
0
0
     
475000.00
111
         
1
0
0
     
0.00
112
         
1
0
0
     
1000000.00
113
         
1
0
0
     
0.00
114
         
1
0
0
     
0.00
115
         
1
4
0
     
0.00
116
         
1
0
0
     
0.00
117
         
1
0
0
     
0.00
118
         
1
0
0
     
0.00
119
         
1
0
0
     
0.00
120
         
1
0
0
     
100000.00
121
         
1
0
0
     
400000.00
122
         
1
0
0
     
0.00
123
         
1
0
0
     
800000.00
124
         
1
0
0
     
182500.00
125
         
1
0
0
     
350000.00
126
         
1
0
0
     
0.00
127
         
1
0
0
     
0.00
128
         
1
0
0
     
0.00
129
         
1
4
0
     
0.00
130
         
1
0
0
     
0.00
131
         
1
0
0
     
0.00
132
         
1
0
0
     
0.00
133
         
1
0
0
     
500000.00
134
         
1
0
0
     
0.00
135
         
1
0
0
     
0.00
136
         
1
0
0
     
0.00
137
         
1
0
0
     
0.00
138
         
1
0
0
     
0.00
139
         
1
0
0
     
0.00
140
         
1
0
0
     
0.00
141
         
1
0
0
     
0.00
142
         
1
0
0
     
0.00
143
         
1
0
0
     
0.00
144
         
1
0
0
     
0.00
145
         
1
0
0
     
0.00
146
         
1
0
0
     
0.00
147
         
1
0
0
     
200000.00
148
         
1
0
0
     
0.00
149
         
1
0
0
     
0.00
150
         
1
0
0
     
500000.00
151
         
1
4
0
     
0.00
152
         
1
0
0
     
656250.00
153
         
1
0
0
     
0.00
154
         
1
0
0
     
0.00
155
         
1
0
0
     
0.00
156
         
1
0
0
     
0.00
157
         
1
0
0
     
0.00
158
         
1
0
0
     
500000.00
159
         
1
0
0
     
0.00
160
         
1
0
0
     
0.00
161
         
1
0
0
     
0.00
162
         
1
0
0
     
0.00
163
         
1
0
0
     
0.00
164
         
1
0
0
     
500000.00
165
         
1
0
0
     
0.00
166
         
1
0
0
     
0.00
167
         
1
0
0
     
0.00
168
         
1
0
0
     
0.00
169
         
1
0
0
     
0.00
170
         
1
0
0
     
0.00
171
         
1
0
0
     
0.00
172
         
1
0
0
     
100000.00
173
         
1
0
0
     
100000.00
174
         
1
0
0
     
0.00
175
         
1
0
0
     
0.00
176
         
1
0
0
     
0.00
177
         
1
0
0
     
0.00
178
         
1
0
0
     
0.00
179
         
1
0
0
     
0.00
180
         
1
0
0
     
100000.00
181
         
1
0
0
     
0.00
182
         
1
0
0
     
0.00
183
         
1
0
0
     
0.00
184
         
1
0
0
     
0.00
185
         
1
0
0
     
0.00
186
         
1
0
0
     
0.00
187
         
1
0
0
     
0.00
188
         
1
0
0
     
485000.00
189
         
1
0
0
     
0.00
190
         
1
0
0
     
0.00
191
         
1
0
0
     
100000.00
192
         
1
0
0
     
0.00
193
         
1
0
0
     
475000.00
194
         
1
0
0
     
0.00
195
         
1
0
0
     
100000.00
196
         
1
0
0
     
0.00
197
         
1
0
0
     
0.00
198
         
1
0
0
     
250000.00
199
         
1
0
0
     
0.00
200
         
1
0
0
     
250000.00
201
         
1
0
0
     
0.00
202
         
1
0
0
     
0.00
203
         
1
0
0
     
0.00
204
         
1
0
0
     
0.00
205
         
1
0
0
     
0.00
206
         
1
0
0
     
0.00
207
         
1
0
0
     
565000.00
208
         
1
0
0
     
0.00
209
         
1
0
0
     
150000.00

 
KEY
Origination Date of
Most Senior Lien
Origination Date
Original Loan
Amount
Original Interest
Rate
Original
Amortization Term
Original Term to
Maturity
First Payment Date
of Loan
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC Draw Period
Current Loan
Amount
1
 
20110803
222500.00
0.046000
360
360
20111001
1
0
0
 
221342.48
2
 
20101202
366750.00
0.054000
360
360
20110201
1
0
0
 
361718.15
3
 
20101201
432400.00
0.036500
180
180
20110201
1
0
0
 
407206.03
4
 
20110711
439200.00
0.050000
360
360
20110901
1
0
0
 
436539.27
5
 
20110420
448500.00
0.053000
240
360
20110601
1
120
0
 
448500.00
6
 
20110323
465000.00
0.048500
180
180
20110501
1
0
0
 
448887.00
7
 
20110921
475000.00
0.045000
360
360
20111101
1
0
0
 
473116.42
8
 
20110425
500000.00
0.049000
180
180
20110601
1
0
0
 
484692.05
9
 
20101202
697500.00
0.037500
180
180
20110201
1
0
0
 
494333.41
10
 
20101216
550000.00
0.044000
180
180
20110201
1
0
0
 
523517.25
11
 
20110406
544000.00
0.047500
240
360
20110601
1
120
0
 
544000.00
12
 
20110805
547000.00
0.048000
360
360
20111001
1
0
0
 
544255.90
13
 
20110105
569400.00
0.046500
180
180
20110301
1
0
0
 
544801.63
14
 
20110105
620000.00
0.037000
180
180
20110301
1
0
0
 
552449.75
15
 
20110511
580000.00
0.047500
360
360
20110701
1
0
0
 
574830.84
16
 
20110729
590000.00
0.047500
360
360
20111001
1
0
0
 
586930.68
17
 
20110310
605500.00
0.054000
180
180
20110501
1
0
0
 
585425.78
18
 
20101227
613869.00
0.040000
180
180
20110301
1
0
0
 
585967.68
19
 
20110822
600000.00
0.047000
360
360
20111001
1
0
0
 
596934.73
20
 
20110516
600000.00
0.049500
240
360
20110701
1
120
0
 
600000.00
21
 
20101227
637862.82
0.039000
180
180
20110201
1
0
0
 
605937.21
22
 
20110131
626250.00
0.048500
360
360
20110401
1
0
0
 
617175.43
23
 
20101102
637000.00
0.047000
240
360
20110101
1
120
0
 
637000.00
24
 
20110505
658000.00
0.049000
180
180
20110701
1
0
0
 
640409.05
25
 
20101221
676500.00
0.035500
180
180
20110201
1
0
0
 
641719.75
26
 
20110321
680000.00
0.047500
240
360
20110501
1
120
0
 
680000.00
27
 
20110922
685000.00
0.047500
360
360
20111101
1
120
0
 
685000.00
28
 
20101124
697500.00
0.042000
360
360
20110101
1
0
0
 
684626.39
29
 
20110110
717500.00
0.039000
180
180
20110301
1
0
0
 
684634.86
30
 
20101213
729750.00
0.033500
180
180
20110201
1
0
0
 
691656.01
31
 
20110824
704000.00
0.047000
360
360
20111001
1
0
0
 
700403.39
32
 
20110110
729750.00
0.040000
180
180
20110301
1
0
0
 
696581.70
33
 
20101201
729750.00
0.042000
360
360
20110101
1
0
0
 
716281.17
34
 
20110824
726000.00
0.047500
360
360
20111001
1
0
0
 
722324.60
35
 
20110922
725000.00
0.044500
360
360
20111101
1
120
0
 
725000.00
36
 
20110518
730000.00
0.045000
360
360
20110701
1
0
0
 
723103.99
37
 
20110713
728000.00
0.050500
360
360
20110901
1
0
0
 
723630.02
38
 
20110921
734000.00
0.046000
360
360
20111101
1
0
0
 
731141.65
39
 
20111004
740000.00
0.046000
360
360
20111201
1
0
0
 
738082.53
40
 
20110311
765000.00
0.050000
180
180
20110501
1
0
0
 
738807.75
41
 
20101216
800000.00
0.044000
180
180
20110201
1
0
0
 
761479.66
42
 
20110922
780000.00
0.044000
360
360
20111101
1
0
0
 
776850.66
43
 
20110909
785000.00
0.044500
360
360
20111101
1
0
0
 
781858.90
44
 
20110816
790000.00
0.049500
360
360
20111001
1
0
0
 
786144.07
45
 
20110720
794800.00
0.047500
360
360
20110901
1
0
0
 
787740.50
46
 
20110615
796000.00
0.047500
360
360
20110801
1
0
0
 
789931.29
47
 
20110520
800000.00
0.040000
360
360
20110801
1
0
0
 
793026.13
48
 
20110811
796000.00
0.046500
240
360
20111001
1
120
0
 
796000.00
49
 
20110927
800000.00
0.043500
360
360
20111201
1
0
0
 
797831.08
50
 
20110323
810000.00
0.047500
360
360
20110501
1
0
0
 
800681.54
51
 
20110421
812000.00
0.049000
240
360
20110601
1
120
0
 
812000.00
52
 
20110718
817000.00
0.047500
360
360
20110901
1
0
0
 
811819.64
53
 
20110902
825000.00
0.045500
360
360
20111101
1
0
0
 
821758.02
54
 
20110616
850000.00
0.048000
360
360
20110801
1
0
0
 
843578.12
55
 
20110805
860000.00
0.048000
360
360
20111001
1
0
0
 
855685.68
56
 
20110915
862500.00
0.044500
360
360
20111101
1
0
0
 
859048.81
57
 
20110519
862000.00
0.047500
240
360
20110701
1
120
0
 
862000.00
58
 
20101110
875000.00
0.045000
240
360
20110101
1
120
0
 
875000.00
59
 
20101230
912000.00
0.041000
180
180
20110301
1
0
0
 
870868.88
60
 
20110929
884000.00
0.045000
360
360
20111101
1
0
0
 
880494.58
61
 
20101026
884000.00
0.048000
240
360
20110101
1
120
0
 
884000.00
62
 
20110225
900000.00
0.048500
360
360
20110501
1
0
0
 
889831.15
63
 
20110919
900000.00
0.045500
360
360
20111101
1
0
0
 
896463.28
64
 
20101201
956250.00
0.044000
180
180
20110201
1
0
0
 
910206.06
65
 
20110721
918750.00
0.036500
240
360
20110901
1
120
0
 
918750.00
66
 
20111019
919000.00
0.044000
360
360
20111201
1
0
0
 
916530.82
67
 
20110714
924000.00
0.047000
360
360
20110901
1
0
0
 
918087.76
68
 
20110603
928000.00
0.046500
360
360
20110801
1
0
0
 
920795.86
69
 
20101206
985000.00
0.043500
180
180
20110201
1
0
0
 
919046.13
70
 
20101215
1000000.00
0.046000
180
180
20110201
1
0
0
 
952595.16
71
 
20110823
940000.00
0.050000
360
360
20111001
1
0
0
 
935453.83
72
 
20110922
942500.00
0.044500
360
360
20111101
1
0
0
 
938728.71
73
 
20110201
984000.00
0.045000
180
180
20110401
1
0
0
 
944970.48
74
 
20110112
993750.00
0.048500
180
180
20110301
1
0
0
 
951491.39
75
 
20110916
965000.00
0.048500
360
360
20111101
1
0
0
 
961409.46
76
 
20110210
1000000.00
0.046000
180
180
20110401
1
0
0
 
960647.88
77
 
20110202
1000000.00
0.046000
180
180
20110401
1
0
0
 
960647.88
78
 
20110609
981600.00
0.049000
360
360
20110801
1
0
0
 
974317.49
79
 
20110405
987500.00
0.042000
360
360
20110601
1
0
0
 
975418.82
80
 
20100921
980000.00
0.047000
240
360
20101101
1
120
0
 
980000.00
81
 
20110506
1000000.00
0.047000
180
180
20110701
1
0
0
 
972831.26
82
 
20110831
985500.00
0.041500
360
360
20111101
1
0
0
 
981338.56
83
 
20110411
1000000.00
0.042500
360
360
20110601
1
0
0
 
988840.55
84
 
20110623
1000000.00
0.049000
360
360
20110801
1
0
0
 
992581.01
85
 
20110714
1000000.00
0.047500
360
360
20110901
1
0
0
 
993659.25
86
 
20110718
1000000.00
0.050000
360
360
20110901
1
0
0
 
993941.96
87
 
20111013
1000000.00
0.045500
360
360
20111201
1
0
0
 
997385.17
88
 
20111005
1000000.00
0.045500
360
360
20111201
1
0
0
 
997385.17
89
 
20111007
1000000.00
0.045500
360
360
20111201
1
0
0
 
997385.17
90
 
20110202
1000000.00
0.047500
240
360
20110401
1
120
0
 
1000000.00
91
 
20110310
1000000.00
0.052500
240
360
20110501
1
120
0
 
1000000.00
92
 
20110513
1000000.00
0.046000
240
360
20110801
1
120
0
 
1000000.00
93
 
20110824
1015000.00
0.040000
360
360
20111101
1
0
0
 
1010598.05
94
 
20110912
1035000.00
0.045000
360
360
20111101
1
0
0
 
1030895.80
95
 
20110630
1046250.00
0.049000
360
360
20110901
1
0
0
 
1039794.79
96
 
20110805
1048000.00
0.048000
360
360
20111001
1
0
0
 
1042742.56
97
 
20110929
1050000.00
0.029500
360
360
20111201
1
120
0
 
1050000.00
98
 
20101203
1100000.00
0.043000
180
180
20110201
1
0
0
 
1046620.98
99
 
20101223
1100000.00
0.038500
180
180
20110301
1
0
0
 
1049419.20
100
 
20110504
1070000.00
0.047000
360
360
20110701
1
0
0
 
1060377.34
101
 
20110517
1071000.00
0.041500
360
360
20110701
1
0
0
 
1060374.21
102
 
20110128
1100000.00
0.046000
180
180
20110401
1
0
0
 
1056712.60
103
 
20110322
1100000.00
0.042000
180
180
20110501
1
0
0
 
1059866.07
104
 
20110829
1072500.00
0.045500
360
360
20111101
1
0
0
 
1068285.42
105
 
20110909
1072000.00
0.044000
360
360
20111101
1
0
0
 
1067671.70
106
 
20110419
1100000.00
0.047000
180
180
20110601
1
0
0
 
1065777.89
107
 
20101209
1280000.00
0.043000
180
180
20110201
1
0
0
 
1065179.42
108
 
20110824
1100000.00
0.048500
360
360
20111001
1
0
0
 
1093068.87
109
 
20110909
1100000.00
0.045000
360
360
20111101
1
0
0
 
1095638.07
110
 
20110909
1100000.00
0.046000
360
360
20111101
1
0
0
 
1093689.05
111
 
20110921
1100000.00
0.045000
360
360
20111101
1
0
0
 
1095638.07
112
 
20101112
1100000.00
0.047500
240
360
20110101
1
120
0
 
1100000.00
113
 
20110701
1120000.00
0.048000
360
360
20110901
1
0
0
 
1112962.63
114
 
20110503
1138000.00
0.048000
360
360
20110701
1
0
0
 
1127949.14
115
 
20110608
1350000.00
0.048500
360
360
20110801
1
0
0
 
1137048.92
116
 
20110301
1178100.00
0.047000
180
180
20110501
1
0
0
 
1136785.47
117
 
20110714
1160000.00
0.048500
360
360
20110901
1
0
0
 
1152777.37
118
 
20110407
1162000.00
0.047500
240
360
20110601
1
120
0
 
1162000.00
119
 
20110927
1181250.00
0.046000
360
360
20111201
1
120
0
 
1181250.00
120
 
20110914
1182000.00
0.044500
360
360
20111101
1
0
0
 
1177270.38
121
 
20110207
1225000.00
0.042500
180
180
20110401
1
0
0
 
1175446.58
122
 
20110831
1190000.00
0.044000
240
360
20111101
1
120
0
 
1190000.00
123
 
20100901
1200000.00
0.048000
240
360
20101101
1
120
0
 
1200000.00
124
 
20110331
1277500.00
0.050500
360
360
20110601
1
0
0
 
1139830.28
125
 
20111013
1250000.00
0.045500
360
360
20111201
1
0
0
 
1246731.46
126
 
20100914
1270000.00
0.045000
240
360
20101101
1
120
0
 
1270000.00
127
 
20110714
1350000.00
0.046500
360
360
20110901
1
0
0
 
1341283.46
128
 
20110920
1360000.00
0.044000
360
360
20111101
1
0
0
 
1354508.87
129
 
20110725
1398750.00
0.049500
360
360
20111001
1
0
0
 
1391922.84
130
 
20110923
1400000.00
0.045500
360
360
20111101
1
0
0
 
1394498.44
131
 
20111013
1400000.00
0.045000
360
360
20111201
1
0
0
 
1396305.89
132
 
20110628
   1440000.00
0.047500
360
360
   20110901
1
0
0
 
   1430869.35
133
 
20101216
1500000.00
0.037500
180
180
20110201
1
0
0
 
1424053.42
134
 
20110112
1500000.00
0.045500
180
180
20110301
1
0
0
 
1434687.68
135
 
20110121
1500000.00
0.047500
180
180
20110301
1
0
0
 
1435707.84
136
 
20110303
1500000.00
0.051000
180
180
20110501
1
0
0
 
1449053.32
137
 
20110601
1500000.00
0.049000
360
360
20110801
1
0
0
 
1488871.48
138
 
20110916
1500000.00
0.045000
360
360
20111101
1
0
0
 
1494051.91
139
 
20110407
1500000.00
0.044500
240
360
20110601
1
120
0
 
1500000.00
140
 
20110111
1560000.00
0.050500
240
360
20110301
1
120
0
 
1560000.00
141
 
20110217
1665000.00
0.047000
180
180
20110401
1
0
0
 
1599995.10
142
 
20110110
1680000.00
0.042500
180
180
20110301
1
0
0
 
1605112.15
143
 
20110920
1624000.00
0.044500
360
360
20111101
1
0
0
 
1617501.76
144
 
20100917
1650000.00
0.043500
240
360
20101101
1
120
0
 
1650000.00
145
 
20110613
1680000.00
0.047500
360
360
20110801
1
0
0
 
1667191.74
146
 
20101202
1765000.00
0.044000
180
180
20110201
1
0
0
 
1675188.78
147
 
20110606
1750000.00
0.045000
360
360
20110801
1
0
0
 
1682390.78
148
 
20110209
1700000.00
0.049000
240
360
20110401
1
120
0
 
1700000.00
149
 
20110831
1720000.00
0.043500
360
360
20111101
1
0
0
 
1712992.55
150
 
20110426
1775000.00
0.049000
180
180
20110701
1
0
0
 
1727547.18
151
 
20110628
1765000.00
0.048000
360
360
20110901
1
0
0
 
1753909.88
152
 
20100902
1800000.00
0.046000
240
360
20101101
1
120
0
 
1800000.00
153
 
20110404
1818750.00
0.047000
240
360
20110601
1
120
0
 
1818750.00
154
 
20111014
1858273.00
0.045500
360
360
20111201
1
0
0
 
1853413.93
155
 
20101209
1975000.00
0.050000
180
180
20110201
1
0
0
 
1884271.37
156
 
20101214
2000000.00
0.040500
180
180
20110201
1
0
0
 
1901049.46
157
 
20110602
1950000.00
0.046000
240
360
20110801
1
120
0
 
1950000.00
158
 
20110106
2000000.00
0.046500
240
360
20110301
1
120
0
 
2000000.00
159
 
20111004
2062500.00
0.047000
360
360
20111201
1
120
0
 
2062500.00
160
 
20111013
2063000.00
0.049000
360
360
20111201
1
0
0
 
2057939.73
161
 
20110511
2130000.00
0.039500
360
360
20110701
1
0
0
 
2108109.98
162
 
20091016
2145000.00
0.052000
240
360
20091201
1
120
0
 
2145000.00
163
 
20101108
3000000.00
0.041000
180
180
20110101
1
0
0
 
2839550.32
164
 
20110913
1500000.00
0.047000
360
360
20111101
1
0
0
 
1494263.88
165
 
20110829
1381000.00
0.048500
360
360
20111101
1
0
0
 
1373346.44
166
 
20110825
939000.00
0.044500
360
360
20111001
1
0
0
 
933980.99
167
 
20111006
800000.00
0.044500
360
360
20111201
1
0
0
 
797869.87
168
 
20110909
990000.00
0.043000
360
360
20111101
1
0
0
 
985930.27
169
 
20110920
743000.00
0.044000
360
360
20111101
1
120
0
 
743000.00
170
 
20111004
1169196.00
0.046500
360
360
20111201
1
120
0
 
1169196.00
171
 
20111011
684375.00
0.047500
360
360
20111201
1
0
0
 
682649.50
172
 
20111108
783357.00
0.045000
360
360
20120101
1
0
0
 
782325.43
173
 
20110817
2742000.00
0.039500
360
360
20111001
1
120
0
 
2742000.00
174
 
20110815
1680000.00
0.040000
360
360
20111001
1
0
0
 
1670269.16
175
 
20110608
1560000.00
0.040500
360
360
20110801
1
0
0
 
1546520.39
176
 
20110719
715600.00
0.040000
360
360
20110901
1
0
0
 
710410.24
177
 
20110802
1050000.00
0.040000
360
360
20111001
1
120
0
 
1050000.00
178
 
20110801
967200.00
0.040000
360
360
20111001
1
120
0
 
967200.00
179
 
20110927
2995000.00
0.040000
360
360
20111101
1
120
0
 
2995000.00
180
 
20110928
1650000.00
0.039500
360
360
20111101
1
120
0
 
1650000.00
181
 
20110816
1315000.00
0.040000
360
360
20111001
1
120
0
 
1315000.00
182
 
20110818
625000.00
0.039000
360
360
20111001
1
120
0
 
625000.00
183
 
20110825
1100000.00
0.040000
360
360
20111001
1
120
0
 
1100000.00
184
 
20110831
1840000.00
0.039000
360
360
20111001
1
120
0
 
1840000.00
185
 
20110913
880000.00
0.040000
360
360
20111101
1
120
0
 
880000.00
186
 
20110817
1100000.00
0.039500
360
360
20111001
1
120
0
 
1100000.00
187
 
20110907
643500.00
0.040000
360
360
20111101
1
120
0
 
643500.00
188
 
20111025
2050000.00
0.040000
360
360
20111201
1
120
0
 
2049833.33
189
 
20110921
700000.00
0.039000
360
360
20111101
1
0
0
 
696909.94
190
 
20110929
999000.00
0.039500
360
360
20111101
1
120
0
 
999000.00
191
 
20110926
1300000.00
0.040000
360
360
20111101
1
120
0
 
1300000.00
192
 
20110610
1638000.00
0.042500
360
360
20110801
1
120
0
 
1638000.00
193
 
20110629
1100000.00
0.042000
360
360
20110801
1
120
0
 
1100000.00
194
 
20110629
1200000.00
0.042500
360
360
20110801
1
120
0
 
1200000.00
195
 
20110628
632000.00
0.042500
360
360
20110801
1
120
0
 
626000.00
196
 
20110802
1100000.00
0.042000
360
360
20111001
1
120
0
 
1100000.00
197
 
20110804
1425000.00
0.041500
360
360
20111001
1
120
0
 
1425000.00
198
 
20110802
1100000.00
0.042500
360
360
20111001
1
120
0
 
1100000.00
199
 
20111011
966000.00
0.039500
360
360
20111201
1
120
0
 
966000.00
200
 
20110823
1200000.00
0.040500
360
360
20111001
1
120
0
 
1200000.00
201
 
20110804
960000.00
0.042500
360
360
20111001
1
120
0
 
960000.00
202
 
20110922
966000.00
0.039500
360
360
20111101
1
120
0
 
966000.00
203
 
20111005
700000.00
0.039500
360
360
20111201
1
120
0
 
700000.00
204
 
20110830
700000.00
0.041500
360
360
20111001
1
120
0
 
700000.00
205
 
20110902
1775000.00
0.042500
360
360
20111101
1
120
0
 
1775000.00
206
 
20110908
1650000.00
0.040500
360
360
20111101
1
120
0
 
1650000.00
207
 
20110926
1500000.00
0.040500
360
360
20111101
1
120
0
 
1500000.00
208
 
20110919
1200000.00
0.039500
360
360
20111101
1
120
0
 
1200000.00
209
 
20111024
732500.00
0.041000
360
360
20111201
1
120
0
 
732500.00



KEY
Current Interest
Rate
Current Payment
Amount Due
Interest Paid
Through Date
Current Payment
Status
Index Type
ARM Look-back
Days
Gross Margin
ARM Round Flag
ARM Round Factor
Initial Fixed Rate
Period
Initial Interest Rate
Cap (Change Up)
Initial Interest Rate
Cap (Change Down)
1
0.046000
1140.64
20120101
0
0
             
2
0.054000
2059.42
20120101
0
0
             
3
0.036500
3123.11
20120101
0
0
             
4
0.050000
2357.73
20120101
0
0
             
5
0.053000
1980.88
20120101
0
35
15
0.016250
3
0.001250
84
0.050000
0.050000
6
0.048500
3640.96
20120101
0
0
             
7
0.045000
2406.76
20120101
0
0
             
8
0.049000
3927.98
20120101
0
0
             
9
0.037500
5072.38
20120101
0
0
             
10
0.044000
4179.41
20120101
0
0
             
11
0.047500
2153.33
20120101
0
35
15
0.016250
3
0.001250
84
0.050000
0.050000
12
0.048000
2869.92
20120101
0
0
             
13
0.046500
4399.65
20120101
0
0
             
14
0.037000
4493.42
20120101
0
0
             
15
0.047500
3025.56
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
16
0.046000
3024.60
20120101
0
0
             
17
0.054000
4915.37
20120101
0
0
             
18
0.040000
4540.72
20120101
0
0
             
19
0.047000
3111.83
20120101
0
0
             
20
0.049500
2475.00
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
21
0.039000
4686.30
20120101
0
0
             
22
0.048500
3304.68
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
23
0.047000
2494.92
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
24
0.049000
5169.21
20120101
0
0
             
25
0.035500
4852.81
20120101
0
0
             
26
0.047500
2691.67
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
27
0.047500
2711.46
20120101
0
0
             
28
0.042000
3410.90
20120101
0
0
             
29
0.039000
5271.38
20120101
0
0
             
30
0.033500
5163.27
20120101
0
0
             
31
0.047000
3651.22
20120101
0
0
             
32
0.040000
5397.88
20120101
0
0
             
33
0.042000
3568.61
20120101
0
0
             
34
0.047500
3787.16
20120101
0
0
             
35
0.044500
2688.54
20120101
0
0
             
36
0.040000
3487.74
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
37
0.050500
3930.34
20120101
0
0
             
38
0.046000
3762.81
20120101
0
0
             
39
0.046000
3793.57
20120101
0
0
             
40
0.050000
6049.58
20120101
0
0
             
41
0.044000
6079.14
20120101
0
0
             
42
0.044000
3905.94
20120101
0
0
             
43
0.044500
3954.20
20120101
0
0
             
44
0.049500
4216.79
20120101
0
0
             
45
0.047500
4146.06
20120101
0
0
             
46
0.047500
4152.32
20120101
0
0
             
47
0.040000
3819.33
20120101
0
35
15
0.016250
3
0.001250
84
0.050000
0.050000
48
0.046500
3084.50
20120101
0
0
             
49
0.043500
3982.50
20120101
0
0
             
50
0.047500
4225.35
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
51
0.049000
3315.67
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
52
0.047500
4261.86
20120101
0
0
             
53
0.045500
4204.70
20120101
0
0
             
54
0.048000
4459.66
20120101
0
0
             
55
0.048000
4512.13
20120101
0
0
             
56
0.044500
4344.58
20120101
0
0
             
57
0.047500
3412.08
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
58
0.045000
3281.25
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
59
0.041000
6791.75
20120101
0
0
             
60
0.045000
4479.10
20120101
0
0
             
61
0.048000
3536.00
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
62
0.048500
4749.23
20120101
0
0
             
63
0.045500
4586.95
20120101
0
0
             
64
0.044000
7266.48
20120101
0
0
             
65
0.029500
2258.59
20120101
0
35
15
0.016250
3
0.001250
84
0.050000
0.050000
66
0.044000
4602.00
20120101
0
0
             
67
0.047000
4792.22
20120101
0
0
             
68
0.046500
4785.11
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
69
0.043500
7459.90
20120101
0
0
             
70
0.046000
7701.14
20120101
0
0
             
71
0.050000
5046.13
20120101
0
0
             
72
0.044500
4747.55
20120101
0
0
             
73
0.045000
7527.54
20120101
0
0
             
74
0.048500
7781.09
20120101
0
0
             
75
0.048500
5092.23
20120101
0
0
             
76
0.046000
7701.14
20120101
0
0
             
77
0.046000
7701.14
20120101
0
0
             
78
0.049000
5209.62
20120101
0
0
             
79
0.030000
4170.16
20120101
0
35
15
0.016250
3
0.001250
84
0.050000
0.050000
80
0.047000
3838.33
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
81
0.047000
7752.55
20120101
0
0
             
82
0.041500
4790.55
20120101
0
0
             
83
0.042500
4919.40
20120101
0
35
15
0.016250
3
0.001250
84
0.050000
0.050000
84
0.049000
5307.27
20120101
0
0
             
85
0.047500
5216.48
20120101
0
0
             
86
0.050000
5368.22
20120101
0
0
             
87
0.045500
5096.61
20120101
0
0
             
88
0.045500
5096.61
20120101
0
0
             
89
0.045500
5096.61
20120101
0
0
             
90
0.047500
3958.33
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
91
0.052500
4375.00
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
92
0.046000
3833.33
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
93
0.040000
4845.77
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
94
0.045000
5244.20
20120101
0
0
             
95
0.049000
5552.73
20120101
0
0
             
96
0.048000
5498.50
20120101
0
0
             
97
0.029500
2581.25
20120101
0
35
15
0.016250
3
0.001250
84
0.050000
0.050000
98
0.043000
8302.93
20120101
0
0
             
99
0.038500
8054.13
20120101
0
0
             
100
0.047000
5549.43
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
101
0.041500
5206.17
20120101
0
35
15
0.016250
3
0.001250
84
0.050000
0.050000
102
0.046000
8471.26
20120101
0
0
             
103
0.042000
8247.26
20120101
0
0
             
104
0.045500
5466.11
20120101
0
0
             
105
0.044000
5368.16
20120101
0
0
             
106
0.047000
8527.80
20120101
0
0
             
107
0.043000
9661.59
20120101
0
0
             
108
0.048500
5804.62
20120101
0
0
             
109
0.045000
5573.54
20120101
0
0
             
110
0.045000
5563.62
20120101
0
0
             
111
0.045000
5573.54
20120101
0
0
             
112
0.047500
4354.17
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
113
0.048000
5876.26
20120101
0
0
             
114
0.048000
5970.70
20120101
0
0
             
115
0.048500
7123.84
20120101
0
0
             
116
0.047000
9133.28
20120101
0
0
             
117
0.048500
6121.23
20120101
0
0
             
118
0.047500
4599.58
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
119
0.046000
4528.13
20120101
0
0
             
120
0.044500
5953.96
20120101
0
0
             
121
0.042500
9215.42
20120101
0
0
             
122
0.044000
4363.33
20120101
0
0
             
123
0.048000
4800.00
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
124
0.050500
6896.99
20120101
0
0
             
125
0.045500
6370.76
20120101
0
0
             
126
0.045000
4762.50
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
127
0.046500
6961.10
20120101
0
0
             
128
0.044000
6810.35
20120101
0
0
             
129
0.049500
7466.11
20120101
0
0
             
130
0.045500
7135.25
20120101
0
0
             
131
0.045000
7093.60
20120101
0
0
             
132
0.047500
7511.73
20120101
0
0
             
133
0.037500
10908.34
20120101
0
0
             
134
0.045500
11513.27
20120101
0
0
             
135
0.047500
11667.48
20120101
0
0
             
136
0.051000
11940.19
20120101
0
0
             
137
0.049000
7960.91
20120101
0
0
             
138
0.045000
7600.28
20120101
0
0
             
139
0.044500
5562.50
20120101
0
35
15
0.016250
3
0.001250
84
0.050000
0.050000
140
0.050500
6565.00
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
141
0.047000
12907.99
20120101
0
0
             
142
0.042500
12638.28
20120101
0
0
             
143
0.044500
8180.40
20120101
0
0
             
144
0.043500
5981.25
20120101
0
35
45
0.013500
3
0.001250
60
0.050000
0.050000
145
0.047500
8763.68
20120101
0
0
             
146
0.044000
13412.11
20120101
0
0
             
147
0.045000
8867.00
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
148
0.049000
6941.67
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
149
0.043500
8562.37
20120101
0
0
             
150
0.049000
13944.30
20120101
0
0
             
151
0.048000
9260.35
20120101
0
0
             
152
0.046000
6900.00
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
153
0.047000
7123.44
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
154
0.045500
9470.89
20120101
0
0
             
155
0.050000
15618.18
20120101
0
0
             
156
0.040500
14843.93
20120101
0
0
             
157
0.046000
7475.00
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
158
0.046500
7750.00
20120101
0
35
15
0.016250
3
0.001250
120
0.050000
0.050000
159
0.047000
8078.13
20120101
0
0
             
160
0.049000
10948.90
20120101
0
0
             
161
0.039500
10107.65
20120101
0
35
15
0.016250
3
0.001250
84
0.050000
0.050000
162
0.052000
9295.00
20120101
0
35
45
0.014500
3
0.001250
84
0.050000
0.050000
163
0.041000
22341.28
20120101
0
0
             
164
0.047000
7779.57
20120101
0
0
             
165
0.048500
7287.43
20120101
0
0
             
166
0.044500
4729.92
20120101
0
0
             
167
0.044500
4029.76
20120101
0
0
             
168
0.043000
4899.23
20120101
0
0
             
169
0.044000
2724.33
20120101
0
0
             
170
0.046500
4530.63
20120101
0
0
             
171
0.047500
3570.03
20120101
0
0
             
172
0.045000
3969.16
20120101
0
0
             
173
0.039500
9025.75
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
174
0.040000
8020.58
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
175
0.040500
7492.72
20120101
0
35
45
0.013750
3
0.001250
120
0.050000
0.050000
176
0.040000
3416.39
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
177
0.040000
3500.00
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
178
0.040000
3224.00
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
179
0.040000
9983.33
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
180
0.039500
5431.25
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
181
0.040000
4383.33
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
182
0.039000
2031.25
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
183
0.040000
3666.67
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
184
0.039000
5980.00
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
185
0.040000
2933.33
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
186
0.039500
3620.83
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
187
0.040000
2145.00
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
188
0.040000
6832.82
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
189
0.039000
3301.68
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
190
0.039500
3288.38
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
191
0.040000
4333.33
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
192
0.042500
5801.25
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
193
0.042000
3850.00
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
194
0.042500
4250.00
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
195
0.042500
2217.36
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
196
0.042000
3850.00
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
197
0.041500
4928.13
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
198
0.042500
3895.83
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
199
0.039500
3179.75
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
200
0.040500
4050.00
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
201
0.042500
3400.00
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
202
0.039500
3179.75
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
203
0.039500
2304.17
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
204
0.041500
2420.83
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
205
0.042500
6286.46
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
206
0.040500
5568.75
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
207
0.040500
5062.50
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
208
0.039500
3950.00
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000
209
0.041000
2502.71
20120101
0
35
45
0.016250
3
0.001250
120
0.050000
0.050000

 
KEY
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
1
                         
2
                         
3
                         
4
                         
5
1
0.000000
0.000000
0.103000
0.029000
               
6
                         
7
                         
8
                         
9
                         
10
                         
11
1
0.000000
0.000000
0.097500
0.029000
               
12
                         
13
                         
14
                         
15
1
0.000000
0.000000
0.097500
0.029000
               
16
                         
17
                         
18
                         
19
                         
20
1
0.000000
0.000000
0.099500
0.029000
               
21
                         
22
1
0.000000
0.000000
0.098500
0.029000
               
23
1
0.000000
0.000000
0.097000
0.029000
               
24
                         
25
                         
26
1
0.000000
0.000000
0.097500
0.029000
               
27
                         
28
                         
29
                         
30
                         
31
                         
32
                         
33
                         
34
                         
35
                         
36
1
0.000000
0.000000
0.095000
0.029000
               
37
                         
38
                         
39
                         
40
                         
41
                         
42
                         
43
                         
44
                         
45
                         
46
                         
47
1
0.000000
0.000000
0.090000
0.029000
               
48
                         
49
                         
50
1
0.000000
0.000000
0.097500
0.029000
               
51
1
0.000000
0.000000
0.099000
0.029000
               
52
                         
53
                         
54
                         
55
                         
56
                         
57
1
0.000000
0.000000
0.097500
0.029000
               
58
1
0.000000
0.000000
0.095000
0.029000
               
59
                         
60
                         
61
1
0.000000
0.000000
0.098000
0.029000
               
62
                         
63
                         
64
                         
65
1
0.000000
0.000000
0.079500
0.029000
               
66
                         
67
                         
68
1
0.000000
0.000000
0.096500
0.029000
               
69
                         
70
                         
71
                         
72
                         
73
                         
74
                         
75
                         
76
                         
77
                         
78
                         
79
1
0.000000
0.000000
0.080000
0.029000
               
80
1
0.000000
0.000000
0.097000
0.029000
               
81
                         
82
                         
83
1
0.000000
0.000000
0.092500
0.029000
               
84
                         
85
                         
86
                         
87
                         
88
                         
89
                         
90
1
0.000000
0.000000
0.097500
0.029000
               
91
1
0.000000
0.000000
0.102500
0.029000
               
92
1
0.000000
0.000000
0.096000
0.029000
               
93
1
0.000000
0.000000
0.090000
0.029000
               
94
                         
95
                         
96
                         
97
1
0.000000
0.000000
0.079500
0.029000
               
98
                         
99
                         
100
1
0.000000
0.000000
0.097000
0.029000
               
101
1
0.000000
0.000000
0.091500
0.029000
               
102
                         
103
                         
104
                         
105
                         
106
                         
107
                         
108
                         
109
                         
110
                         
111
                         
112
1
0.000000
0.000000
0.097500
0.029000
               
113
                         
114
                         
115
                         
116
                         
117
                         
118
1
0.000000
0.000000
0.097500
0.029000
               
119
                         
120
                         
121
                         
122
                         
123
1
0.000000
0.000000
0.098000
0.029000
               
124
                         
125
                         
126
1
0.000000
0.000000
0.095000
0.029000
               
127
                         
128
                         
129
                         
130
                         
131
                         
132
                         
133
                         
134
                         
135
                         
136
                         
137
                         
138
                         
139
1
0.000000
0.000000
0.094500
0.029000
               
140
1
0.000000
0.000000
0.100500
0.029000
               
141
                         
142
                         
143
                         
144
1
0.000000
0.000000
0.093500
0.029000
               
145
                         
146
                         
147
1
0.000000
0.000000
0.095000
0.029000
               
148
1
0.000000
0.000000
0.099000
0.029000
               
149
                         
150
                         
151
                         
152
1
0.000000
0.000000
0.096000
0.029000
               
153
1
0.000000
0.000000
0.097000
0.029000
               
154
                         
155
                         
156
                         
157
1
0.000000
0.000000
0.096000
0.029000
               
158
1
0.000000
0.000000
0.096500
0.029000
               
159
                         
160
                         
161
1
0.000000
0.000000
0.089500
0.029000
               
162
1
0.000000
0.000000
0.102000
0.029000
               
163
                         
164
                         
165
                         
166
                         
167
                         
168
                         
169
                         
170
                         
171
                         
172
                         
173
1
0.000000
0.000000
0.089500
0.029000
               
174
1
0.000000
0.000000
0.090000
0.029000
               
175
1
0.000000
0.000000
0.090500
0.029000
               
176
1
0.000000
0.000000
0.090000
0.029000
               
177
1
0.000000
0.000000
0.090000
0.029000
               
178
1
0.000000
0.000000
0.090000
0.029000
               
179
1
0.000000
0.000000
0.090000
0.029000
               
180
1
0.000000
0.000000
0.089500
0.029000
               
181
1
0.000000
0.000000
0.090000
0.029000
               
182
1
0.000000
0.000000
0.089000
0.029000
               
183
1
0.000000
0.000000
0.090000
0.029000
               
184
1
0.000000
0.000000
0.089000
0.029000
               
185
1
0.000000
0.000000
0.090000
0.029000
               
186
1
0.000000
0.000000
0.089500
0.029000
               
187
1
0.000000
0.000000
0.090000
0.029000
               
188
1
0.000000
0.000000
0.090000
0.029000
               
189
1
0.000000
0.000000
0.089000
0.029000
               
190
1
0.000000
0.000000
0.089500
0.029000
               
191
1
0.000000
0.000000
0.090000
0.029000
               
192
1
0.000000
0.000000
0.092500
0.029000
               
193
1
0.000000
0.000000
0.092000
0.029000
               
194
1
0.000000
0.000000
0.092500
0.029000
               
195
1
0.000000
0.000000
0.092500
0.029000
               
196
1
0.000000
0.000000
0.092000
0.029000
               
197
1
0.000000
0.000000
0.091500
0.029000
               
198
1
0.000000
0.000000
0.092500
0.029000
               
199
1
0.000000
0.000000
0.089500
0.029000
               
200
1
0.000000
0.000000
0.090500
0.029000
               
201
1
0.000000
0.000000
0.092500
0.029000
               
202
1
0.000000
0.000000
0.089500
0.029000
               
203
1
0.000000
0.000000
0.089500
0.029000
               
204
1
0.000000
0.000000
0.091500
0.029000
               
205
1
0.000000
0.000000
0.092500
0.029000
               
206
1
0.000000
0.000000
0.090500
0.029000
               
207
1
0.000000
0.000000
0.090500
0.029000
               
208
1
0.000000
0.000000
0.089500
0.029000
               
209
1
0.000000
0.000000
0.091000
0.029000
               



KEY
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options at Recast
Initial Minimum
Payment
Current Minimum
Payment
Prepayment Penalty
Calculation
Prepayment Penalty
Type
Prepayment Penalty
Total Term
Prepayment Penalty
Hard Term
Primary Borrower ID
Number of
Mortgaged
Properties
Total Number of
Borrowers
1
 
0
         
0
 
435
2
 
2
 
0
         
0
 
100
2
 
3
 
0
         
0
 
396
2
 
4
 
0
     
20
1
60
 
141
1
 
5
 
0
     
20
1
60
 
46
4
 
6
 
0
     
20
1
60
 
10
3
 
7
 
0
     
98
1
60
 
4
4
 
8
 
0
     
20
1
60
 
372
1
 
9
 
0
         
0
 
408
3
 
10
 
0
     
20
1
60
 
182
1
 
11
 
0
     
20
1
36
 
111
1
 
12
 
0
     
98
1
60
 
2
3
 
13
 
0
         
0
 
166
2
 
14
 
0
         
0
 
361
4
 
15
 
0
     
20
1
60
 
3
4
 
16
 
0
     
98
1
60
 
423
2
 
17
 
0
     
20
1
60
 
376
2
 
18
 
0
         
0
 
419
3
 
19
 
0
         
0
 
344
2
 
20
 
0
     
20
1
60
 
167
4
 
21
 
0
         
0
 
446
2
 
22
 
0
     
20
1
60
 
82
1
 
23
 
0
     
20
1
60
 
321
2
 
24
 
0
     
20
1
60
 
403
1
 
25
 
0
         
0
 
90
1
 
26
 
0
     
20
1
60
 
17
1
 
27
 
0
     
98
1
60
 
56
2
 
28
 
0
         
0
 
342
1
 
29
 
0
     
20
1
60
 
81
3
 
30
 
0
         
0
 
297
1
 
31
 
0
     
98
1
60
 
8
1
 
32
 
0
         
0
 
131
9
 
33
 
0
         
0
 
410
1
 
34
 
0
     
98
1
60
 
5
2
 
35
 
0
     
98
1
60
 
93
4
 
36
 
0
     
20
1
60
 
12
1
 
37
 
0
         
0
 
42
3
 
38
 
0
     
98
1
60
 
411
2
 
39
 
0
     
98
1
60
 
67
4
 
40
 
0
     
20
1
60
 
363
2
 
41
 
0
     
20
1
60
 
402
1
 
42
 
0
     
98
1
60
 
333
1
 
43
 
0
         
0
 
154
1
 
44
 
0
     
98
1
36
 
377
5
 
45
 
0
     
98
1
60
 
161
1
 
46
 
0
     
98
1
60
 
280
2
 
47
 
0
     
20
1
60
 
33
3
 
48
 
0
     
98
1
60
 
352
1
 
49
 
0
     
98
1
60
 
373
1
 
50
 
0
     
20
1
60
 
327
1
 
51
 
0
     
20
1
60
 
404
2
 
52
 
0
     
98
1
60
 
102
1
 
53
 
0
     
98
1
60
 
353
1
 
54
 
0
     
98
1
60
 
287
1
 
55
 
0
     
98
1
60
 
341
1
 
56
 
0
     
98
1
60
 
124
1
 
57
 
0
     
20
1
60
 
379
1
 
58
 
0
     
20
1
60
 
293
3
 
59
 
0
     
20
1
60
 
413
2
 
60
 
0
     
98
1
60
 
147
1
 
61
 
0
     
20
1
36
 
358
1
 
62
 
0
     
20
1
60
 
88
2
 
63
 
0
     
98
1
60
 
30
1
 
64
 
0
     
20
1
60
 
374
1
 
65
 
0
     
98
1
60
 
1
4
 
66
 
0
     
98
1
60
 
35
1
 
67
 
0
     
98
1
60
 
383
2
 
68
 
0
     
20
1
60
 
62
1
 
69
 
0
     
20
1
60
 
409
2
 
70
 
0
     
20
1
60
 
50
1
 
71
 
0
         
0
 
203
2
 
72
 
0
     
98
1
60
 
66
3
 
73
 
0
     
20
1
60
 
70
1
 
74
 
0
         
0
 
160
4
 
75
 
0
         
0
 
28
3
 
76
 
0
     
20
1
60
 
72
3
 
77
 
0
     
20
1
60
 
116
8
 
78
 
0
     
98
1
60
 
222
2
 
79
 
0
     
20
1
60
 
1
4
 
80
 
0
     
20
1
60
 
362
1
 
81
 
0
     
20
1
60
 
381
1
 
82
 
0
     
98
1
60
 
317
1
 
83
 
0
     
20
1
60
 
401
1
 
84
 
0
     
98
1
60
 
386
3
 
85
 
0
     
98
1
60
 
384
2
 
86
 
0
     
20
1
60
 
207
2
 
87
 
0
     
98
1
60
 
434
1
 
88
 
0
     
98
1
60
 
389
2
 
89
 
0
     
98
1
60
 
325
3
 
90
 
0
     
20
1
60
 
385
1
 
91
 
0
     
20
1
60
 
63
1
 
92
 
0
     
20
1
36
 
162
1
 
93
 
0
     
98
1
60
 
233
2
 
94
 
0
     
98
1
60
 
22
1
 
95
 
0
     
98
1
60
 
24
1
 
96
 
0
     
98
1
60
 
29
1
 
97
 
0
     
98
1
48
 
1
2
 
98
 
0
     
20
1
60
 
390
1
 
99
 
0
     
20
1
60
 
3
3
 
100
 
0
     
20
1
60
 
427
1
 
101
 
0
     
20
1
60
 
21
2
 
102
 
0
     
20
1
60
 
58
3
 
103
 
0
     
20
1
60
 
447
3
 
104
 
0
     
98
1
60
 
364
10
 
105
 
0
     
98
1
60
 
204
1
 
106
 
0
     
20
1
60
 
134
3
 
107
 
0
     
20
1
60
 
424
3
 
108
 
0
     
98
1
60
 
320
1
 
109
 
0
     
98
1
60
 
129
1
 
110
 
0
     
98
1
36
 
443
5
 
111
 
0
     
98
1
60
 
4
4
 
112
 
0
         
0
 
95
1
 
113
 
0
     
98
1
60
 
394
3
 
114
 
0
     
20
1
60
 
43
1
 
115
 
0
         
0
 
378
2
 
116
 
0
     
20
1
60
 
132
2
 
117
 
0
     
98
1
60
 
127
2
 
118
 
0
     
20
1
60
 
59
2
 
119
 
0
     
98
1
60
 
76
1
 
120
 
0
     
98
1
60
 
139
1
 
121
 
0
     
20
1
60
 
360
2
 
122
 
0
     
98
1
60
 
397
3
 
123
 
0
     
20
1
60
 
285
2
 
124
 
0
     
20
1
60
 
314
1
 
125
 
0
     
98
1
36
 
103
1
 
126
 
0
     
20
1
60
 
318
2
 
127
 
0
     
98
1
60
 
445
2
 
128
 
0
     
98
1
60
 
335
1
 
129
 
0
     
98
1
60
 
51
1
 
130
 
0
     
98
1
60
 
391
1
 
131
 
0
     
98
1
60
 
238
2
 
132
 
0
     
98
1
60
 
209
1
 
133
 
0
     
20
1
60
 
407
2
 
134
 
0
     
20
1
60
 
306
1
 
135
 
0
     
20
1
60
 
241
1
 
136
 
0
     
20
1
60
 
444
2
 
137
 
0
     
98
1
60
 
406
2
 
138
 
0
     
98
1
60
 
322
3
 
139
 
0
     
20
1
60
 
118
1
 
140
 
0
     
20
1
60
 
359
3
 
141
 
0
     
20
1
60
 
205
2
 
142
 
0
         
0
 
448
1
 
143
 
0
     
98
1
60
 
392
4
 
144
 
0
     
20
1
48
 
298
1
 
145
 
0
     
98
1
60
 
16
1
 
146
 
0
     
20
1
60
 
305
4
 
147
 
0
     
20
1
60
 
343
1
 
148
 
0
     
20
1
60
 
74
1
 
149
 
0
     
98
1
60
 
420
1
 
150
 
0
     
20
1
60
 
334
1
 
151
 
0
     
98
1
60
 
429
8
 
152
 
0
     
20
1
60
 
365
3
 
153
 
0
     
20
1
60
 
400
2
 
154
 
0
     
98
1
60
 
115
2
 
155
 
0
     
20
1
60
 
355
6
 
156
 
0
     
20
1
60
 
77
1
 
157
 
0
         
0
 
208
1
 
158
 
0
     
20
1
60
 
176
1
 
159
 
0
     
98
1
60
 
213
1
 
160
 
0
         
0
 
84
2
 
161
 
0
     
20
1
60
 
52
1
 
162
 
0
     
20
1
60
 
54
2
 
163
 
0
     
20
1
60
 
380
2
 
164
 
0
     
98
1
60
 
345
1
 
165
 
0
     
98
1
60
 
398
3
 
166
 
0
     
98
1
60
 
164
3
 
167
 
0
     
98
1
60
 
328
3
 
168
 
0
     
98
1
60
 
356
2
 
169
 
0
     
98
1
60
 
290
1
 
170
 
0
     
98
1
60
 
105
2
 
171
 
0
     
98
1
60
 
158
2
 
172
 
0
     
98
1
60
 
104
1
 
173
 
0
     
98
1
60
 
87
1
 
174
 
0
     
98
1
60
 
2
3
 
175
 
0
     
98
1
60
 
304
4
 
176
 
0
     
98
1
60
 
136
1
 
177
 
0
     
98
1
60
 
283
1
 
178
 
0
     
98
1
60
 
6
2
 
179
 
0
     
98
1
60
 
96
3
 
180
 
0
     
98
1
60
 
135
1
 
181
 
0
     
98
1
60
 
15
1
 
182
 
0
     
98
1
60
 
89
2
 
183
 
0
     
98
1
60
 
226
1
 
184
 
0
     
98
1
60
 
349
2
 
185
 
0
     
98
1
60
 
18
1
 
186
 
0
     
98
1
60
 
38
2
 
187
 
0
     
98
1
60
 
388
4
 
188
 
0
     
98
1
60
 
323
1
 
189
 
0
     
98
1
60
 
32
1
 
190
 
0
     
98
1
60
 
347
1
 
191
 
0
     
98
1
60
 
60
1
 
192
 
0
     
98
 
60
 
7
1
 
193
 
0
     
98
 
60
 
109
1
 
194
 
0
         
0
 
25
1
 
195
 
0
     
98
 
60
 
417
1
 
196
 
0
     
98
 
60
 
114
2
 
197
 
0
     
98
 
60
 
178
3
 
198
 
0
     
98
 
60
 
415
1
 
199
 
0
     
98
 
60
 
125
4
 
200
 
0
     
98
 
60
 
357
1
 
201
 
0
     
98
 
60
 
86
1
 
202
 
0
     
98
 
60
 
369
1
 
203
 
0
     
98
 
60
 
9
1
 
204
 
0
     
98
 
60
 
337
3
 
205
 
0
         
0
 
430
1
 
206
 
0
     
98
 
36
 
94
1
 
207
 
0
     
98
 
60
 
37
2
 
208
 
0
     
98
 
60
 
332
1
 
209
             
0
 
215
2
 

 
KEY
Self-employment
Flag
Current ‘Other’
Monthly Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
Years in Home
FICO Model Used
Most Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
1
0
 
40
11
5
1
             
2
0
 
1
0
0
1
20111025
           
3
0
 
3.4
0
6
1
     20111025
           
4
0
 
3
2
0
1
20111205
           
5
1
 
8
 
0
1
20111025
           
6
1
 
2
6
11
1
20111025
           
7
0
 
0
 
21
1
             
8
0
 
0
 
0
1
20111025
           
9
1
 
4
 
8
1
20111025
           
10
1
 
4.6
 
12
1
20111025
           
11
0
 
3
 
0
1
20111025
           
12
0
 
6
1
8
1
             
13
0
 
5
20
0
1
20111025
           
14
1
 
29
 
26
1
20111025
           
15
1
 
29
 
5
1
20111025
           
16
0
 
1.6
 
0
1
20111205
           
17
0
 
9
 
0
1
20111025
           
18
0
 
2.4
12
8
1
20111025
           
19
1
 
2
9
16
1
             
20
1
 
29
 
7
1
20111025
           
21
0
 
8
 
5
1
20111025
           
22
1
 
3
 
2
1
20111025
           
23
0
 
4
4
3
1
20111025
           
24
0
 
4
 
0
1
20111025
           
25
1
 
12
3
6
1
20111025
           
26
0
 
2.6
 
0
1
20111025
           
27
1
 
21
12
30
1
             
28
0
 
7
 
0
1
20111025
           
29
1
 
33
30
10
1
20111025
           
30
1
 
27
3
5
1
20111025
           
31
0
 
2
 
0
1
             
32
0
 
2
2
33
1
20111025
           
33
0
 
16
 
5
1
20111025
           
34
0
 
3
3
0
1
             
35
0
 
10
 
0
1
             
36
0
 
2
 
0
1
20111205
           
37
1
 
4
 
0
1
20111205
           
38
0
 
5
3
1
1
             
39
1
 
7
 
9
1
             
40
0
 
24
 
0
1
20111025
           
41
1
 
8
2
6
1
20111025
           
42
1
 
3
4
0
1
             
43
0
 
5
 
6
1
             
44
1
 
0
2
2
1
             
45
1
 
5
 
2
1
20111205
           
46
0
 
12
 
0
1
20111205
           
47
1
 
28
 
13
1
20111205
           
48
0
 
6
 
0
1
             
49
0
 
7
8
0
1
             
50
0
 
3.8
5
0
1
20111025
           
51
0
 
16
11
0
1
20111025
           
52
0
 
3
2
3
1
20111205
           
53
1
 
3
 
5
1
             
54
0
 
3
0
0
1
20111205
           
55
0
 
14
11
4
1
             
56
1
 
3
3
2
1
             
57
0
 
3.6
 
8
1
20111205
           
58
0
 
0
 
11
1
20111025
           
59
1
 
31
 
10
1
20111025
           
60
0
 
4.6
3
0
1
             
61
0
 
0
 
7
1
20111025
           
62
0
 
1.8
 
2
1
20111025
           
63
0
 
5
12
5
1
             
64
1
 
6
 
12
1
20111025
           
65
0
 
8
8
19
1
20111205
           
66
0
 
7
 
5
1
             
67
0
 
10
 
0
1
20111205
           
68
0
 
3
2
5
1
20111205
           
69
1
 
25
25
24
1
20111025
           
70
1
 
16
 
0
1
20111025
           
71
0
 
10
16
10
1
             
72
0
 
2
27
2
1
             
73
0
 
5
 
0
1
20111025
           
74
1
 
8
 
0
1
20111025
           
75
0
 
6
 
12
1
             
76
0
 
10
 
4
1
20111025
           
77
1
 
5
 
7
1
20111025
           
78
0
 
6
0
0
1
20111205
           
79
0
 
8
25
19
1
20111025
           
80
0
 
15
18
7
1
20111025
           
81
0
 
20
1
0
1
20111025
           
82
0
 
5
0
0
1
             
83
0
 
9
 
11
1
20111025
           
84
1
 
15
 
14
1
20111205
           
85
0
 
5
6
0
1
20111205
           
86
0
 
25
 
0
1
20111205
           
87
1
 
15
11
5
1
             
88
0
 
17
 
3
1
             
89
1
 
21
15
0
1
             
90
0
 
10
 
1
1
20111025
           
91
0
 
22
 
3
1
20111025
           
92
1
 
1
 
0
1
20111025
           
93
0
 
9
7
8
1
             
94
0
 
6
4
1
1
             
95
0
 
20
 
7
1
20111205
           
96
0
 
5
2
0
1
             
97
0
 
7
24
0
1
             
98
0
 
11
 
2
1
20111025
           
99
0
 
29
 
5
1
20111025
           
100
0
 
1
 
2
1
20111025
           
101
0
 
7
 
7
1
20111205
           
102
1
 
10
 
8
1
20111025
           
103
1
 
9
 
7
1
20111025
           
104
0
 
3
6
12
1
             
105
0
 
1
1
0
1
             
106
0
 
5
 
1
1
20111025
           
107
1
 
20
 
14
1
20111025
           
108
0
 
4
8
4
1
             
109
0
 
3
 
9
1
             
110
0
 
12
1
6
1
             
111
0
 
0
 
21
1
             
112
1
 
15
 
6
1
20111025
           
113
1
 
23
 
0
1
20111205
           
114
0
 
0.01
 
0
1
20111205
           
115
0
 
14
1
0
1
20111205
           
116
0
 
9.5
 
0
1
20111025
           
117
0
 
11.9
 
2
1
20111205
           
118
1
 
15
15
0
1
20111025
           
119
1
 
15
 
4
1
             
120
0
 
3
2
0
1
             
121
0
 
2
11
6
1
20111025
           
122
1
 
10
2
0
1
             
123
0
 
11
 
0
1
20111025
           
124
0
 
0.5
12
0
1
20111025
           
125
0
 
1
 
4
1
             
126
1
 
23
35
3
1
20111025
           
127
1
 
40
30
25
1
20111205
           
128
0
 
11
 
0
1
             
129
0
 
1.6
 
0
1
20111205
           
130
0
 
8
 
4
1
             
131
0
 
6
 
2
1
             
132
0
 
2.6
 
0
1
20111205
           
133
0
 
17
 
0
1
20111025
           
134
1
 
25
 
17
1
20111025
           
135
0
 
3
 
4
1
20111025
           
136
1
 
30
 
4
1
20111025
           
137
1
 
1
1
0
1
20111205
           
138
1
 
35
35
0
1
             
139
0
 
9
5
2
1
20111025
           
140
0
 
1.5
17
2
1
20111025
           
141
0
 
17
16
3
1
20111025
           
142
1
 
20
 
0
1
20111025
           
143
1
 
10
 
6
1
             
144
0
 
11.7
 
3
1
20111025
           
145
0
 
5
6
0
1
20111205
           
146
1
 
25
 
7
1
20111025
           
147
1
 
17
27
18
1
20111205
           
148
1
 
10
 
6
1
20111025
           
149
0
 
2
10
0
1
             
150
0
 
11
 
0
1
20111025
           
151
1
 
7
 
0
1
20111205
           
152
0
 
0.6
 
0
1
20111025
           
153
1
 
18
 
0
1
20111025
           
154
1
 
15
6
2
1
             
155
1
 
29
 
5
1
20111025
           
156
1
 
6
 
1
1
20111025
           
157
1
 
20
 
8
1
20111205
           
158
0
 
2.9
 
3
1
20111025
           
159
1
 
5.6
 
0
1
             
160
0
 
6
0
3
1
             
161
1
 
8
 
4
1
20111025
           
162
0
 
32
 
0
1
20111025
           
163
0
 
4
 
0
1
20111025
           
164
0
 
24
1
13
1
             
165
1
 
16
 
12
1
             
166
0
 
5
 
9
1
             
167
1
 
32
 
23
1
             
168
0
 
5
4
0
1
             
169
1
 
3.5
 
2
1
             
170
0
 
8
3
3
1
             
171
0
 
8
13
0
1
             
172
1
 
12
 
5
1
             
173
1
 
4.9
2
0
1
             
174
0
 
6
1
0
1
             
175
0
 
9.25
 
0
1
             
176
1
 
7
 
0
1
             
177
0
 
11
 
22
1
             
178
0
 
4.9
 
0
1
             
179
0
 
6.6
 
0
1
             
180
1
 
1
 
7
1
             
181
0
 
15
 
3
1
             
182
0
 
10
 
0
1
             
183
0
 
7
 
2
1
             
184
0
 
5
1
0
1
             
185
1
 
9
 
2
1
             
186
1
 
4
 
0
1
             
187
1
 
33
 
0
1
             
188
1
 
19
 
9
1
             
189
0
 
1.6
 
7
1
             
190
0
 
6
0.7
6
1
             
191
0
 
43
 
13
1
             
192
1
 
10
 
1
1
             
193
0
 
2
 
2
1
             
194
0
 
0.1
4
0
1
             
195
0
 
15
 
13
1
             
196
0
 
1
1.5
5
1
             
197
0
 
1
6
0
1
             
198
0
 
27
 
11
1
             
199
0
 
11
 
0
1
             
200
0
 
2.9
 
2
1
             
201
0
 
0.2
 
0
1
             
202
1
 
11.5
 
3
1
             
203
1
 
11
 
0
1
             
204
0
 
9
9
9
1
             
205
0
 
11
 
4
1
             
206
0
 
10
3
1
1
             
207
0
 
10
 
1
1
             
208
1
 
7
7
13
1
             
209
0
 
3
3
3
1
             



KEY
Original
Primary Borrower
FICO
Most Recent
Primary Borrower
FICO
Most Recent Co-
Borrower FICO
Most Recent FICO
Method
VantageScore:
Primary Borrower
VantageScore: Co-
Borrower
Most Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most Recent 12-
month Pay History
1
795
                     
000000000000
2
680
726
 
3
               
000000000000
3
801
798
 
3
               
000000000000
4
714
690
 
3
               
000000000000
5
751
760
 
3
               
000000000000
6
790
792
 
3
               
000000000000
7
710
                     
000000000000
8
782
681
 
3
               
000000000000
9
746
674
 
3
               
000000000000
10
764
744
 
3
               
000000000000
11
787
797
 
3
               
000000000000
12
736
                     
000000000000
13
803
785
 
3
               
000000000000
14
771
764
 
3
               
000000000000
15
783
790
 
3
               
000000000000
16
730
748
 
3
               
000000000000
17
779
791
 
3
               
000000000000
18
787
801
 
3
               
000000000000
19
801
                     
000000000000
20
724
706
 
3
               
000000000000
21
700
708
 
3
               
000000000000
22
791
800
 
3
               
000000000000
23
772
766
 
3
               
000000000000
24
766
757
 
3
               
000000000000
25
794
774
 
3
               
000000000000
26
720
720
 
3
               
000000000000
27
821
                     
000000000000
28
690
695
 
3
               
000000000000
29
767
784
 
3
               
000000000000
30
749
726
 
3
               
000000000000
31
768
                     
000000000000
32
792
774
 
3
               
000000000000
33
662
687
 
3
               
000000000000
34
716
                     
000000000000
35
793
                     
000000000000
36
801
769
 
3
               
000000000000
37
716
707
 
3
               
000000000000
38
773
                     
000000000000
39
794
                     
000000000000
40
767
779
 
3
               
000000000000
41
714
740
 
3
               
000000000000
42
780
                     
000000000000
43
807
                     
000000000000
44
783
                     
000000000000
45
797
781
 
3
               
000000000000
46
718
713
 
3
               
000000000000
47
805
696
 
3
               
000000000000
48
797
                     
000000000000
49
782
                     
000000000000
50
770
778
 
3
               
000000000000
51
816
813
 
3
               
000000000000
52
776
773
 
3
               
000000000000
53
793
                     
000000000000
54
788
779
 
3
               
000000000000
55
777
                     
000000000000
56
779
                     
000000000000
57
759
756
 
3
               
000000000000
58
781
778
 
3
               
000000000000
59
797
759
 
3
               
000000000000
60
805
                     
000000000000
61
790
772
 
3
               
000000000000
62
760
780
 
3
               
000000000000
63
791
                     
000000000000
64
734
779
 
3
               
000000000000
65
788
787
 
3
               
000000000000
66
755
                     
000000000000
67
798
728
 
3
               
000000000000
68
786
761
 
3
               
000000000000
69
803
784
 
3
               
000000000000
70
756
778
 
3
               
000000000000
71
775
                     
000000000000
72
801
                     
000000000000
73
738
771
 
3
               
000000000000
74
745
756
 
3
               
000000000000
75
782
                     
000000000000
76
748
762
 
3
               
000000000000
77
732
768
 
3
               
000000000000
78
757
775
 
3
               
000000000000
79
782
781
 
3
               
000000000000
80
783
793
 
3
               
000000000000
81
806
789
 
3
               
000000000000
82
773
                     
000000000000
83
798
782
 
3
               
000000000000
84
756
762
 
3
               
000000000000
85
767
768
 
3
               
000000000000
86
766
712
 
3
               
000000000000
87
779
                     
000000000000
88
780
                     
000000000000
89
789
                     
000000000000
90
758
751
 
3
               
000000000000
91
764
779
 
3
               
000000000000
92
751
759
 
3
               
000000000000
93
713
                     
000000000000
94
760
                     
000000000000
95
749
741
 
3
               
000000000000
96
797
                     
000000000000
97
764
                     
000000000000
98
763
764
 
3
               
000000000000
99
773
790
 
3
               
000000000000
100
746
764
 
3
               
000000000000
101
773
762
 
3
               
000000000000
102
765
738
 
3
               
000000000000
103
749
721
 
3
               
000000000000
104
740
                     
000000000000
105
750
                     
000000000000
106
778
763
 
3
               
000000000000
107
801
796
 
3
               
000000000000
108
793
                     
000000000000
109
780
                     
000000000000
110
764
                     
000000000000
111
710
                     
000000000000
112
806
804
 
3
               
000000000000
113
797
759
 
3
               
000000000000
114
766
797
 
3
               
000000000000
115
767
784
 
3
               
000000000000
116
759
805
 
3
               
000000000000
117
782
745
 
3
               
000000000000
118
777
769
 
3
               
000000000000
119
723
                     
000000000000
120
802
                     
000000000000
121
804
793
 
3
               
000000000000
122
767
                     
000000000000
123
800
801
 
3
               
000000000000
124
793
795
 
3
               
000000000000
125
756
                     
000000000000
126
785
770
 
3
               
000000000000
127
776
782
 
3
               
000000000000
128
711
                     
000000000000
129
797
779
 
3
               
000000000000
130
769
                     
000000000000
131
791
                     
000000000000
132
717
692
 
3
               
000000000000
133
754
754
 
3
               
000000000000
134
723
725
 
3
               
000000000000
135
762
800
 
3
               
000000000000
136
724
701
 
3
               
000000000000
137
806
781
 
3
               
000000000000
138
752
                     
000000000000
139
722
674
 
3
               
000000000000
140
786
786
 
3
               
000000000000
141
787
783
 
3
               
000000000000
142
792
800
 
3
               
000000000000
143
737
                     
000000000000
144
745
789
 
3
               
000000000000
145
770
765
 
3
               
000000000000
146
738
742
 
3
               
000000000000
147
786
768
 
3
               
000000000000
148
710
732
 
3
               
000000000000
149
790
                     
000000000000
150
789
786
 
3
               
000000000000
151
794
772
 
3
               
000000000000
152
777
781
 
3
               
000000000000
153
776
772
 
3
               
000000000000
154
715
                     
000000000000
155
767
759
 
3
               
000000000000
156
785
797
 
3
               
000000000000
157
768
733
 
3
               
000000000000
158
779
737
 
3
               
000000000000
159
800
                     
000000000000
160
728
                     
000000000000
161
793
782
 
3
               
000000000000
162
782
780
 
3
               
000000000000
163
756
768
 
3
               
000000000000
164
762
                     
000000000000
165
786
                     
000000000000
166
751
                     
000000000000
167
743
                     
000000000000
168
779
                     
000000000000
169
776
                     
000000000000
170
789
                     
000000000000
171
798
                     
000000000000
172
794
                     
000000000000
173
797
                     
000000000000
174
736
                     
000000000000
175
802
                     
000000000000
176
731
                     
000000000000
177
812
                     
000000000000
178
790
                     
000000000000
179
706
                     
000000000000
180
786
                     
000000000000
181
708
                     
000000000000
182
772
                     
000000000000
183
756
                     
000000000000
184
789
                     
000000000000
185
778
                     
000000000000
186
798
                     
000000000000
187
759
                     
000000000000
188
756
                     
000000000000
189
808
                     
000000000000
190
796
                     
000000000000
191
806
                     
000000000000
192
753
                     
000000000000
193
782
                     
000000000000
194
690
                     
000000000000
195
791
                     
000000000000
196
725
                     
000000000000
197
741
                     
000000000000
198
770
                     
000000000000
199
794
                     
000000000000
200
797
                     
000000000000
201
806
                     
000000000000
202
775
                     
000000000000
203
755
                     
000000000000
204
743
                     
000000000000
205
793
                     
000000000000
206
764
                     
000000000000
207
784
                     
000000000000
208
746
                     
000000000000
209
696
                     
000000000000



KEY
Months Bankruptcy
Months Foreclosure
Primary Borrower
Wage Income
Co-Borrower Wage
Income
Primary Borrower
Other Income
Co-Borrower Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
Borrower Income
Verification Level
Co-Borrower
Income Verification
Borrower
Employment
Verification
1
   
18750
10833
-1827.08
 
29583.34
27756.26
0
5
 
2
2
   
10416.67
12083
0
 
22500
22500
0
5
 
2
3
   
21666.67
5000
490
 
26666.67
27156.67
0
5
 
2
4
   
18662
0
0
0
18662
18662
0
5
 
2
5
   
32348
 
-6194
 
32348
26154
0
4
 
3
6
   
9621.32
0
12917.11
2668
9621.32
25206.26
0
4
 
2
7
   
29975.26
0
0
 
29975.26
29975.26
0
5
 
2
8
   
0
 
13178
 
0
13178
0
5
 
3
9
   
0
0
95833.33
 
0
95833.33
0
4
 
2
10
   
0
0
20000
 
0
20000
0
4
 
2
11
   
11111.84
2144
0
0
13255.92
13255.92
0
5
 
3
12
   
19471.13
21615
0
0
37804.13
41086.13
0
5
 
2
13
   
38958.34
0
0
 
38958.34
38958.34
0
5
 
2
14
   
0
 
240860
 
0
240860
0
5
 
3
15
   
0
 
52411
 
0
52411
0
4
 
3
16
   
17500
0
1558.45
 
17500
19058.45
0
5
 
2
17
   
19908.92
0
0
 
19908.92
19908.92
0
5
 
2
18
   
57740
11878
7802
0
69618
77420
0
5
 
3
19
   
0
12917
13045.84
 
12916.67
25962.51
0
4
 
2
20
   
0
 
78692
 
0
78692
0
4
 
2
21
   
32961
0
0
 
8333
32961
0
5
 
2
22
   
43799
 
-88
 
43799
43711
0
4
 
3
23
   
15833
6250
0
0
22083
22083
0
5
 
2
24
   
18750
 
17206
 
18750
35956
0
5
 
2
25
   
63405.42
0
0
 
23750
63405.42
0
4
 
2
26
   
10416.66
 
0
 
10416.66
10416.66
0
5
 
3
27
   
41666.67
0
0
 
41666.67
41666.67
0
4
 
2
28
   
20833.33
0
0
 
20833.33
20833.33
0
5
 
2
29
   
25374
15000
7179
 
40374
47553
0
4
 
2
30
   
32109
0
0
 
20705
32109
0
4
 
2
31
   
14262.5
0
0
 
14262.5
14262.5
0
5
 
2
32
   
0
0
55103.93
 
0
55103.93
0
5
 
2
33
   
124165
0
0
 
124165
124165
0
5
 
2
34
   
13000
0
0
20833
13000
33833.33
0
4
 
2
35
   
62620.84
0
0
 
62620.84
62620.84
0
5
 
2
36
   
12500
 
11128
 
12500
23628
0
5
 
2
37
   
38120
 
-232
 
38120
37888
0
4
 
3
38
   
11972.48
0
0
11875
11972.48
23847.48
0
5
 
2
39
   
20416.67
0
86111.92
 
20416.67
106528.59
0
4
 
2
40
   
35010
10958
159
0
45968.33
46127.33
0
5
 
2
41
   
11186
7808
0
674
18994
19668
0
4
 
2
42
   
27148
0
0
5701
27148
32848.83
0
4
 
2
43
   
30697
0
0
 
17083
30697
0
5
 
2
44
   
0
4583
19478.33
1154
4583.33
25215.3
0
4
 
2
45
   
13950
0
0
 
12133
13950
0
4
 
2
46
   
0
0
52204.67
 
0
52204.67
0
5
 
2
47
   
44582
 
0
 
44582
44582
0
4
 
2
48
   
13333.34
0
0
 
13333.34
13333.34
0
5
 
2
49
   
11065
5264
0
 
16329
16329
0
5
 
2
50
   
9625
7800
0
0
17425
17425
0
5
 
2
51
   
14475
6204
0
0
20678.9
20678.9
0
5
 
2
52
   
41751.24
0
2555.25
0
25084.24
44306.49
0
5
 
2
53
   
12880.66
 
27526
 
12880.66
40406.66
0
4
 
3
54
   
13750
11250
0
0
25000
25000
0
5
 
2
55
   
11730
20583
0
0
32313.33
32313.33
0
5
 
2
56
   
0
0
23880.25
 
0
23880.25
0
4
 
2
57
   
18333
 
7291
 
18333
25624
0
5
 
3
58
   
0
0
59876
 
0
59876
0
5
 
2
59
   
60689
 
10647
 
60689
71336
0
5
 
2
60
     
20833
0
0
20833.33
20833.33
0
5
 
2
61
   
0
 
12058.67
 
0
12058.67
0
5
 
2
62
   
46403.66
0
0
 
16666.66
46403.66
0
5
 
2
63
   
0
4435
35843.92
-174
4435.44
40105.36
0
5
 
3
64
   
20458
6517
23782
0
26974.67
50756.67
0
4
 
2
65
   
0
62500
0
216667
62500
279166.67
0
5
 
2
66
   
25000
0
0
 
25000
25000
0
5
 
2
67
   
16666.67
 
11250
 
16666.67
27916.67
0
5
 
2
68
   
35420
15208
0
0
50628
50628
0
5
 
2
69
   
0
0
58086.59
 
0
58086.59
0
4
 
2
70
   
0
 
111284
 
0
111284
0
4
 
3
71
   
26333.07
12882
0
1660
39215.22
40874.89
0
5
 
2
72
   
0
41917
0
 
41917
41917
0
5
 
2
73
   
64111.41
0
0
 
64111.41
64111.41
0
5
 
2
74
   
0
 
55759
 
0
55759
0
4
 
2
75
   
35868.78
0
10
 
35868.78
35878.78
0
5
 
2
76
   
54728.1
0
111577.5
 
54728.1
166305.6
0
5
 
2
77
   
85125
 
-4994
 
85125
80131
0
4
 
2
78
   
20267.26
11250
0
0
27558.93
31517.26
0
5
 
2
79
   
0
62500
-2995
206066
62500
265571
0
5
 
3
80
   
21462
6067
-923
0
27528.66
26605.66
0
5
 
2
81
   
26642.33
14166
0
 
40808.7
40808.7
0
5
 
2
82
   
16667
10096
2904
 
26763
29667
0
5
 
2
83
   
17083
 
20935
 
17083
38018
0
5
 
2
84
   
45701
0
32152.67
-9
45701
77844.88
0
4
 
3
85
   
22917
22500
0
 
28750.34
45417.34
0
5
 
2
86
   
38270.5
0
5936.42
 
38270.5
44206.92
0
5
 
2
87
   
0
4000
101964.33
 
4000
105964.33
0
4
 
2
88
   
0
0
23495.58
-333
0
23162.25
0
5
 
2
89
   
0
7000
49569.5
21227
7000
77796.17
0
4
 
2
90
   
216951
 
-1912
 
216951
215039
0
5
 
2
91
   
6500
 
26619
 
6500
33119
0
5
 
2
92
   
27467
 
-96
 
27467
27371
0
4
 
2
93
   
16650
20165
373
 
36815
37188
0
5
 
2
94
   
20833
20833
0
 
41666
41666
0
5
 
2
95
   
15077.96
0
10026.67
 
15077.96
25104.63
0
5
 
2
96
   
20833.35
9875
0
0
30708.35
30708.35
0
5
 
2
97
   
0
171851
0
 
62500
171850.84
0
5
 
2
98
   
69241
 
0
 
69241
69241
0
5
 
2
99
   
580
0
48797.33
 
580
49377.33
0
5
 
2
100
   
16666.66
 
10288
 
16666.66
26954.66
1
5
 
2
101
   
31250
 
48578
 
31250
79828
0
5
 
2
102
   
0
 
513926
 
0
513926
0
4
 
2
103
   
0
0
37200.33
 
0
37200.33
0
4
 
2
104
   
17598.59
0
33907
 
17598.59
51505.59
0
5
 
2
105
   
22525
20833
0
 
43358
43358
0
5
 
2
106
   
0
0
234232.67
 
0
234232.67
0
5
 
2
107
   
0
17500
96502
78570
17500
192572
0
4
 
2
108
   
15325.91
0
687.75
7593
9583.33
23606.19
0
5
 
2
109
   
24919.5
0
2083.34
 
24919.5
27002.84
0
5
 
2
110
   
51273
0
20188
0
51273
71461
0
5
 
2
111
   
0
0
29975.26
 
0
29975.26
0
5
 
2
112
   
100000
 
0
 
100000
100000
0
5
 
3
113
   
21083.33
0
21415.67
 
21083.33
42499
0
4
 
2
114
   
19000
 
1772.17
 
19000
20772.17
0
5
 
2
115
   
16666.67
17500
12372.77
0
34166.67
46539.44
0
5
 
3
116
   
30833
 
0
 
30833
30833
0
5
 
2
117
   
39583.32
 
0
 
39583.32
39583.32
0
5
 
3
118
   
21703
2083
196
0
23786
23982
0
4
 
3
119
   
0
0
41874.23
 
0
41874.23
0
4
 
2
120
   
17908
14499
0
 
27749
32407
0
5
 
2
121
   
89036.4
0
3164
 
89036.4
92200.4
0
5
 
2
122
   
16666.67
4167
1625
 
20833.34
22458.34
0
4
 
2
123
   
191847
 
13321
 
191847
205168
0
5
 
3
124
   
21666
6635
0
0
28301
28301
0
5
 
2
125
   
23749
0
3100
 
15833
26849
0
5
 
2
126
   
24965.08
0
393.24
 
24965.08
25358.32
0
4
 
2
127
   
0
100
26277.33
1916
100
28293.33
0
4
 
2
128
   
31538.5
0
31332
 
31538.5
62870.5
0
5
 
2
129
   
62425
0
0
 
62425
62425
0
5
 
2
130
   
19308
0
1516
 
12000
20824
0
5
 
2
131
   
15000
0
7341
 
15000
22341
0
5
 
2
132
   
25236.76
 
8683.34
 
25236.76
33920.1
0
5
 
2
133
   
0
0
58789.58
 
0
58789.58
0
5
 
2
134
   
227397
0
-1382
3442
227397
229457
0
4
 
2
135
   
16666
 
41666
 
16666
58332
0
5
 
2
136
   
255290
 
0
 
255290
255290
0
4
 
2
137
   
0
0
28470.46
0
0
28470.46
0
4
 
2
138
   
0
0
83500
 
0
83500
0
4
 
2
139
   
56990
10136
-43912
0
67126
23214
0
5
 
2
140
   
16667
13750
9302
0
30417
39719
0
5
 
3
141
   
0
0
302175
 
0
302175
0
5
 
2
142
   
3817.58
0
298113.57
 
3817.58
301931.15
0
4
 
2
143
   
0
0
39437.58
 
0
39437.58
0
4
 
2
144
   
20833
 
12520
 
20833
33353
0
5
 
2
145
   
33333.34
20833
0
0
54166.68
54166.68
0
5
 
2
146
   
0
0
138373
-11020
0
127353
0
4
 
2
147
   
108110
2545
-1794
0
110655
108861
0
4
 
3
148
   
12309
 
8174
 
12309
20483
0
4
 
3
149
   
35208.34
11306
0
 
25250.01
46514.18
0
5
 
2
150
   
260416.67
0
0
 
47916.67
260416.67
0
5
 
2
151
   
91666
0
0
 
91666
91666
0
4
 
2
152
   
90000
 
0
 
90000
90000
0
5
 
2
153
   
41641
 
0
 
41641
41641
1
5
 
3
154
   
14303
0
27250
 
14303
41553
0
4
 
2
155
   
0
0
171523.17
 
0
171523.17
0
4
 
2
156
   
16666.67
0
37500
 
16666.67
54166.67
0
4
 
2
157
   
0
 
60702
 
0
60702
0
4
 
2
158
   
16667
 
48833
 
16667
65500
0
5
 
3
159
   
98715.75
0
0
 
98715.75
98715.75
0
4
 
2
160
   
66457.67
34991
0
 
63782.06
101448.81
0
5
 
2
161
   
492222
 
-3249
 
492222
488973
0
4
 
2
162
   
220514
 
14154
 
220514
234668
0
5
 
2
163
   
0
0
112500
 
0
112500
0
5
 
2
164
   
132486.42
8464
11191.17
 
111346.17
152141.51
0
5
 
2
165
   
55830.17
0
252
-2351
55829.97
53730.97
0
5
 
2
166
   
43602
0
   
43602
43602
0
5
 
2
167
   
0
14583
0
0
14583.33
14583.33
0
4
 
3
168
   
19269.17
0
 
3152
19269.17
22421
0
5
 
2
169
   
21667
0
   
16667
21667
0
4
 
2
170
   
16693
8618
   
25311
25311
0
5
 
2
171
   
7000
10839
3848
 
14344
21687
0
5
 
2
172
   
41667
0
   
41667
41667
0
4
 
2
173
   
56250.01
0
   
16666.67
56250.01
0
4
 
2
174
   
19471.13
21615
   
37804.13
41086.13
0
5
 
2
175
   
0
0
53982.75
 
0
53982.75
0
5
 
2
176
   
46041.67
0
   
46041.67
46041.67
0
4
 
2
177
   
137044.79
0
   
25000
137044.79
0
5
 
2
178
   
24173.08
0
   
24173.08
24173.08
0
5
 
2
179
   
216540.86
0
   
216540.86
216540.86
0
5
 
2
180
   
0
0
44692.25
 
0
44692.25
0
4
 
2
181
   
29166.67
0
   
29166.67
29166.67
0
5
 
2
182
   
0
0
9917
 
0
9917
0
5
 
2
183
   
48677
0
-3738.75
 
48677
44938.25
0
5
 
2
184
   
26330
7500
908
 
33830
34738
0
5
 
2
185
   
36014.91
0
   
36014.91
36014.91
0
4
 
2
186
   
21769.89
 
15000
 
21769.89
36769.89
0
4
 
3
187
   
0
4059
68950
 
4059
73009
0
4
 
2
188
   
0
0
56165.58
 
0
56165.58
0
4
 
2
189
   
12500
0
2500
 
12500
15000
0
5
 
2
190
   
17333
10000
   
27333
27333
0
5
 
2
191
   
16000
0
4575.32
679
16000
21254.03
0
5
 
2
192
   
0
 
29373.25
 
0
29373.25
0
4
 
2
193
   
10417
 
25143
 
10417
35560
0
5
 
3
194
   
31250
0
   
31250
31250
0
5
 
2
195
   
2083.34
 
19226.96
 
2083.34
21310.3
0
5
 
2
196
   
16666.67
15416.66
   
32083.33
32083.33
0
5
 
2
197
   
41666.67
9583.34
6666.67
 
51250.01
57916.68
0
5
 
2
198
   
1000
 
31609.36
 
1000
32609.36
0
5
 
2
199
   
66666.67
0
   
66666.67
66666.67
0
5
 
2
200
   
76097
0
3467
 
76097
79564
0
5
 
2
201
   
12500
 
163.08
 
12500
12663.08
0
5
 
3
202
   
8544
 
1568
 
8544
10112
1
4
 
3
203
   
12779.42
0
   
12779.42
12779.42
0
4
 
2
204
   
41666.68
19614.52
   
61281.2
61281.2
0
5
 
2
205
   
67973.62
0
   
20833.34
67973.62
0
5
 
2
206
   
25000
24167
0
0
49167
49167
0
5
 
2
207
   
57249
0
-1871.92
 
57249
55377.08
0
5
 
2
208
   
33333
2500
417
 
35833
36250
0
4
 
2
209
   
22979.48
0
3360.33
-3910.17
18276.9
22429.64
0
5
 
2



KEY
Co-Borrower
Employment
Verification
Borrower Asset
Verification
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator DTI
Fully Indexed Rate
Qualification
Method
Percentage of Down
Payment from
Borrower Own
Funds
City
State
Postal Code
1
 
4
 
445928.5
11072.12
0.4400000
     
CLIO
CA
96106
2
 
4
 
89819.65
5689.59
0.3444000
   
100
SAN JOSE
CA
95112
3
 
4
 
394379
4209.20
0.2700000
     
SAN RAFAEL
CA
94901
4
 
4
 
41632.08
4547.22
0.3700000
   
100
BEDFORD
NH
03110
5
 
4
 
88679.31
7852.29
0.3759720
   
100
NEW YORK
NY
10038
6
 
4
 
523052.28
5433.29
0.3600000
     
SEBASTOPOL
CA
95472
7
 
4
 
222962
10482.60
0.4300000
     
INDIAN WELLS
CA
92210
8
 
3
 
733425.81
1171.64
0.3869790
   
100
LOS ANGELES
CA
90019
9
 
4
 
4664970.35
14094.29
0.2000000
     
LA JOLLA
CA
92037
10
 
4
 
321267.5
1420.59
0.2800000
     
HERMOSA BEACH
CA
90254
11
 
3
 
174281.56
1397.33
0.2678550
   
100
SAN FRANCISCO
CA
94114
12
 
4
 
1202236.51
15207.98
0.4400000
     
STINSON BEACH
CA
94970
13
 
4
 
1718910.88
5729.52
0.2600000
   
100
PRINCETON
NJ
08540
14
 
3
 
7312769.8
12744.69
0.0715690
   
0
PALO ALTO
CA
94304
15
 
3
 
1065861
21484.45
0.4676500
   
0
LAGUNA BEACH
CA
92651
16
 
4
 
1310078.3
4545.66
0.4000000
   
100
CORTE MADERA
CA
94925
17
 
4
 
298465.53
2849.11
0.3900000
   
100
SAN FRANCISCO
CA
94114
18
 
4
 
1781201.56
19087.49
0.3051950
   
0
LAFAYETTE
CA
94549
19
 
4
 
1722180.6
4676.92
0.3000000
     
RANCHO MIRAGE
CA
92270
20
 
3
 
217671.7
10767.05
0.1682770
   
0
SAN FRANCISCO
CA
94108
21
 
4
 
1431138.3
3224.35
0.2400000
     
LARCHMONT
NY
10538
22
 
4
 
195637.05
1794.57
0.1166580
   
0
SAN FRANCISCO
CA
94107
23
 
3
 
227638.33
3096.05
0.2531800
   
0
SAN FRANCISCO
CA
94109
24
 
3
 
375838.81
1953.31
0.1980900
   
100
SAN FRANCISCO
CA
94105
25
 
4
 
274154.65
2755.84
0.1200000
     
MONTCLAIR
NJ
07043
26
 
3
 
214178.84
1018.09
0.3561370
   
100
LARKSPUR
CA
94939
27
 
4
 
1357047.9
4371.87
0.1700000
     
EAST QUOGUE
NY
11942
28
 
4
 
2040624.3
4714.11
0.3900000
   
100
CARLSBAD
CA
92009
29
 
4
 
7554322
5665.81
0.2300000
     
ASHLAND
OR
97520
30
 
4
 
1907531.5
3185.07
0.2600000
     
PIEDMONT
CA
94611
31
 
4
 
186890.79
2339.04
0.4200000
   
100
CAMBRIDGE
MA
02138
32
 
4
 
1421909.5
9480.19
0.2700000
     
SAN FRANCISCO
CA
94115
33
 
4
 
3782636.63
11331.20
0.1200000
   
100
WOODSIDE
CA
94062
34
 
4
 
387620
3656.17
0.2200000
   
100
DUXBURY
MA
02332
35
 
4
 
1038502.3
19854.96
0.3600000
   
100
NEW YORK
NY
10011
36
 
3
 
292364.22
1778.57
0.2318170
   
100
BELLEVUE
WA
98004
37
 
4
 
491112.28
9095.02
0.3437860
   
100
OYSTER BAY
NY
11771
38
 
4
 
117467.5
1960.59
0.2400000
     
SAN FRANCISCO
CA
94109
39
 
4
 
3500606.82
27099.72
0.2900000
     
QUOGUE
NY
11959
40
 
4
 
1026116.7
16163.41
0.4815580
   
100
LOS ANGELES
CA
90015
41
 
3
 
244402.89
1798.70
0.4005410
   
0
SAN FRANCISCO
CA
94127
42
 
4
 
47503.73
3320.80
0.2200000
   
50.25
TIBURON
CA
94920
43
 
4
 
855090.06
2492.18
0.2100000
     
LEXINGTON
MA
02420
44
 
4
 
1223322.1
3347.81
0.3000000
     
DANVILLE
CA
94526
45
 
4
 
450221.14
1294.45
0.3900000
   
100
SAN FRANCISCO
CA
94103
46
 
4
 
179130.78
5766.58
0.1900000
   
100
MORAGA
CA
94556
47
 
3
 
1126608
14722.69
0.4159080
   
0
KENTFIELD
CA
94904
48
 
4
 
208252.63
1315.50
0.3300000
   
100
SAN FRANCISCO
CA
94118
49
 
4
 
123810.83
2385.82
0.3900000
   
100
LOS ANGELES
CA
90025
50
 
3
 
282059.42
1662.45
0.3378930
   
100
SAN  FRANCISCO
CA
94117
51
 
3
 
1156381.42
4978.47
0.4010920
   
0
OAKLAND
CA
94611
52
 
4
 
1300772.9
5928.63
0.2300000
     
WESTON
MA
02493
53
 
3
 
2117481.1
7937.78
0.3005070
   
0
FRANKFORT
MI
49635
54
 
4
 
277474.72
2790.34
0.2900000
   
24
SAN FRANCISCO
CA
94118
55
 
4
 
87062.16
1737.37
0.1934030
   
0
Palo Alto
CA
94301
56
 
4
 
246177.5
4491.12
0.3700000
     
PIEDMONT
CA
94610
57
 
4
 
255524.58
2820.32
0.2432250
   
0
CORTE MADERA
CA
94925
58
 
4
 
23378754
4502.63
0.1300000
     
SAN FRANCISCO
CA
94109
59
 
3
 
217231.49
9717.04
0.2314230
   
0
SAN FRANCISCO
CA
94123
60
 
4
 
175785.71
1959.92
0.3090730
   
100
NEWTON
MA
02458
61
 
3
 
1189045.05
809.06
0.3603270
   
0
SAN FRANCISCO
CA
94121
62
 
4
 
1696640.85
11028.01
0.3400000
     
WINCHESTER
MA
01890
63
 
3
 
822609.53
1679.68
0.1562540
   
0
SAN RAFAEL
CA
94901
64
 
3
 
599530.57
3186.21
0.2059370
   
0
BEVERLY HILLS
CA
90211
65
 
4
 
25860820
25122.14
0.1000000
     
San Francisco
CA
94109
66
 
4
 
252148.78
3898.01
0.3400000
     
RYE
NY
10580
67
 
4
 
652421.33
5818.58
0.3800880
   
100
SAN JUAN CAPISTRANO
CA
92675
68
 
4
 
321835.1
2173.81
0.1374520
   
0
SAN FRANCISCO
CA
94110
69
 
4
 
1327343.2
7061.76
0.2500000
     
LOS ANGELES
CA
91604
70
 
3
 
525758.51
22804.03
0.2741200
   
100
NEW YORK
NY
10024
71
 
4
 
1030531.35
5172.60
0.2500000
     
STANFORD
CA
94305
72
 
4
 
1185020
4893.36
0.2300000
     
TIBURON
CA
94920
73
 
4
 
456660
806.95
0.1300000
   
100
BROOKLYN
NY
11211
74
 
3
 
574231.82
17258.95
0.4490760
   
100
LA JOLLA
CA
92037
75
 
4
 
377104.76
8900.49
0.3900000
     
STINSON BEACH
CA
94970
76
 
4
 
788338.29
47179.71
0.3300000
     
NEW YORK
NY
10017
77
 
3
 
111173.17
15280.27
0.2867980
   
0
NEWTON
MA
02458
78
 
4
 
72576.88
7712.47
0.4100000
   
100
PIEDMONT
CA
94611
79
 
3
 
13374387.59
29070.57
0.1276480
   
0
SAN FRANCISCO
CA
94133
80
 
3
 
483286.8
3385.13
0.2715010
   
0
SAN FRANCISCO
CA
94118
81
 
4
 
1288885.1
2041.55
0.2400000
   
100
SAN FRANCISCO
CA
94121
82
 
4
 
1211357.13
2922.87
0.2600000
   
100
BURLINGAME
CA
94010
83
 
3
 
1215628.14
2310.64
0.1901740
   
0
SAN FRANCISCO
CA
94118
84
 
3
 
385253.04
6343.46
0.1496660
   
0
NAPA
CA
94558
85
 
4
 
572264.1
5229.52
0.2300000
   
100
SAN FRANCISCO
CA
94131
86
 
4
 
527747.6
7893.86
0.3000000
   
100
NEW YORK
NY
10003
87
 
4
 
5129387.7
2320.89
0.0700000
     
SAN FRANCISCO
CA
94115
88
 
4
 
493840.5
2315.31
0.3200000
     
TIBURON
CA
94920
89
 
4
 
1806729.4
17176.43
0.2863000
     
BLAINE COUNTY
ID
83333
90
 
3
 
2652103.01
21754.96
0.1195750
   
0
SAN FRANCISCO
CA
94118
91
 
3
 
473501.37
1786.06
0.1860280
   
0
SAN FRANCISCO
CA
94115
92
 
3
 
3334231.89
6447.22
0.3756000
   
100
MALIBU
CA
90265
93
 
4
 
781869.5
2591.83
0.2000000
     
PIEDMONT
CA
94611
94
 
4
 
278694.28
4338.99
0.2300000
     
SAN FRANCISCO
CA
94114
95
 
4
 
1387942.5
2982.84
0.3400000
     
SAN FRANCISCO
CA
94117
96
 
4
 
346523.67
1587.43
0.2307490
   
100
PIEDMONT
CA
94611
97
 
4
 
15064522
30070.41
0.1900000
     
SAN FRANCISCO
CA
94133
98
 
3
 
309227.16
3392.01
0.1689020
   
0
LOS ANGELES
CA
90024
99
 
4
 
2852971.1
16634.54
0.5000000
     
LAGUNA BEACH
CA
92651
100
 
3
 
142886.54
4656.50
0.3786330
   
0
NEW YORK
NY
10011
101
 
3
 
399938.73
10218.91
0.1932290
   
0
NANTUCKET
MA
02554
102
 
3
 
2683191.67
39207.21
0.0927730
   
0
NORTHPORT
NY
11768
103
 
4
 
6773486.5
7748.89
0.4300000
     
SAN FRANCISCO
CA
94131
104
 
4
 
1096749.7
11015.68
0.3200000
     
ORINDA
CA
94563
105
 
4
 
168327.01
2436.28
0.1800000
   
20
LOS GATOS
CA
95032
106
 
4
 
11898668.93
47688.04
0.2400000
     
LA CANADA FLINTRIDGE
CA
91011
107
 
3
 
1625776.37
23182.53
0.1705550
   
0
PARK CITY
UT
84060
108
 
4
 
192327.79
3637.87
0.4000000
     
SAN FRANCISCO
CA
94118
109
 
4
 
1128886.3
3067.37
0.3200000
     
SAN DIEGO
CA
92107
110
 
4
 
729881.6
12962.57
0.2603050
   
0
LAFAYETTE
CA
94549
111
 
4
 
222962
7315.82
0.4300000
     
NEWPORT BEACH
CA
92662
112
 
3
 
26921298.03
16914.73
0.2126890
   
0
SAN FRANCISCO
CA
94115
113
 
4
 
401175.8
8573.41
0.3400000
   
100
SAN FRANCISCO
CA
94118
114
 
3
 
272354
2202.31
0.3934590
   
100
PLEASANTON
CA
94566
115
 
3
 
1091910.45
7463.67
0.3134440
   
100
SAN FRANCISCO
CA
94115
116
 
3
 
635477.98
11541.12
0.3743106
   
100
VAIL
CO
81657
117
 
3
 
861528.28
4291.64
0.2630620
   
0
LOS ANGELES
CA
90077
118
 
3
 
503412.53
6183.40
0.4496280
   
100
CALABASAS AREA
CA
91302
119
 
4
 
197378.5
5940.43
0.2500000
     
TARZANA
CA
91356
120
 
4
 
576766.52
3120.00
0.2800000
   
100
WOODSIDE
CA
94062
121
 
4
 
227131.15
6458.66
0.1700000
     
LOS ALTOS
CA
94022
122
 
4
 
897961
5293.76
0.4300000
   
100
SAN RAFAEL
CA
94901
123
 
3
 
15012429.31
16698.53
0.1047850
   
100
SAN FRANCISCO
CA
94123
124
 
4
 
167430.8
3574.38
0.3700000
   
100
HILLSBOROUGH
CA
94010
125
 
4
 
1254387
4637.33
0.4100000
     
SAN FRANCISCO
CA
94115
126
 
4
 
417036
4873.66
0.3800000
     
SAN FRANCISCO
CA
94133
127
 
4
 
242746
1809.83
0.3100000
     
SAN FRANCISCO
CA
94117
128
 
4
 
272523.43
13332.85
0.2120701
   
100
WOODSIDE
CA
94062
129
 
4
 
1734733.72
11261.39
0.3000000
   
100
LOS ANGELES
CA
90210
130
 
4
 
611717
2443.79
0.4600000
     
SAN FRANCISCO
CA
94118
131
 
4
 
3068140.8
5662.18
0.2534434
     
SAUSALITO
CA
94965
132
 
3
 
410665.94
7549.69
0.4440260
   
100
PLEASANTON
CA
94566
133
 
4
 
3367380.5
9668.01
0.3500000
   
100
NEWPORT BEACH
CA
92660
134
 
3
 
4364634.61
29320.21
0.1779570
   
0
HOLLADAY
UT
84121
135
 
3
 
4938437.32
16585.73
0.2843284
   
0
TIBURON
CA
94920
136
 
3
 
4221438.43
46076.25
0.2272570
   
0
BEDFORD CORNERS
NY
10549
137
 
4
 
1295717.69
4850.81
0.4500000
   
100
SAN FRANCISCO
CA
94123
138
 
4
 
1375865
6594.72
0.1700000
     
RANCHO SANTA FE
CA
92067
139
 
3
 
1357511.86
4022.56
0.4129000
   
0
SANTA MONICA
CA
90402
140
 
3
 
3890633.11
10761.98
0.4362390
   
0
SAN FRANCISCO
CA
94114
141
 
4
 
2288878.23
17309.52
0.1000000
     
NEW YORK
NY
10013
142
 
4
 
69302224
2458.28
0.0500000
   
100
NANTUCKET
MA
02554
143
 
4
 
2431194
7200.27
0.3900000
     
MENLO PARK
CA
94025
144
 
3
 
881014.06
4300.21
0.3082620
   
0
SAN FRANCISCO
CA
94131
145
 
4
 
2875931.61
9111.32
0.3300000
   
100
WATER MILL
NY
11976
146
 
4
 
1163121.67
41895.91
0.4342890
   
0
HOLLADAY
UT
84121
147
 
4
 
928742.98
5972.72
0.1363180
   
0
SAN FRANCISCO
CA
94123
148
 
3
 
537615.26
4766.37
0.5715980
   
0
NEW YORK
NY
10075
149
 
4
 
888734
7252.46
0.3400000
   
100
TIBURON
CA
94920
150
 
4
 
1065391.7
22514.03
0.1400000
   
100
IRVINE
CA
92603
151
 
4
 
8342071.9
15489.48
0.2700000
   
100
SAN FRANCISCO
CA
94127
152
 
3
 
1445494.41
15737.07
0.2515230
   
100
SAN FRANCISCO
CA
94121
153
 
4
 
363742.44
3087.35
0.2452100
   
100
LOS ANGELES(BEVERLY HILL)
CA
90210
154
 
4
 
11021455
3826.08
0.3200000
     
BOSTON
MA
02116
155
 
4
 
4130812.2
52991.10
0.4000000
     
NEWPORT BEACH
CA
92663
156
 
4
 
1508628.71
1947.75
0.3100000
     
SAG HARBOR
NY
11963
157
 
3
 
2837402.5
5053.35
0.2063910
   
0
LOS ANGELES
CA
91356
158
 
3
 
780397.82
8688.01
0.2509620
   
0
NEW YORK
NY
10024
159
 
4
 
603457
14626.49
0.2300000
   
100
NEW YORK
NY
10023
160
 
4
 
1023995.6
10355.36
0.2100000
     
NEW YORK
NY
10282
161
 
3
 
2079150.45
6131.64
0.0332110
   
0
OLD WESTBURY
NY
11568
162
 
3
 
641449.13
13430.48
0.0968410
   
100
WATER MILL
NY
11976
163
 
4
 
27450690
10283.73
0.2900000
   
100
SAN FRANCISCO
CA
94123
164
 
4
 
3440512.8
7434.58
0.1000000
     
LOS ANGELES
CA
90049
165
 
3
 
498490.16
2233.01
0.1771870
   
0
SAN FRANCISCO
CA
94114
166
 
4
 
1043919.8
10966.80
0.3600000
     
ANGWIN
CA
94508
167
 
3
 
240708.89
1516.36
0.3803050
   
0
EMERALD HILLS
CA
94062
168
 
4
 
1053998
1827.07
0.3000000
   
100
SAN FRANCISCO
CA
94131
169
 
4
 
839387.71
2909.09
0.2600000
     
REDWOOD CITY
CA
94061
170
 
4
 
45988.96
6859.32
0.4500000
     
SAN FRANCISCO
CA
94131
171
 
4
 
412349.88
6406.00
0.4600000
   
100
ZEPHYR COVE
NV
89448
172
 
4
 
750686.24
1447.56
0.1300000
     
BROOKLYN
NY
11201
173
 
4
 
2019555.3
6724.25
0.2800000
   
100
NEW YORK
NY
10013
174
 
4
 
1204027
9235.59
0.4200000
     
PALO ALTO
CA
94301
175
 
4
 
643078.3
6542.80
0.2600000
   
100
SAN JOSE
CA
95120
176
 
4
 
67513.23
3029.45
0.1400000
   
100
TOPANGA
CA
90290
177
 
4
 
7484388
6093.14
0.0700000
     
NEW YORK
NY
10075
178
 
4
 
317416.55
2819.27
0.2500000
   
100
WELLESLEY
MA
02482
179
 
4
 
3379045
16001.57
0.1200000
   
100
NEW YORK
NY
10065
180
 
4
 
278613.13
4847.97
0.2300000
     
PALOS VERDES ESTATES
CA
90274
181
 
4
 
424378
3200.00
0.2600000
     
BELVEDERE
CA
94920
182
 
4
 
682829
2133.89
0.4200000
   
100
SAN FRANCISCO
CA
94122
183
 
4
 
390704
3523.45
0.1600000
     
CALABASAS
CA
91302
184
 
4
 
490976.85
7220.44
0.3800000
   
100
HILLSBOROUGH
CA
94010
185
 
4
 
249141.19
2108.76
0.1400000
     
SAN JOSE
CA
95125
186
 
3
 
888306.49
8926.64
0.3412430
   
100
SAN FRANCISCO
CA
94118
187
 
4
 
690443
14647.07
0.2300000
   
100
NAPA
CA
94558
188
 
4
 
311404.02
7208.07
0.2500000
     
HILLSBOROUGH
CA
94010
189
 
4
 
1168174
1798.32
0.3400000
     
MILL VALLEY
CA
94941
190
 
4
 
1249418.8
1631.56
0.1800000
     
MENLO PARK
CA
94025
191
 
4
 
907578
3318.12
0.3600000
     
BERKELEY
CA
94705
192
 
4
 
1377839.92
3153.42
   0.3048580
   
0
NEWPORT BEACH
CA
92625
193
 
3
 
1862909.82
5768.16
0.2704770
   
0
HILLSBOROUGH
CA
94010
194
 
4
 
400691.88
3562.50
0.2500000
   
100
RYE
NY
10580
195
 
4
 
400637.7
1302.21
0.1661420
   
0
SAN DIEGO
CA
92110
196
 
4
 
969122.73
5133.33
0.2800000
     
BROOKLINE
MA
02445
197
 
4
 
1091009.25
13026.04
0.3100000
     
SOUTHAMPTON
NY
11968
198
 
3
 
3034096.46
4399.80
0.2543940
     
PORTOLA VALLEY
CA
94028
199
 
4
 
11692159.56
3486.92
0.1000000
     
NEW YORK
NY
10128
200
 
4
 
2285209.5
5497.68
0.1200000
     
SAN FRANCISCO
CA
94121
201
 
3
 
622664.84
1872.32
0.4163540
   
100
MILL VALLEY
CA
94941
202
 
3
 
182280.88
1508.22
0.4636050
   
0
SAN DIEGO AREA OF LA JOLL
CA
92037
203
 
4
 
270735.41
1785.24
0.3200000
   
100
NEW YORK
NY
10011
204
 
4
 
2635299
16576.34
0.3100000
     
TARZANA
CA
91356
205
 
4
 
1109435.92
3229.85
0.1400000
     
NEW YORK
NY
10026
206
 
3
 
1164488.77
4950.97
0.2139590
   
0
PALO ALTO
CA
94301
207
 
4
 
601619.91
7674.23
0.2300000
     
SAN FRANCISCO
CA
94118
208
 
4
 
2110523.65
1850.00
0.1600000
     
LOS ANGELES
CA
90049
209
 
4
 
1199466.45
6244.85
0.3900000
     
ENCINO
CA
91316



KEY
Property Type
Occupancy
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
Original Property
Valuation Date
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
Most Recent
Property Value2
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
1
6
2
 
330000.00
3
20110706
             
2
15
3
489000.00
      489000.00
3
      20101119
             
3
1
1
 
935000.00
3
20101108
             
4
1
1
549000.00
555000.00
3
20110427
             
5
4
3
690000.00
690000.00
3
20110211
             
6
1
2
 
1400000.00
3
20110301
             
7
6
2
 
775000.00
3
20110906
             
8
1
1
869000.00
869000.00
3
20110414
             
9
1
1
 
4200000.00
3
20101106
             
10
1
1
 
1000000.00
3
20101111
             
11
3
1
680000.00
680000.00
3
20110329
             
12
1
2
 
800000.00
3
20110727
             
13
3
1
780000.00
782000.00
3
20101130
             
14
6
1
 
4000000.00
3
20101215
             
15
4
3
 
1330000.00
3
20110413
             
16
1
1
849000.00
849000.00
3
20110719
             
17
3
3
865000.00
865000.00
3
20110209
             
18
1
1
 
3200000.00
3
20101028
             
19
6
1
 
1200000.00
3
20110615
             
20
4
1
 
1200000.00
3
20110512
             
21
1
1
 
940000.00
3
20101110
             
22
3
1
 
835000.00
3
20110106
             
23
2
1
 
950000.00
3
20101017
             
24
4
1
822700.00
825000.00
3
20110418
             
25
1
1
 
1000000.00
3
20101123
             
26
1
1
850000.00
850000.00
3
20110302
             
27
1
2
 
950000.00
3
20110822
             
28
6
1
1200000.00
1200000.00
3
20101101
             
29
1
1
 
1025000.00
3
20101221
             
30
1
1
 
2300000.00
3
20101122
             
31
3
1
880000.00
925000.00
3
20110726
             
32
1
1
 
7750000.00
3
20101216
             
33
1
1
 
5300000.00
3
20100622
             
34
1
1
907500.00
915000.00
3
20110602
             
35
2
1
1450000.00
1450000.00
3
20110901
             
36
1
1
1200000.00
1200000.00
3
20110427
             
37
1
1
925000.00
925000.00
3
20110415
             
38
3
1
 
1000000.00
3
20110912
             
39
1
2
 
1850000.00
3
20110630
             
40
4
2
1178000.00
1050000.00
3
20110114
             
41
1
1
 
1325000.00
3
20101210
             
42
1
1
1310000.00
1310000.00
3
20110914
             
43
1
1
 
1200000.00
3
20110829
             
44
6
1
 
2300000.00
3
20110726
             
45
1
1
993500.00
995000.00
3
20110713
             
46
1
1
995000.00
1000000.00
3
20110606
             
47
1
1
 
2350000.00
3
20110429
             
48
1
1
995000.00
995000.00
3
20110722
             
49
1
1
1225000.00
1225000.00
3
20110917
             
50
3
1
1012500.00
1012500.00
3
20110316
             
51
1
1
1015000.00
1015000.00
3
20110414
             
52
1
1
 
2300000.00
3
20110623
             
53
1
2
 
1450000.00
3
20110811
             
54
1
1
1245000.00
1245000.00
3
20110607
             
55
3
1
 
1375000.00
3
20110801
             
56
1
1
 
1150000.00
3
20110830
             
57
1
1
 
1150000.00
3
20110513
             
58
3
1
 
1575000.00
3
20101012
             
59
1
1
 
2650000.00
3
20101204
             
60
3
1
1105000.00
1105000.00
3
20110826
             
61
1
1
 
3500000.00
3
20101018
             
62
1
1
 
1200000.00
3
20110201
             
63
1
1
 
1800000.00
3
20110831
             
64
1
1
 
1275000.00
3
20101115
             
65
3
3
 
1225000.00
3
20110715
             
66
1
1
 
1310000.00
3
20110822
             
67
6
1
1155000.00
1155000.00
3
20110621
             
68
1
1
 
1160000.00
3
20110504
             
69
1
1
 
1750000.00
3
20101117
             
70
2
2
4925000.00
4925000.00
3
20101012
             
71
1
1
 
1800000.00
3
20110802
             
72
3
1
 
1450000.00
3
20110914
             
73
4
1
1230000.00
1230000.00
3
20101201
             
74
1
2
1325000.00
1370000.00
3
20101231
             
75
1
2
 
1375000.00
3
20110825
             
76
4
2
 
4700000.00
3
20101202
             
77
1
1
 
1675000.00
3
20110120
             
78
1
1
1227000.00
1230000.00
3
20110525
             
79
4
3
 
1450000.00
3
20110404
             
80
1
1
 
1400000.00
3
20100902
             
81
1
1
1500000.00
1500000.00
3
20110426
             
82
1
1
1642500.00
1600000.00
3
20110812
             
83
1
1
 
1800000.00
3
20110406
             
84
1
1
 
2500000.00
3
20110616
             
85
1
1
1800000.00
1800000.00
3
20110622
             
86
4
1
3340000.00
3340000.00
3
20110420
             
87
12
1
 
3050000.00
3
20110901
             
88
1
1
 
1350000.00
3
20110914
             
89
1
2
 
1940000.00
3
20110915
             
90
1
1
 
5300000.00
3
20110121
             
91
3
1
 
1300000.00
3
20110202
             
92
1
1
2625000.00
2625000.00
3
20110512
             
93
1
1
 
1450000.00
3
20110804
             
94
1
1
 
1310000.00
3
20110901
             
95
1
1
 
1395000.00
3
20110620
             
96
1
1
1325000.00
1310000.00
3
20110721
             
97
4
3
 
1480000.00
3
20110914
             
98
1
1
 
2425000.00
3
20101115
             
99
1
2
 
3500000.00
3
20101210
             
100
4
1
 
1620000.00
3
20110412
             
101
1
2
 
1785000.00
3
20110502
             
102
1
1
 
3500000.00
3
20101210
             
103
1
1
 
2475000.00
3
20110302
             
104
1
1
 
1650000.00
3
20110808
             
105
1
1
    1340000.00
1340000.00
3
20110819
             
106
1
1
 
1800000.00
3
20110325
             
107
3
2
 
2000000.00
3
20101112
             
108
13
1
 
1750000.00
3
20110801
             
109
1
1
 
1780000.00
3
20110728
             
110
1
1
 
2100000.00
3
20110819
             
111
1
1
 
1915000.00
3
20110907
             
112
1
1
 
12000000.00
3
20101029
             
113
1
2
1600000.00
1600000.00
3
20110624
             
114
6
1
1460000.00
1460000.00
3
20110426
             
115
1
1
1800000.00
1800000.00
3
20110530
             
116
1
1
1683000.00
1880000.00
3
20110210
             
117
3
1
 
1450000.00
3
20110622
             
118
1
1
1660000.00
1660000.00
3
20110325
             
119
1
1
 
1575000.00
3
20110303
             
120
1
1
1602500.00
1605000.00
3
20110831
             
121
1
1
 
2250000.00
3
20101213
             
122
1
1
1700000.00
1700000.00
3
20110825
             
123
13
1
3410000.00
3410000.00
3
20100824
             
124
1
1
1825000.00
1825000.00
3
20110311
             
125
13
1
 
2900000.00
3
20110927
             
126
2
1
 
1750000.00
3
20100812
             
127
1
1
 
1950000.00
3
20110629
             
128
1
1
1700000.00
1750000.00
3
20110907
             
129
6
2
1865000.00
1865000.00
3
20110706
             
130
13
1
 
1750000.00
3
20110513
             
131
15
1
 
2000000.00
3
20110923
             
132
6
1
1800000.00
1800000.00
3
20110613
             
133
6
1
3900000.00
4300000.00
3
20101115
             
134
1
1
 
3050000.00
3
20101215
             
135
1
1
 
2700000.00
3
20101213
             
136
1
3
 
2000000.00
3
20110201
             
137
1
1
3825000.00
3825000.00
3
20110522
             
138
6
1
2100000.00
2200000.00
3
20110830
             
139
1
1
 
2500000.00
3
20110328
             
140
1
1
 
2800000.00
3
20101222
             
141
4
1
 
4300000.00
3
20110105
             
142
1
2
2400000.00
2600000.00
3
20101217
             
143
6
1
 
2550000.00
3
20110826
             
144
1
1
 
2100000.00
3
20100811
             
145
1
1
2100000.00
2100000.00
3
20110523
             
146
1
1
 
3350000.00
3
20101119
             
147
1
1
 
5500000.00
3
20110531
             
148
4
1
 
3000000.00
3
20101026
             
149
1
1
2150000.00
2250000.00
3
20110818
             
150
6
1
3100000.00
3100000.00
3
20110418
             
151
1
1
3265000.00
3265000.00
3
20110620
             
152
1
1
3275000.00
3275000.00
3
20100820
             
153
1
1
2425000.00
2425000.00
3
20110323
             
154
1
1
 
3125000.00
3
20110815
             
155
6
3
 
5150000.00
3
20101116
             
156
1
1
 
2900000.00
3
20101115
             
157
1
1
 
3250000.00
3
20110512
             
158
2
1
 
5000000.00
3
20101122
             
159
4
1
2750000.00
2750000.00
3
20110708
             
160
4
1
 
3250000.00
3
20110914
             
161
1
1
 
3550000.00
3
20110418
             
162
1
2
3300000.00
3300000.00
3
20091006
   
5675000
5
20110310
   
163
1
1
4775000.00
4775000.00
3
20101021
             
164
1
1
 
7200000.00
3
20110802
             
165
3
1
 
1900000.00
3
20110805
             
166
1
1
 
1275000.00
3
20110812
             
167
1
1
 
1300000.00
3
20110831
             
168
1
1
1460000.00
1460000.00
3
20110822
             
169
1
1
 
1050000.00
3
20110831
             
170
1
1
 
1825000.00
3
20110926
             
171
6
2
912500.00
1014000.00
3
20110926
             
172
1
1
 
1600000.00
3
20111003
             
173
4
1
4060000.00
4200000.00
3
20110624
             
174
1
1
 
3350000.00
3
20110705
             
175
1
1
1950000.00
1950000.00
3
20110523
             
176
1
1
894500.00
899000.00
3
20110606
             
177
2
1
 
8900000.00
3
20110628
             
178
1
1
1209000.00
1209000.00
3
20110707
             
179
1
1
4860000.00
4900000.00
3
20110713
             
180
1
1
 
2575000.00
3
20110805
             
181
1
1
 
2300000.00
3
20110719
             
182
1
1
1300000.00
1300000.00
3
20110715
             
183
6
1
 
1900000.00
3
20110728
             
184
1
1
2300000.00
2325000.00
3
20110801
             
185
1
1
 
1100000.00
3
20110810
             
186
1
1
2400000.00
2400000.00
3
20110808
             
187
1
2
858000.00
860000.00
3
20110812
             
188
1
1
 
3900000.00
3
20110914
             
189
1
1
 
2400000.00
3
20110818
             
190
1
1
 
1500000.00
3
20110831
             
191
1
1
 
2725000.00
3
20110830
             
192
6
1
 
2340000.00
3
20110520
             
193
1
1
 
2550000.00
3
20110601
             
194
1
1
1633000.00
1633000.00
3
20110609
             
195
1
1
 
1170000.00
3
20110530
             
196
1
1
 
1575000.00
3
20110617
             
197
1
2
 
2850000.00
3
20110627
             
198
1
1
 
2400000.00
3
20110711
             
199
2
1
 
4500000.00
3
20110808
             
200
1
1
 
2525000.00
3
20110717
             
201
1
1
1200000.00
1200000.00
3
20110713
             
202
1
1
 
1450000.00
3
20110826
             
203
2
1
925000.00
875000.00
3
20110825
             
204
1
1
 
1550000.00
3
20110801
             
205
4
1
 
2775000.00
3
20110805
             
206
1
1
 
2200000.00
3
20110812
             
207
1
1
 
3400000.00
3
20110830
             
208
1
1
 
2175000.00
3
20110825
             
209
1
1
 
1300000.00
3
20110829
             



KEY
Original CLTV
Original LTV
Original Pledged
Assets
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
Pool Insurance Co.
Name
Pool Insurance Stop
Loss %
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
Total Deferred
Amount
1
   0.674242
   0.674242
0
0
0
                 
2
0.750000
0.750000
0
0
0
                 
3
0.462460
0.462460
0
0
0
                 
4
0.800000
0.800000
0
0
0
                 
5
0.650000
0.650000
0
0
0
                 
6
0.332143
0.332143
0
0
0
                 
7
0.612903
0.612903
0
0
0
                 
8
0.575374
0.575374
0
0
0
                 
9
0.356548
0.166071
0
0
0
                 
10
0.650000
0.550000
0
0
0
                 
11
0.800000
0.800000
0
0
0
                 
12
0.683750
0.683750
0
0
0
                 
13
0.730000
0.730000
0
0
0
                 
14
0.530000
0.155000
0
0
0
                 
15
0.436090
0.436090
0
0
0
                 
16
0.694935
0.694935
0
0
0
           
20110913
0
0
17
0.700000
0.700000
0
0
0
                 
18
0.504334
0.191834
0
0
0
                 
19
0.500000
0.500000
0
0
0
                 
20
0.583333
0.500000
0
0
0
                 
21
0.678577
0.678577
0
0
0
                 
22
0.750000
0.750000
0
0
0
                 
23
0.670526
0.670526
0
0
0
                 
24
0.799806
0.799806
0
0
0
                 
25
0.676500
0.676500
0
0
0
                 
26
0.800000
0.800000
0
0
0
                 
27
0.721053
0.721053
0
0
0
                 
28
0.750000
0.581250
0
0
0
                 
29
0.700000
0.700000
0
0
0
                 
30
0.317283
0.317283
0
0
0
                 
31
0.800000
0.800000
0
0
0
                 
32
0.223194
0.094161
0
0
0
                 
33
0.233915
0.137689
0
0
0
                 
34
0.800000
0.800000
0
0
0
                 
35
0.500000
0.500000
0
0
0
                 
36
0.608333
0.608333
0
0
0
           
20111214
0
0
37
0.787027
0.787027
0
0
0
                 
38
0.734000
0.734000
0
0
0
                 
39
0.400000
0.400000
0
0
0
                 
40
0.728571
0.728571
0
0
0
                 
41
0.739623
0.603774
0
0
0
                 
42
0.687023
0.595420
0
0
0
                 
43
0.750000
0.654167
0
0
0
                 
44
0.343478
0.343478
0
0
0
                 
45
0.800000
0.800000
0
0
0
                 
46
0.800000
0.800000
0
0
0
                 
47
0.340426
0.340426
0
0
0
                 
48
0.800000
0.800000
0
0
0
                 
49
0.693878
0.653061
0
0
0
                 
50
0.800000
0.800000
0
0
0
                 
51
0.800000
0.800000
0
0
0
                 
52
0.620435
0.355217
0
0
0
                 
53
0.568966
0.568966
0
0
0
                 
54
0.682731
0.682731
0
0
0
                 
55
0.625455
0.625455
0
0
0
                 
56
0.750000
0.750000
0
0
0
                 
57
0.749565
0.749565
0
0
0
                 
58
0.555556
0.555556
0
0
0
                 
59
0.721509
0.344151
0
0
0
                 
60
0.800000
0.800000
0
0
0
                 
61
0.252571
0.252571
0
0
0
                 
62
0.800000
0.750000
0
0
0
                 
63
0.500000
0.500000
0
0
0
                 
64
0.750000
0.750000
0
0
0
                 
65
0.750000
0.750000
0
0
0
           
20111004
0
0
66
0.800000
0.701527
0
0
0
                 
67
0.800000
0.800000
0
0
0
                 
68
0.800000
0.800000
0
0
0
                 
69
0.702857
0.562857
0
0
0
                 
70
0.203046
0.203046
0
0
0
                 
71
0.697561
0.522222
0
0
0
                 
72
0.650000
0.650000
0
0
0
                 
73
0.800000
0.800000
0
0
0
                 
74
0.750000
0.750000
0
0
0
                 
75
0.701818
0.701818
0
0
0
                 
76
0.212766
0.212766
0
0
0
                 
77
0.597015
0.597015
0
0
0
                 
78
0.800000
0.800000
0
0
0
                 
79
0.681034
0.681034
0
0
0
           
20111004
0
0
80
0.700000
0.700000
0
0
0
                 
81
0.666667
0.666667
0
0
0
                 
82
0.772188
0.615938
0
0
0
                 
83
0.555556
0.555556
0
0
0
                 
84
0.600000
0.400000
0
0
0
                 
85
0.750000
0.555556
0
0
0
                 
86
0.299401
0.299401
0
0
0
                 
87
0.327869
0.327869
0
0
0
                 
88
0.740741
0.740741
0
0
0
                 
89
0.515464
0.515464
0
0
0
                 
90
0.566038
0.188679
0
0
0
                 
91
0.769231
0.769231
0
0
0
                 
92
0.571429
0.380952
0
0
0
                 
93
0.786207
0.700000
0
0
0
                 
94
0.790076
0.790076
0
0
0
                 
95
0.750000
0.750000
0
0
0
                 
96
0.800000
0.800000
0
0
0
                 
97
0.709459
0.709459
0
0
0
                 
98
0.515464
0.453608
0
0
0
                 
99
0.314286
0.314286
0
0
0
                 
100
0.660494
0.660494
0
0
0
                 
101
0.600000
0.600000
0
0
0
                 
102
0.314286
0.314286
0
0
0
                 
103
0.686869
0.444444
0
0
0
                 
104
0.700000
0.650000
0
0
0
                 
105
0.800000
0.800000
0
0
0
                 
106
0.611111
0.611111
0
0
0
                 
107
0.640000
0.640000
0
0
0
                 
108
0.745600
0.628571
0
0
0
                 
109
0.617978
0.617978
0
0
0
                 
110
0.750000
0.523810
0
0
0
           
20111208
0
0
111
0.574413
0.574413
0
0
0
                 
112
0.175000
0.091667
0
0
0
                 
113
0.700000
0.700000
0
0
0
                 
114
0.779452
0.779452
0
0
0
                 
115
0.750000
0.750000
0
0
0
                 
116
0.700000
0.700000
0
0
0
                 
117
0.800000
0.800000
0
0
0
                 
118
0.700000
0.700000
0
0
0
                 
119
0.750000
0.750000
0
0
0
                 
120
0.800000
0.737598
0
0
0
                 
121
0.722222
0.544444
0
0
0
                 
122
0.700000
0.700000
0
0
0
                 
123
0.586510
0.351906
0
0
0
                 
124
0.800000
0.700000
0
0
0
                 
125
0.551724
0.431034
0
0
0
                 
126
0.725714
0.725714
0
0
0
                 
127
0.692308
0.692308
0
0
0
                 
128
0.800000
0.800000
0
0
0
                 
129
0.750000
0.750000
0
0
0
                 
130
0.800000
0.800000
0
0
0
                 
131
0.700000
0.700000
0
0
0
                 
132
0.800000
0.800000
0
0
0
                 
133
0.512821
0.384615
0
0
0
                 
134
0.491803
0.491803
0
0
0
                 
135
0.555556
0.555556
0
0
0
                 
136
0.750000
0.750000
0
0
0
                 
137
0.392157
0.392157
0
0
0
                 
138
0.714286
0.714286
0
0
0
                 
139
0.600000
0.600000
0
0
0
                 
140
0.557143
0.557143
0
0
0
                 
141
0.387209
0.387209
0
0
0
                 
142
0.700000
0.700000
0
0
0
                 
143
0.636863
0.636863
0
0
0
                 
144
0.785714
0.785714
0
0
0
                 
145
0.800000
0.800000
0
0
0
                 
146
0.526866
0.526866
0
0
0
                 
147
0.354545
0.318182
0
0
0
                 
148
0.566667
0.566667
0
0
0
                 
149
0.800000
0.800000
0
0
0
                 
150
0.733871
0.572581
0
0
0
                 
151
0.540582
0.540582
0
0
0
                 
152
0.750000
0.549618
0
0
0
                 
153
0.750000
0.750000
0
0
0
                 
154
0.594647
0.594647
0
0
0
                 
155
0.383495
0.383495
0
0
0
                 
156
0.689655
0.689655
0
0
0
                 
157
0.600000
0.600000
0
0
0
                 
158
0.500000
0.400000
0
0
0
                 
159
0.750000
0.750000
0
0
0
                 
160
0.634769
0.634769
0
0
0
                 
161
0.600000
0.600000
0
0
0
                 
162
0.650000
0.650000
0
0
0
                 
163
0.628272
0.628272
0
0
0
                 
164
0.277778
0.208333
0
0
0
                 
165
0.726842
0.726842
0
0
0
                 
166
0.736471
0.736471
0
0
0
                 
167
0.615385
0.615385
0
0
0
                 
168
0.678082
0.678082
0
0
0
                 
169
0.707619
0.707619
0
0
0
                 
170
0.640655
0.640655
0
0
0
                 
171
0.750000
0.750000
0
0
0
                 
172
0.552098
0.489598
0
0
0
                 
173
0.700000
0.675369
0
0
0
                 
174
0.501493
0.501493
0
0
0
                 
175
0.800000
0.800000
0
0
0
                 
176
0.800000
0.800000
0
0
0
                 
177
0.117978
0.117978
0
0
0
                 
178
0.800000
0.800000
0
0
0
                 
179
0.616255
0.616255
0
0
0
                 
180
0.679612
0.640777
0
0
0
                 
181
0.571739
0.571739
0
0
0
                 
182
0.480769
0.480769
0
0
0
                 
183
0.578947
0.578947
0
0
0
                 
184
0.800000
0.800000
0
0
0
                 
185
0.800000
0.800000
0
0
0
                 
186
0.458333
0.458333
0
0
0
                 
187
0.750000
0.750000
0
0
0
                 
188
0.650000
0.525641
0
0
0
                 
189
0.291667
0.291667
0
0
0
                 
190
0.666000
0.666000
0
0
0
                 
191
0.513761
0.477064
0
0
0
                 
192
0.700000
0.700000
0
0
0
                 
193
0.617647
0.431373
0
0
0
                 
194
0.734844
0.734844
0
0
0
                 
195
0.625641
0.540171
0
0
0
                 
196
0.698413
0.698413
0
0
0
                 
197
0.500000
0.500000
0
0
0
                 
198
0.562500
0.458333
0
0
0
                 
199
0.214667
0.214667
0
0
0
                 
200
0.574257
0.475248
0
0
0
                 
201
0.800000
0.800000
0
0
0
                 
202
0.666207
0.666207
0
0
0
                 
203
0.800000
0.800000
0
0
0
                 
204
0.451613
0.451613
0
0
0
                 
205
0.639640
0.639640
0
0
0
                 
206
0.750000
0.750000
0
0
0
                 
207
0.607353
0.441176
0
0
0
                 
208
0.551724
0.551724
0
0
0
                 
209
0.678846
0.563462
0
0
0
                 



KEY
Pre-Modification
Interest (Note) Rate
Pre-Modification P&I
Payment
Pre-Modification
Initial Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
Forgiven Principal
Amount
Forgiven Interest
Amount
Number of
Modifications
1
                 
2
                 
3
                 
4
                 
5
                 
6
                 
7
                 
8
                 
9
                 
10
                 
11
                 
12
                 
13
                 
14
                 
15
                 
16
0.047500
3077.72
     
0
0
0
1
17
                 
18
                 
19
                 
20
                 
21
                 
22
                 
23
                 
24
                 
25
                 
26
                 
27
                 
28
                 
29
                 
30
                 
31
                 
32
                 
33
                 
34
                 
35
                 
36
0.045000
3698.81
0.05
0
20210601
0
0
0
1
37
                 
38
                 
39
                 
40
                 
41
                 
42
                 
43
                 
44
                 
45
                 
46
                 
47
                 
48
                 
49
                 
50
                 
51
                 
52
                 
53
                 
54
                 
55
                 
56
                 
57
                 
58
                 
59
                 
60
                 
61
                 
62
                 
63
                 
64
                 
65
0.036500
2794.53
0.05
0
20180801
120
0
0
1
66
                 
67
                 
68
                 
69
                 
70
                 
71
                 
72
                 
73
                 
74
                 
75
                 
76
                 
77
                 
78
                 
79
0.042000
4829.05
0.05
0
20180501
0
0
0
1
80
                 
81
                 
82
                 
83
                 
84
                 
85
                 
86
                 
87
                 
88
                 
89
                 
90
                 
91
                 
92
                 
93
                 
94
                 
95
                 
96
                 
97
                 
98
                 
99
                 
100
                 
101
                 
102
                 
103
                 
104
                 
105
                 
106
                 
107
                 
108
                 
109
                 
110
0.046000
5639.09
     
0
0
0
1
111
                 
112
                 
113
                 
114
                 
115
                 
116
                 
117
                 
118
                 
119
                 
120
                 
121
                 
122
                 
123
                 
124
                 
125
                 
126
                 
127
                 
128
                 
129
                 
130
                 
131
                 
132
                 
133
                 
134
                 
135
                 
136
                 
137
                 
138
                 
139
                 
140
                 
141
                 
142
                 
143
                 
144
                 
145
                 
146
                 
147
                 
148
                 
149
                 
150
                 
151
                 
152
                 
153
                 
154
                 
155
                 
156
                 
157
                 
158
                 
159
                 
160
                 
161
                 
162
                 
163
                 
164
                 
165
                 
166
                 
167
                 
168
                 
169
                 
170
                 
171
                 
172
                 
173
                 
174
                 
175
                 
176
                 
177
                 
178
                 
179
                 
180
                 
181
                 
182
                 
183
                 
184
                 
185
                 
186
                 
187
                 
188
                 
189
                 
190
                 
191
                 
192
                 
193
                 
194
                 
195
                 
196
                 
197
                 
198
                 
199
                 
200
                 
201
                 
202
                 
203
                 
204
                 
205
                 
206
                 
207
                 
208
                 
209
                 



KEY
Cash To/From Brrw at Closing
Brrw - Yrs at in Industry
CoBrrw - Yrs at in Industry
Junior Mortgage Drawn Amount
Maturity Date
Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus)
Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary)
Co-Borrower Wage Income (Bonus)
Co-Borrower Wage Income (Commission)
Originator Doc Code
RWT Income Verification
RWT Asset Verification
1
 
45
33
 
20410901
18,750.00
   
10,833.00
   
Full
2 years
2 Months
2
 
6
10
 
20410101
10,417.00
   
12,083.00
   
Full
2 years
2 Months
3
 
32
22
 
20260101
21,667.00
   
5,000.00
   
Full
2 years
2 Months
4
 
14
10
 
20410801
18,662.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
5
 
8
   
20410501
32,348.00
         
Full
2 years
2 Months
6
 
38
5
 
20260401
9,621.00
         
Full
2 years
2 Months
7
 
35
   
20411001
29,975.00
         
Full
2 years
2 Months
8
 
12
   
20260501
           
Full
2 years
1 Month
9
 
17
 
800000
20260101
           
Full
2 years
2 Months
10
 
20
 
100000
20260101
           
Full
2 years
2 Months
11
 
3
5
 
20410501
11,112.00
   
2,144.00
   
Full
2 years
1 Month
12
 
8
15
 
20410901
19,471.00
0.00
0.00
18,333.00
3,282.00
0.00
Full
2 years
2 Months
13
 
29
   
20260201
38,958.00
         
Full
2 years
2 Months
14
 
29
25
1500000
20260201
           
Full
2 years
1 Month
15
 
30
   
20410601
           
Full
2 years
1 Month
16
 
20
   
20410901
17,500.00
         
Full
2 years
2 Months
17
 
24
   
20260401
19,909.00
         
Full
2 years
2 Months
18
 
30
30
1000000
20260201
57,740.00
10,691.00
 
11,878.00
   
Full
2 years
2 Months
19
 
10
   
20410901
     
12,917.00
   
Full
2 years
2 Months
20
 
29
 
100000
20410601
           
Full
2 years
1 Month
21
 
13
   
20260101
8,333.00
 
24,628.00
     
Full
2 years
2 Months
22
 
9
   
20410301
43,799.00
         
Full
2 years
2 Months
23
 
12
7
 
20401201
15,833.00
   
6,250.00
   
Full
2 years
1 Month
24
 
6
   
20260601
18,750.00
17,206.00
       
Full
2 years
1 Month
25
 
21
3
 
20260101
23,750.00
39,655.00
       
Full
2 years
2 Months
26
 
21
   
20410401
10,417.00
         
Full
2 years
1 Month
27
 
34
34
 
20411001
41,667.00
         
Full
2 years
2 Months
28
 
7
 
202500
20401201
20,833.00
         
Full
2 years
2 Months
29
 
33
30
 
20260201
25,374.00
   
   15,000.00
   
Full
2 years
2 Months
30
 
31
3
 
20260101
20,705.00
11,404.00
       
Full
2 years
2 Months
31
 
10
   
20410901
14,262.00
0.00
0.00
     
Full
2 years
2 Months
32
 
2
2
   1000000
20260201
           
Full
2 years
2 Months
33
 
16
 
510000
   20401201
   124,165.00
         
Full
2 years
2 Months
34
 
20
10
 
20410901
13,000.00
         
Full
2 years
2 Months
35
 
30
   
20411001
62,621.00
         
Full
2 years
2 Months
36
 
25
   
20410601
12,500.00
12,051.00
       
Full
2 years
1 Month
37
 
13
   
20410801
38,120.00
         
Full
2 years
2 Months
38
 
12
10
 
20411001
11,972.00
         
Full
2 years
2 Months
39
 
20
   
20411101
20,417.00
         
Full
2 years
2 Months
40
 
24
7
 
20260401
35,010.00
   
10,958.00
   
Full
2 years
2 Months
41
 
20
10
180000
20260101
11,186.00
   
7,808.00
674.00
 
Full
2 years
1 Month
42
 
8
9
120000
20411001
27,148.00
         
Full
2 years
2 Months
43
 
10
 
115000
20411001
17,083.00
   13,614.00
       
Full
2 years
2 Months
44
 
20
12
 
20410901
0.00
0.00
0.00
4,583.00
0.00
0.00
Full
2 years
2 Months
45
 
21
   
20410801
12,133.00
1,817.00
0.00
     
Full
2 years
2 Months
46
 
12
   
20410701
0.00
0.00
0.00
     
Full
2 years
2 Months
47
 
28
   
20410701
44,582.00
         
Full
2 years
1 Month
48
 
18
   
20410901
13,333.00
         
Full
2 years
2 Months
49
 
7
8
50000
20411101
11,065.00
   
5,264.00
   
Full
2 years
2 Months
50
 
3.8
4.7
 
20410401
9,625.00
   
7,800.00
   
Full
2 years
1 Month
51
 
16
15
 
20410501
14,475.00
   
6,204.00
   
Full
2 years
1 Month
52
 
14
2
0
20410801
25,084.00
16,667.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
53
 
4
   
20411001
12,881.00
23,129.00
       
Full
2 years
1 Month
54
 
3
12
 
20410701
13,750.00
0.00
0.00
11,250.00
0.00
0.00
Full
2 years
2 Months
55
 
14
28
 
20410901
11,730.00
   
20,583.00
   
Full
2 years
2 Months
56
 
9
2
 
20411001
           
Full
2 years
2 Months
57
 
15
16
 
20410601
18,333.00
7,291.00
       
Full
2 years
2 Months
58
 
0
   
20401201
           
Full
2 years
2 Months
59
 
31
 
1000000
20260201
60,689.00
         
Full
2 years
1 Month
60
 
5
6
 
20411001
     
20,833.00
   
Full
2 years
2 Months
61
 
0
   
20401201
           
Full
2 years
1 Month
62
 
24
 
60000
20410401
16,667.00
29,737.00
0.00
     
Full
2 years
2 Months
63
 
24
29
 
20411001
     
4,435.00
   
Full
2 years
1 Month
64
 
25
30
 
20260101
20,458.00
   
6,517.00
   
Full
2 years
1 Month
65
 
26
26
 
20410801
     
62,500.00
   
Full
2 years
2 Months
66
 
10
 
129000
20411101
25,000.00
         
Full
2 years
2 Months
67
 
36
   
20410801
16,667.00
11,250.00
       
Full
2 years
2 Months
68
 
12.5
2
 
20410701
35,420.00
   
15,208.00
   
Full
2 years
2 Months
69
 
28
25
240000
20260101
           
Full
2 years
2 Months
70
 
16
   
20260101
           
Full
2 years
1 Month
71
 
33
19
 
20410901
26,333.00
   
12,882.00
   
Full
2 years
2 Months
72
 
2
35
 
20411001
     
41,917.00
   
Full
2 years
2 Months
73
 
18
   
20260301
64,111.00
         
Full
2 years
2 Months
74
 
12
   
20260201
           
Full
2 years
1 Month
75
 
25
   
20411001
35,869.00
         
Full
2 years
2 Months
76
 
20
   
20260301
54,728.00
         
Full
2 years
2 Months
77
 
20
   
20260301
85,125.00
         
Full
2 years
1 Month
78
 
12
11
 
20410701
16,309.00
3,958.00
0.00
11,250.00
0.00
0.00
Full
2 years
2 Months
79
 
27
25
 
20410501
0.00
   
62,500.00
157,153.00
 
Full
2 years
1 Month
80
 
30
19
 
20401001
21,462.00
   
6,067.00
   
Full
2 years
1 Month
81
 
27
1
 
20260601
26,642.00
   
14,166.00
   
Full
2 years
2 Months
82
 
13
8
250000
20411001
16,667.00
   
10,096.00
   
Full
2 years
2 Months
83
 
36
   
20410501
17,083.00
22,336.00
       
Full
2 years
1 Month
84
 
21
4
500000
20410701
45,701.00
         
Full
2 years
1 Month
85
 
11
11
350000
20410801
10,417.00
 
12,500.00
18,333.00
4,167.00
 
Full
2 years
2 Months
86
 
25
   
20410801
38,270.00
         
Full
2 years
2 Months
87
 
15
11
 
20411101
     
4,000.00
   
Full
2 years
2 Months
88
 
17
   
20411101
           
Full
2 years
2 Months
89
 
21
25
 
20411101
     
7,000.00
   
Full
2 years
2 Months
90
 
12
 
2000000
20410301
216,951.00
         
Full
2 years
1 Month
91
 
32
   
20410401
6,500.00
27,500.00
       
Full
2 years
1 Month
92
 
23
 
500000
20410701
27,467.00
         
Full
2 years
1 Month
93
 
7
27
97841
20411001
16,650.00
   
20,165.00
   
Full
2 years
2 Months
94
 
6
6
 
20411001
20,833.00
   
20,833.00
   
Full
2 years
2 Months
95
 
20
   
20410801
15,078.00
         
Full
2 years
2 Months
96
 
13
15
 
20410901
20,833.00
   
9,875.00
   
Full
2 years
2 Months
97
 
26
34
 
20411101
     
62,500.00
109,351.00
 
Full
2 years
2 Months
98
 
18
 
150000
20260101
69,241.00
         
Full
2 years
1 Month
99
 
30
   
20260201
580.00
         
Full
2 years
2 Months
100
 
6
   
20410601
16,667.00
10,288.00
       
Full
2 years
1 Month
101
 
20
   
20410601
31,250.00
48,578.00
       
Full
2 years
1 Month
102
 
10
   
20260301
           
Full
2 years
1 Month
103
 
14
 
600000
20260401
           
Full
2 years
2 Months
104
 
9
 
82500
20411001
17,599.00
         
Full
2 years
2 Months
105
 
4
3
 
20411001
22,525.00
   
20,833.00
   
Full
2 years
2 Months
106
 
22
   
20260501
           
Full
2 years
2 Months
107
 
20
20
 
20260101
     
17,500.00
   
Full
2 years
1 Month
108
 
15
15
88919
20410901
9,583.00
 
5,743.00
     
Full
2 years
2 Months
109
 
20
   
20411001
24,920.00
         
Full
2 years
2 Months
110
 
15
4
475000
20411001
51,273.00
   
0.00
   
Full
2 years
2 Months
111
 
35
   
20411001
           
Full
2 years
2 Months
112
 
15
 
1000000
20401201
100,000.00
         
Full
2 years
1 Month
113
 
23
   
20410801
21,083.00
0.00
0.00
     
Full
2 years
2 Months
114
 
20
   
20410601
19,000.00
         
Full
2 years
1 Month
115
 
14
5
 
20410701
16,667.00
12,373.00
 
17,500.00
   
Full
2 years
1 Month
116
 
10
   
20260401
4,167.00
26,666.67
       
Full
2 years
1 Month
117
 
11.9
   
20410801
39,583.00
         
Full
2 years
1 Month
118
 
15
15
 
20410501
21,703.00
   
2,083.00
   
Full
2 years
1 Month
119
 
20
   
20411101
           
Full
2 years
2 Months
120
 
10
2
100000
20411001
14,083.00
3,825.00
 
13,666.00
833.00
 
Full
2 years
2 Months
121
 
19
11
400000
20260301
89,036.00
         
Full
2 years
2 Months
122
 
25
24
 
20411001
16,667.00
   
4,167.00
   
Full
2 years
2 Months
123
 
19
 
800000
20401001
191,847.00
         
Full
2 years
1 Month
124
 
7
16
182500
20410501
21,666.00
0.00
0.00
6,635.00
0.00
0.00
Full
2 years
2 Months
125
 
20
 
229827.5
20411101
15,833.00
7,916.00
       
Full
2 years
2 Months
126
 
23
35
 
20401001
24,965.00
         
Full
2 years
2 Months
127
 
43
30
 
20410801
     
100.00
   
Full
2 years
2 Months
128
 
24
   
20411001
31,538.00
         
Full
2 years
2 Months
129
 
12
   
20410901
62,425.00
0.00
0.00
     
Full
2 years
2 Months
130
 
18
   
20411001
12,000.00
 
7,308.00
     
Full
2 years
2 Months
131
 
17
   
20411101
15,000.00
         
Full
2 years
2 Months
132
 
30
   
20410801
25,237.00
8,946.00
       
Full
2 years
1 Month
133
 
19
 
500000
20260101
           
Full
2 years
2 Months
134
 
25
   
20260201
227,397.00
         
Full
2 years
1 Month
135
 
13
   
20260201
16,666.00
         
Full
2 years
1 Month
136
 
30
   
20260401
255,290.00
         
Full
2 years
1 Month
137
 
4
4
 
20410701
0.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
138
 
35
35
 
20411001
           
Full
2 years
2 Months
139
 
16
9
 
20410501
56,990.00
   
10,136.00
   
Full
2 years
1 Month
140
 
26
26
 
20410201
16,667.00
   
13,750.00
   
Full
2 years
1 Month
141
 
17
16
 
20260301
           
Full
2 years
2 Months
142
 
20
   
20260201
3,818.00
         
Full
2 years
2 Months
143
 
10
   
20411001
           
Full
2 years
2 Months
144
 
11.7
   
20401001
20,833.00
12,520.00
       
Full
2 years
1 Month
145
 
12
8
 
20410701
33,333.00
0.00
0.00
20,833.00
0.00
0.00
Full
2 years
2 Months
146
 
35
   
20260101
           
Full
2 years
2 Months
147
 
30
27
200000
20410701
108,110.00
   
2,545.00
   
Full
2 years
2 Months
148
 
12
   
20410301
12,309.00
         
Full
2 years
1 Month
149
 
20
10
 
20411001
16,667.00
18,542.00
 
8,583.00
2,722.00
 
Full
2 years
2 Months
150
 
30
 
500000
20260601
47,917.00
212,500.00
       
Full
2 years
2 Months
151
 
22
   
20410801
91,666.00
         
Full
2 years
2 Months
152
 
20
 
656250
20401001
90,000.00
         
Full
2 years
1 Month
153
 
33
   
20410501
41,641.00
         
Full
2 years
2 Months
154
 
23
6
 
20411101
14,303.00
         
Full
2 years
2 Months
155
 
40
   
20260101
           
Full
2 years
2 Months
156
 
6
   
20260101
16,667.00
         
Full
2 years
2 Months
157
 
23
   
20410701
           
Full
2 years
1 Month
158
 
15
 
500000
20410201
16,667.00
48,958.00
       
Full
2 years
1 Month
159
 
20
   
20411101
98,716.00
         
Full
2 years
2 Months
160
 
18
18
 
20411101
33,333.00
33,124.00
 
30,449.00
4,542.00
 
Full
2 years
2 Months
161
 
10
   
20410601
492,222.00
         
Full
2 years
1 Month
162
 
32
   
20391101
220,514.00
         
Full
2 years
1 Month
163
 
20
   
20251201
           
Full
2 years
2 Months
164
 
24
25
500000
20411001
102,882.00
29,604.00
 
8,464.00
   
Full
2 years
2 Months
165
 
21
11
 
20411001
55,830.00
   
0.00
   
Full
2 years
1 Month
166
 
17
   
20410901
43,602.00
         
Full
2 years
2 Months
167
 
32
32
 
20411101
     
14,583.00
   
Full
2 years
1 Month
168
 
20
17
 
20411001
19,269.00
         
Full
2 years
2 Months
169
 
8
   
20411001
16,667.00
5,000.00
       
Full
2 years
2 Months
170
 
14
18
 
20411101
16,693.00
   
8,618.00
   
Full
2 years
2 Months
171
 
25
27
 
20411101
7,000.00
   
7,344.00
 
3,495.00
Full
2 years
2 Months
172
 
10
 
100000
20411201
41,667.00
         
Full
2 years
2 Months
173
 
13
3
100000
20410901
16,667.00
39,583.00
       
Full
2 years
2 Months
174
 
8
15
 
20410901
19,471.00
   
18,333.00
3,282.00
 
Full
2 years
2 Months
175
 
25
   
20410701
           
Full
2 years
2 Months
176
 
7
   
20410801
46,042.00
         
Full
2 years
2 Months
177
 
36
   
20410901
25,000.00
112,045.00
       
Full
2 years
2 Months
178
 
8
   
20410901
24,173.00
         
Full
2 years
2 Months
179
 
23
   
20411001
216,541.00
         
Full
2 years
2 Months
180
 
14
 
100000
20411001
           
Full
2 years
2 Months
181
 
15
   
20410901
29,167.00
         
Full
2 years
2 Months
182
 
10
   
20410901
           
Full
2 years
2 Months
183
 
10
   
20410901
48,677.00
         
Full
2 years
2 Months
184
 
7
10
 
20410901
26,330.00
   
7,500.00
   
Full
2 years
2 Months
185
 
9
   
20411001
36,015.00
         
Full
2 years
2 Months
186
 
14
   
20410901
21,770.00
15,000.00
       
Full
2 years
1 Month
187
 
33
   
20411001
     
4,059.00
   
Full
2 years
2 Months
188
 
19
 
485000
20411101
           
Full
2 years
2 Months
189
 
21
   
20411001
12,500.00
         
Full
2 years
2 Months
190
 
13
   
20411001
20,385.00
         
Full
2 years
2 Months
191
 
43
 
100000
20411001
16,000.00
         
Full
2 years
2 Months
192
 
17
   
20410701
           
Full
2 years
2 Months
193
 
2
 
475000
20410701
10,417.00
25,834.00
       
Full
2 years
1 Month
194
 
12
4
 
20410701
31,250.00
         
Full
2 years
2 Months
195
 
15
 
100000
20410701
2,083.00
 
20,333.00
     
Full
2 years
2 Months
196
 
19
20
 
20410901
16,666.67
   
15,416.66
   
Full
2 years
2 Months
197
 
26
36
 
20410901
41,666.67
   
9,583.34
   
Full
2 years
2 Months
198
 
40
 
250000
20410901
1,000.00
         
Full
2 years
1 Month
199
 
27
10
 
20411101
66,666.67
         
Full
2 years
2 Months
200
 
17
 
250000
20410901
76,097.00
         
Full
2 years
2 Months
201
 
20
   
20410901
12,500.00
         
Full
2 years
1 Month
202
 
14
   
20411001
8,544.00
         
Full
2 years
1 Month
203
 
30
   
20411101
12,779.42
         
Full
2 years
2 Months
204
 
30
30
 
20410901
41,666.68
   
19,614.52
   
Full
2 years
2 Months
205
 
17
   
20411001
20,833.34
47,140.28
       
Full
2 years
2 Months
206
 
14
10
 
20411001
25,000.00
   
24,167.00
   
Full
2 years
1 Month
207
 
20
 
565000
20411001
57,249.00
         
Full
2 years
2 Months
208
 
18
7
 
20411001
33,333.00
   
2,500.00
   
Full
2 years
2 Months
209
 
41
26
150000
20411101
18,276.90
4,702.58
       
Full
2 years
2 Months




 
 

--------------------------------------------------------------------------------

 

Loan Number
Redwood Loan Number
DD Loan Number
7116767018
2000000027
600119300
22-462910-1
3000000262
600131437
22-463008-3
3000000283
600132623
22-462990-3
3000000288
600132694
22-464097-5
3000000348
600135657
22-464063-7
3000000385
600137326
22-464627-9
3000000435
600138718
7118457022
2000000343
600145303
22-465060-2
3000000449
600145933
22-467514-6
3000000463
600147089
22-466744-0
3000000466
600147090
22-467563-3
3000000468
600147103
22-464586-7
3000000480
600149571
22-455619-7
841000001
600151591
7119654767
2000000473
600152229
22-468033-6
3000000501
600152540
22-469026-9
3000000508
600153553
22-114222-3
3000000562
600153559
22-469217-4
3000000526
600153743
22-114166-2
856000001
600153745
22-469207-5
3000000529
600153771
22-469378-4
3000000552
600153773
22-114221-5
3000000551
600153865
22-468338-9
3000000531
600154267
22-468554-1
3000000557
600154268
7120359166
2000000504
600254724
22-469668-8
3000000613
600254752
2027601803
1050000663
600254765
2131700638
1050000773
600254766
3006612518
1050000809
600254767
7120816173
2000000641
600255648
2083600913
1050000790
600256922
12-466802-6
868000029
600256932
12-468233-2
868000025
600256933
12-469810-6
868000013
600256934
12-465265-7
868000027
600256935
12-467534-4
868000030
600256936
12-465953-8
868000035
600256937
12-465358-0
868000016
600256938
12-466268-0
868000012
600256939
12-467762-1
868000014
600256940
12-464298-9
868000034
600256941
12-470021-7
868000031
600256944
12-465028-9
868000003
600256945
12-466422-3
868000011
600256946
22-469782-7
3000000651
600257274
22-469969-0
3000000640
600257359
22-469894-0
3000000673
600257361
2027601961
1050000786
600257399
22-470155-3
3000000668
600257430
22-470308-8
3000000718
600257433
22-470334-4
3000000726
600258499
12-463921-7
869000001
600259099
12-465545-2
869000006
600259100
12-466142-7
869000008
600259101
12-467476-8
869000010
600259102
22-470436-7
3000000779
600259171
22-468197-9
3000000795
600259803
22-469869-2
3000000802
600259804
2153601079
1050000781
600259809
20631100115
1050000821
600259810
3006612846
1050000861
600259811
2198600319
1050000888
600259812
7120289157
2000000581
600259820
7120918300
2000000678
600259823
7121082353
2000000806
600259826
7120766279
2000000675
600259890
7120605030
2000000834
600259892
2051601528
1050000892
600259904
2135601691
1050000900
600259905
22-470302-1
3000000720
600259927
22-470038-1
3000000845
600259929
22-470852-5
3000000846
600260164
12-465498-4
882000002
600260170
12-465549-4
882000003
600260171
2073603307
1050000808
600260334
22-470853-3
3000000847
600260364
2001708071
1050000810
600260369
222782
1000000886
600260447
2003602264
1050000836
600261156
2141600122
1050000911
600261158
2073603486
1050000903
600261325
7000603545
1050000940
600261326
2244701095
1050000947
600261327
2001707282
1050000882
600262314
2001707491
1050000893
600262315
7120686444
2000000804
600262678
7121251800
2000000874
600262679
1075123
1300000942
600262686
2198600334
1050000904
600262875
225304
1000000897
600263028
225746
1000000964
600263029
2027602080
1050000941
600263073
5040351321
2000000627
600263174
5040350877
2000000654
600263175
7121006428
2000000817
600263176
7120768283
2000000867
600263180
7121571579
2000000912
600263182
7120681791
2000000956
600263183
2135601557
1050001057
600263184
12-470023-3
3000000851
600263185
12-469559-9
3000000913
600263186
3721600135
1050001011
600263203
12-471694-0
3000000920
600263204
2123700490
1050000924
600263298
2198600346
1050000905
600263314
2088700361
1050000970
600263315
3612601111
1050001001
600263316
2088700451
1050001044
600263317
2027602115
1050001036
600263328
225401
1000000969
600263717
22-114256-1
3000000936
600263718
2027602067
1050000922
600263731
3726600027
1050001026
600264081
2036605744
1050000977
600264901
3624700942
1050001035
600264902
3092605524
1050001070
600264903
226182
1000000926
600264904
7119965072
2000000875
600264906
7121085000
2000000918
600264922
7121754175
2000000958
600264923
2028606980
1050000992
600264924
3627601196
1050001004
600264925
2036605817
1050000967
600264927
3650602060
1050000982
600264928
2001708537
1050000994
600264935
2051601611
1050000986
600264937
3602601382
1050000989
600264938
3006613221
1050001007
600264939
2001708593
1050001058
600264940
223089
1000001043
600265106
1042394
1300000953
600265107
1077215
1300000980
600265108
2168600339
1050001065
600265186
3726600244
1050001169
600265187
1073668
1300000978
600266249
225955
1000001033
600266303
201316
1000001034
600266304
7121666429
2000000968
600266324
7121902899
2000000984
600266325
7121903640
2000000985
600266326
7121723493
2000000990
600266327
7121909985
2000001013
600266328
2204600190
1050000975
600266583
2161601739
1050001101
600266584
12-472676-6
3000001003
600266585
2027602053
1050000944
600266838
1083602358
1050001023
600266839
2253600055
1050001045
600266840
6005600186
1050001249
600266842
2125602741
1050001099
600266843
12-473036-2
3000001030
600266852
12-473037-0
3000001031
600266853
12-470428-4
3000001124
600266854
2238600275
1050000963
600266855
20171100351
1050001040
600266856
2027602127
1050001086
600266857
2238600305
1050001100
600266858
3670600488
1050001111
600266859
6014600293
1050001157
600266860
3707602678
1050001067
600267299
3602601402
1050001098
600267300
2154601123
1050001110
600267301
3726600119
1050001167
600267302
2036605864
1050001019
600267837
2027602116
1050001066
600267838
3726600200
1050001168
600267839
2198600379
1050001194
600267840
12-473133-7
3000001053
600267841
12-473070-1
3000001060
600267842
12-473229-3
3000001062
600267843
12-467840-5
3000001130
600267844
12-469097-0
3000001131
600267845
12-470377-3
3000001132
600267846
12-470769-1
3000001133
600267847
12-470908-5
3000001135
600267849
12-470975-4
3000001136
600267850
12-471292-3
3000001137
600267851
12-471308-7
3000001138
600267852
12-471508-2
3000001139
600267853
12-471662-7
3000001140
600267854
12-471696-5
3000001141
600267855
12-471764-1
3000001142
600267856
12-472005-8
3000001143
600267857
12-472143-7
3000001144
600267858
22-472359-9
3000001146
600267859
2028607129
1050001087
600267873
2273600002
1050001090
600267874
12-472298-9
3000001072
600267912
12-473194-9
3000001073
600267913
12-473134-5
3000001038
600268949
12-473145-1
3000001082
600268951
12-473457-0
3000001097
600268952
2177600280
1050001063
600269262
2154601108
1050001094
600269263
3726600150
1050001128
600269265
3705600434
1050001195
600269267
7120850032
2000000792
600269287
7121668326
2000000993
600269288
7121966142
2000001014
600269289
7121753466
2000001022
600269290
7120524207
2000001096
600269291
7121575273
2000001108
600269292
7121919133
2000001162
600269293
12-472243-5
3000001145
600269294
2097600762
1050001010
600269320
3602601390
1050001079
600269321
2248600040
1050001112
600271908
3006613329
1050001118
600271909
22-473628-6
3000001116
600271910
12-471695-7
3000001348
600271911
12-471420-0
3000001349
600271912
1076716
1300001077
600273390
1076082
1300001181
600273391
1077462
1300001182
600273392
12-473518-9
3000001105
600273415
5050454775
2000000948
600274056
7121336809
2000000983
600274057
7121832930
2000001041
600274058
7122307155
2000001184
600274059
001082241
1300001270
600274213
7122239028
2000001152
600274214
7122256725
2000001183
600274215
7121722271
2000000991
600274216
3052602876
1050001187
600274218
12-473276-4
3000001176
600274219
12-473927-2
3000001177
600274220
3651604471
1050001222
600274999
2046605421
1050001275
600275000
20631100547
1050001307
600275001
6005600286
1050001338
600275002
7121657733
2000001075
600275003
12-474046-0
3000001236
600275005
12-114255-3
3000001677
600275006
12-465477-8
909000126
600275153
12-460880-8
909000134
600275154
12-466127-8
909000135
600275155
2210600429
1050001089
600275166
12-474206-0
3000001243
600275167
12-473983-5
3000001342
600275168
2105600365
1050001571
600275921
7121753607
2000000972
600275922
7122334985
2000001267
600275923
7122451052
2000001515
600275924
3706601428
1050001758
600276858
12-474188-0
3000001238
600276859
7121674803
2000001403
600276860
7122076396
2000001088
600277197
12-473362-2
3000001197
600277199
12-474281-3
3000001214
600277200
12-473732-6
3000001347
600277201
3643602404
1050001155
600277202
001070685
1300001012
600277203
001080934
1300001174
600277204
20321100005
1050001115
600277259
2039604549
1050001189
600277261
12-474234-2
3000001213
600277263
12-474538-6
3000001276
600277264
12-473776-3
3000001289
600277265
12-474536-0
3000001345
600277266
7122331841
2000001190
600277267
7122356434
2000001271
600277268
6014600088
1050001092
600277278
2218601128
1050001227
600277280
2198600438
1050001274
600277281
22-462687-5
814000005
600277282
22-463392-1
814000006
600277283
12-465022-2
868000001
600277284
12-466794-5
868000002
600277285
12-466540-2
868000004
600277286
12-466115-3
868000006
600277287
12-466311-8
868000007
600277288
12-466681-4
868000008
600277289
12-465277-2
868000009
600277290
12-465945-4
868000010
600277291
12-469251-3
868000015
600277292
12-465189-9
868000017
600277293
12-470449-0
868000018
600277294
12-465950-4
868000019
600277295
12-465680-7
868000020
600277296
12-468883-4
868000021
600277297
12-465802-7
868000022
600277298
12-466809-1
868000023
600277299
12-467125-1
868000024
600277300
12-468482-5
868000026
600277301
12-466745-7
868000028
600277302
12-465834-0
868000032
600277303
12-470164-5
868000033
600277304
12-465114-7
869000004
600277306
12-465290-5
869000005
600277307
12-465777-1
869000007
600277308
12-466146-8
869000009
600277309
12-468707-5
869000011
600277310
12-473040-4
3000001016
600277327
12-473069-3
3000001231
600277328
12-474309-2
3000001240
600277329
2030601875
1050001256
600277332
6008684
1650001624
600277333
3052602909
1050001340
600277452
001080213
1300001120
600277619
12-474396-9
3000001248
600277620
12-474615-2
3000001304
600277621
12-474625-1
3000001305
600277622
12-474793-7
3000001326
600277623
12-474356-3
3000001344
600277624
12-474454-6
3000001355
600277625
12-472651-9
3000001160
600277745
12-470920-0
3000001334
600277746
2108600297
1050001284
600278836
6005600235
1050001621
600278838
001081295
1300001221
600278839
001082302
1300001380
600278841
001081489
1300001314
600278842
212044
1000001574
600279167
3602601352
1050001117
600279168
6005600275
1050001253
600279169
12-474927-1
3000001357
600279194
2027602195
1050001777
600279195
2154601170
1050001229
600279196
224051
1000001642
600279199
7120444828
2000001588
600279200
21871100062
1050001254
600279333
3602601464
1050001433
600279335
12-474100-5
3000001346
600279336
12-474767-1
3000001356
600279337
7122405942
2000001299
600279339
2051601642
1050001512
600280458
2001708341
1050001179
600280460
12-473903-3
3000001255
600280494
12-474999-0
3000001367
600280495
6010270
1650001511
600280496
12-473930-6
3000001233
600280931
12-474252-4
3000001239
600280932
12-474783-8
3000001325
600281543
12-474762-2
3000001405
600281544
12-475316-6
3000001507
600281545
22-114276-9
3000001278
600282102
12-475084-0
3000001408
600282103
12-475126-9
3000001454
600282104
21491100132
1050001317
600282789
7122627289
2000001568
600282791
12-475079-0
3000001407
600282792
12-475220-0
3000001455
600282793
12-475255-6
3000001464
600282794
12-475267-1
3000001465
600282795
12-473750-8
3000001418
600282796
001080666
1300001516
600282797
001081407
1300001211
600283120
001085417
1300001580
600283121
12-475097-2
3000001578
600283122
6010180
1650001458
600284125
231027
1000001250
600284520
2058601997
1050001815
600284526
12-472155-1
3000001595
600284527
12-474022-1
3000001235
600284528
12-472777-2
3000002004
600285029
5040436072
2000001351
600285216
7122705481
2000001610
600285217
7122969368
2000001788
600285218
231043
1000001251
600285219
7122780740
2000001611
600285524
7122619625
2000001439
600286773
001078858
1300001283
600286774
12-474638-4
3000001627
600287923
8000383
1650001762
600288023
2045701120
1050001750
600288086
12-475406-5
3000001643
600289593
12-475004-8
3000001655
600289867
22-471347-5
978000001
600295295
22-470986-1
978000002
600295296
22-470751-9
978000003
600295297
22-471274-1
978000005
600295299
22-471474-7
978000009
600295303
22-473895-1
978000012
600295306
22-474402-5
978000014
600295308
22-472531-3
978000017
600295311
22-473538-7
978000018
600295312
22-474143-5
978000024
600295318
22-473670-8
978000027
600295321
22-473623-7
978000030
600295324
22-473889-4
978000031
600295325
22-473945-4
978000033
600295327
22-474353-0
978000034
600295328
22-472722-8
978000035
600295329
22-474077-5
978000036
600295330
22-474750-7
978000037
600295331
22-472504-0
978000039
600295333
22-473084-2
978000040
600295334
22-473598-1
978000042
600295336
22-473019-8
978000043
600295337
22-471526-4
978000046
600295340
22-473594-0
978000047
600295341
22-472802-8
978000048
600295342
22-472513-1
978000049
600295343
22-471784-9
978000050
600295344
22-470404-5
978000051
600295345
22-468312-4
978000053
600295347
22-472911-7
978000054
600295348
22-473860-5
978000055
600295349
22-473556-9
978000058
600295352
22-471999-3
978000059
600295353
22-472313-6
978000061
600295355
22-473141-0
978000063
600295357
22-473230-1
978000065
600295359
22-471634-6
978000082
600295376
503279849
1150001401
Clayton.  No loanid
503294792
1150001498
Clayton.  No loanid
503260869
1150001373
Clayton.  No loanid
503281720
1150001400
Clayton.  No loanid
503266350
1150001395
Clayton.  No loanid
503283192
1150001371
Clayton.  No loanid
503278341
1150001970
Clayton.  No loanid
503275972
1150001597
Clayton.  No loanid
503272061
1150001383
Clayton.  No loanid
503260793
1150001399
Clayton.  No loanid
503273065
1150001384
Clayton.  No loanid
503234706
1150001372
Clayton.  No loanid
503335768
1150001855
Clayton.  No loanid
503280657
1150001417
Clayton.  No loanid
503276011
1150001374
Clayton.  No loanid
503285149
1150001527
Clayton.  No loanid
503278520
1150001375
Clayton.  No loanid
503257737
1150001378
Clayton.  No loanid
503273469
1150001385
Clayton.  No loanid
503273037
1150001556
Clayton.  No loanid
2011000462
1400001469
Clayton.  No loanid
503259752
1150001402
Clayton.  No loanid
2011000933
1400001741
Clayton.  No loanid
503299399
1150001503
Clayton.  No loanid
503273456
1150001387
Clayton.  No loanid
503255085
1150001398
Clayton.  No loanid
503272937
1150001397
Clayton.  No loanid
503251726
1150001694
Clayton.  No loanid
503256518
1150001376
Clayton.  No loanid
503279494
1150001537
Clayton.  No loanid
503279768
1150001632
Clayton.  No loanid
503302762
1150001481
Clayton.  No loanid
503281800
1150001411
Clayton.  No loanid
503253990
1150001517
Clayton.  No loanid
503272246
1150001899
Clayton.  No loanid
503326005
1150001755
Clayton.  No loanid
2011001782
1400001850
Clayton.  No loanid
503339764
1150001888
Clayton.  No loanid
503325948
1150001768
Clayton.  No loanid
503301258
1150001486
Clayton.  No loanid
503254794
1150001681
Clayton.  No loanid

 
 
 

--------------------------------------------------------------------------------

 

MERSID
Organization
1002338
First Republic
1000536
Prime Lending
1000938
Select Portfolio Servicing
1000200
PHH
1006404
Wells Fargo
1000104
SunTrust Mortgage, Inc.
1001863
Sterling Savings Bank
1000383
Cenlar FSB
1008498
Flagstar Bank, F.S.B.
1000522
Franklin American Mortgage
1000312
Wintrust Mortgage A Division of Barrington Bank & Trust Co
1003970
GuardHill Financial Corp.
1008808
Cole Taylor Bank

 
 
 
 

--------------------------------------------------------------------------------

 
 
ASF RMBS DISCLOSURE PACKAGE
 
Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 
 
 

--------------------------------------------------------------------------------

 
ATTACHMENT 2


SALE AND SERVICING AGREEMENT

 
See Exhibit 10.3 to Form 8-K filed by the Issuing Entity on January 26, 2012


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-3
 


INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER
 






Name
Title
Specimen Signature
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________
__________________________________










 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


REQUEST FOR RELEASE OF DOCUMENTS


To:
Wells Fargo Bank, N.A.
Date:  _______________
 
751 Kasota Avenue
   
Minneapolis, MN  55414
   
Attn:  WFDC Release Department.
 



 
Re:
Custodial Agreement, dated as of January 1, 2012, among U.S. Bank National
Association, as Trustee, Wells Fargo Bank, N.A., as Custodian, Sequoia
Residential Funding, Inc., as Depositor, and Redwood Residential Acquisition
Corporation, as Seller



In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.
 


Mortgage Loan Number: ______________________
Investor Number: _________________
   
Mortgagor Name, Address & Zip Code:   
Pool Number:            



Reason for Requesting Documents (check one):


_______ 1. Mortgage Paid in Full


_______ 2. Foreclosure


_______ 3.  Substitution


_______  4. Other Liquidation


_______ 5. Non-liquidation
Reason:__________________
     
For CMI Use Only:_____________



By:____________________________________________
 (Authorized Signature)


Printed Name ____________________________________


Servicer Name:____________________________________


Ship To Address: _________________________________


 
__________________________________



Phone:
__________________________________


 
 

--------------------------------------------------------------------------------

 

Custodian


Please acknowledge the execution of the above request by your signature and date
below:


  
 
Date

Signature


Documents returned to Custodian:


  
 
Date

Custodian









 
 

--------------------------------------------------------------------------------

 
